


Exhibit 10 xxiii










        






















SETTLEMENT AGREEMENT
Between
Howmedica Osteonics Corp.
And
The Counsel Listed on the Signature Pages Hereto
Dated As Of November 3, 2014















































1

--------------------------------------------------------------------------------




TABLE OF CONTENTS


Article 1
Definitions        2

Section 1.1
General    2

Section 1.2
Terms    2

Article 2
Claimant Eligibility    13

Section 2.1
Eligibility Requirements    13

Article 3
Registration of All Filed and Unfiled Affected Product-Related Claims    13

Section 3.1
Registration    14

Section 3.2
Plaintiff-Attorney Requirements    14

Section 3.3
Registration Declaration    15

Article 4
Enrollment into the Settlement Program    15

Section 4.1
Enrollment in the Qualified Revision Surgery Program    15

Section 4.2
Enrollment in the Covered Unrevised, Infirm Claimant Program    18

Section 4.3    General Enrollment Requirements    18
Section 4.4
Additional Claim Information    21

Section 4.5
Submissions Review    21

Article 5
Qualifying for the Settlement Program    22

Section 5.1
Qualifying for the Settlement Program    22

Section 5.2
Determination and Appeal of Program Awards    25

Section 5.3
For the avoidance of doubt, there is no discovery process     involved in the
evaluation or determination of eligibility for the Settlement Program or the
determination of Settlement         Program Awards    27

Article 6
Settlement Program: General Terms    27

Section 6.1
General Provision    27

Section 6.2
No Punitive Damages    28

Article 7
Qualified Revision Surgery Program    29

Section 7.1
Base Award Program    29

Section 7.2
Enhancements Benefit Program    31

Article 8
Covered Unrevised, Infirm Claimants Program    32

Section 8.1
Benefits for Covered Unrevised, Infirm Claimants    32








i

--------------------------------------------------------------------------------




Section 8.2
Determinations of Covered Unrevised, Infirm Claimants         Benefits    32

Section 8.3
Covered Unrevised, Infirm Claimants Benefits    33

Article 9
Timing of HOC’s Payment Obligations    33

Section 9.1
Timing of Settlement Program Award and Payments    33

Section 9.2
Timing of Enhancements Benefits Payments    35

Section 9.3
Limit on Award Payments    36

Section 9.4
Form of Notices to Escrow Agent    36

Article 10
Settlement Program Administration and Expenses    37

Section 10.1
Administrative Costs    37

Section 10.2
Funding of Administrative Expenses Escrow Account    37

Section 10.3
Audits of Administrative Expenses and Payments    37

Article 11
Administrators    38

Section 11.1
Appointment and Replacement of Administrative Personnel    38

Section 11.2
Claims Administrator    38

Section 11.3
Claims Processor    39

Section 11.4
Special Masters    39

Section 11.5
Certain General Authority of the Claims Processor    39

Section 11.6
Liability of Administrative Personnel    40

Article 12
Certain Litigation Matters    40

Section 12.1
HOC Defenses    40

Section 12.2
Tolling    41

Section 12.3
Use of Dismissal with Prejudice Stipulations and Releases    41

Section 12.4
Pursuit of Certain Claims    41

Section 12.5
Unrevised Claimants with Filed Lawsuits    43

Article 13
Submission to Authority    43

Section 13.1
Submission to Authority of Claims Administrator and Special
        Masters    43

Article 14
Attorneys’ Fees    45

Section 14.1
Individual Counsel Attorneys’ Fees    45

Article 15
Quality Control and Audit Procedures    46

Section 15.1
Prevention and Detection of Fraud - General    46

Section 15.2
Mandatory Periodic Audits    47






ii

--------------------------------------------------------------------------------




Section 15.3
HOC Audit Right    48

Section 15.4
Relief    48

Section 15.5
Quality Control    50

Section 15.6
Inaccuracy of Representations, Warranties or Certifications    51

Section 15.7
No Misrepresentation of Settlement Program    51

Article 16
Walk Away Rights and Participation Requirements    51

Section 16.1
Walk Away Rights and Termination of the Agreement    51

Section 16.2
Good Faith Participation    53

Section 16.3
Calculation of Claimants for Walk Away Rights    55

Section 16.4
Time to Exercise Walk Away Right    56

Section 16.5
Notice of Exercise    56

Section 16.6
Effects of Termination    56

Article 17
Liens    57

Section 17.1
General Assumption of Lien Obligations: Settlement Program Claimants agree to
assume and resolve all Liens, claims or         interests held or asserted by
third parties    57

Section 17.2
Healthcare Related Liens    57

Section 17.3
Cooperation, Reports and Data Exchange Relating to Liens    61

Section 17.4
Settlement Program Claimants’ Holdback Associated With         Lien
Administration    61

Article 18
No Admission of Liability or Lack of Merit    62

Section 18.1
No Admission of Liability or Lack of Merit    62

Article 19
Reporting Obligations; HOC and SOC Access to Data    62

Section 19.1
Reporting Obligations    63

Section 19.2
HOC and the SOC Access to Data    63

Article 20
Public Statements; Confidentiality    63

Section 20.1
Enrolled Claimant Confidential Information    63

Section 20.2
Accurate Public Statement    64

Article 21
Miscellaneous    64

Section 21.1
Notice by Parties    64

Section 21.2
Receipt of Documentation    65

Section 21.3
Governing Law    66

Section 21.4
Waiver of Inconsistent Provisions of Law; Severability    66








iii

--------------------------------------------------------------------------------




Section 21.5
Facsimile Signatures    66

Section 21.6
Construction    66

Section 21.7
Entire Agreement    66

Section 21.8
Headings; References    67

Section 21.9
No Third Party Beneficiaries; Assignment    67

Section 21.10
Amendments; No Implied Waiver    68

Section 21.11
Counterparts    68

Section 21.12
Tax Matters    68

Section 21.13
Further Assurances    68





TABLE OF EXHIBITS


Schedule 1- Enhancements Benefit Program Award Schedule





iv

--------------------------------------------------------------------------------








SETTLEMENT AGREEMENT
SETTLEMENT AGREEMENT, dated as of November 3, 2014 (the “Execution Date”),
between (i) Howmedica Osteonics Corp., a/k/a Stryker Orthopaedics (“HOC”), a New
Jersey corporation; and (ii) the counsel listed in the signature pages hereto
under the heading “Plaintiffs’ Settlement Committee” (collectively, the “PSC”;
the PSC and HOC, each a “Party” and collectively the “Parties”).
PREAMBLE
This is an agreement between (i) HOC, and (ii) the PSC, which is a committee
comprised of certain counsel appointed by the Hon. Brian R. Martinotti, J.S.C.
to the Plaintiffs’ Resolution Committee in In re: HOC Rejuvenate Hip Stem and
ABG II Modular Hip Stem Litigation, Case No. 296, Master Docket No.
BER-L-936-13, a New Jersey state multi-county litigation venued in Bergen County
(such court, the “MCL Court”), and the Plaintiffs’ Resolution Committee
appointed by the Hon. Donovan W. Frank in In re: HOC Rejuvenate and ABG II Hip
Implant Products Liability Litigation, MDL Docket No. 13-2441, a federal
multi-district litigation venued in the United States District Court for the
District of Minnesota (such court, the “MDL Court”). This Agreement establishes
a private settlement program to resolve the actions, disputes and claims -
whether filed or unfiled - of U.S. claimants against HOC relating to the
implantation, use and removal of the ABG II Modular System (“ABG II Modular”)
and Rejuvenate Modular System (“Rejuvenate” and, together with ABG II Modular,
the “Affected Products”) under the terms set below.
RECITALS
A.HOC issued a voluntary recall of the Rejuvenate and ABG II Modular devices
from the market on June 28, 2012 (the “Voluntary Recall”).
B.The lawsuits of active plaintiffs are presently pending in various state and
federal courts (“Other Courts”) and in one of the following “Coordinated
Proceedings”:
a.
In re Stryker Rejuvenate Hip Stem and ABG II Modular Hip Stem Litigation, Case
No. 296, Master Docket No. BER-L-936-13, venued in the MCL Court; and

b.
In re: Stryker Rejuvenate and ABG II Hip Implant Products Liability Litigation,
MDL Docket No. 13-2441, venued in the MDL Court.

C.While not admitting any wrongdoing or liability, HOC acknowledges that
plaintiffs in the litigation Relating to the Affected Products or other
claimants claim to have suffered cognizable bodily, physical, or personal
injuries and wishes to resolve the claims Relating to the Affected Products
whose claimants have had their hips revised prior to November 3, 2014 or who
require revision surgeries but are too infirm to undergo the

1

--------------------------------------------------------------------------------




procedure, whether filed or unfiled, in order to avoid the costs, expense, time,
effort and uncertainty inherent in further litigation.
D.The PSC, on behalf of and in the best interests of its clients, also wishes to
avoid the costs, expense, time, effort and uncertainty inherent in litigation
and in continuing to litigate the claims Relating to the Affected Products for
clients who have had their hips revised or who require revision surgeries but
are too infirm to undergo the procedure, whether filed or unfiled, in order to
avoid the costs, expense, time, effort and uncertainty inherent in further
litigation.
E.The PSC and HOC have agreed to establish a private settlement program intended
to resolve the claims of all persons who are eligible to enroll into the private
settlement program and qualify for compensation pursuant to the requirements set
forth below. This private resolution program will be referred to as the
“Settlement Program.”
F.This Agreement and the Settlement Program will not be construed as evidence
of, or as an admission by, HOC or any Released Party of any fault, Liabilities,
wrongdoing or damages of any kind whatsoever or as an admission by any eligible
claimant who enrolls in the Settlement Program of a lack of merit in their
claims.
G.The PSC and HOC agree as follows:


Article1


Definitions
Section 1.1    General
1.1.1     As used in this Agreement, and in addition to the definitions set
forth in the introduction, preamble and recitals above, capitalized terms shall
have the following definitions and meanings or such definitions and meanings as
are accorded to them elsewhere in this Agreement. Terms used in the singular
shall be deemed to include the plural and vice versa. When a term is first used,
it will be underscored.


Section 1.2    Terms


1.2.1    “Administrative Agreement” means any agreement among (i) an
Administrator, (ii) HOC and (iii) SOC, with respect to such Administrator’s
service in connection with the Settlement Program.


1.2.2    “Administrative Expenses” means (i) any fees, expenses, indemnification
payments or other like amounts payable from time to time to past or present
Administrators pursuant to past or present Administrative Agreements; (ii) any
amounts required to be expended to acquire and maintain insurance for the
benefit of the past or present Administrators pursuant to the terms of any past
or present Administrative Agreement, and (iii) such other amounts as may be
specified in

2

--------------------------------------------------------------------------------




any past or present Administrative Agreement to constitute “Administrative
Expenses” for purposes of this Agreement.


1.2.3    “Administrators” means the Persons from time to time serving as the
Claims Administrator, Claims Processor, any Special Master, the Escrow Agent,
consulting physicians, if any, and/or the employees or agents of an
Administrator.


1.2.4    “Affected Product” means the ABG II Modular System or Rejuvenate
Modular System.


1.2.5    “Agreement” means this Settlement Agreement, including the Exhibits and
Schedules hereto, as the same may be amended or modified from time to time in
accordance with the terms hereof.


1.2.6    “Base Award” means the amount available to Qualified Claimants as part
of the Base Award Program before the application of any applicable reductions or
limitations.


1.2.7    “Base Award Program” means the award program available to Qualified
Claimants pursuant to Section 7.1 of this Agreement.


1.2.8    “Broadspire” means Broadspire Services, Inc.


1.2.9    “Broadspire Claim” means a claim for a specific reimbursement submitted
by a Settlement Program Claimant as part of the reimbursement program set up by
HOC following the Voluntary Recall (such program, the “Broadspire Program”).


1.2.10    “Business Day” means any day that is not Saturday, a Sunday or other
day on which commercial banks in the State of New Jersey are required or
authorized by law, including federal holidays, to be closed.


1.2.11    “Claims” means any and all rights, remedies, actions, claims, demands,
causes of action, suits at law or in equity, verdicts, suits of judgments,
judgments and/or Liens (including any of the foregoing for wrongful death,
personal injury and/or bodily injury, sickness, disease, emotional distress
and/or injury, mental or physical pain and/or suffering, emotional and/or mental
harm, fear of disease or injury, loss of enjoyment of life, loss of society,
loss of companionship, loss of income, loss of consortium, medical expenses,
future cost of insured services, past cost of insured services or any other form
of injury, and including any of the foregoing for direct damages, indirect
damages, consequential damages, incidental damages, punitive damages or any
other form of damages whatsoever), whether based upon contract, breach of
contract, warranty or covenant, breach of warranty or covenant, tort,
negligence, gross negligence, recklessness, joint and several liability,
guarantee, contribution, reimbursement, subrogation, indemnity, defect, failure
to warn, fault, strict liability, misrepresentation, common law fraud,

3

--------------------------------------------------------------------------------




statutory consumer fraud, quantum meruit, breach of fiduciary duty, violation of
statutes or administrative regulations and/or any other legal (including common
law), statutory, equitable or other theory or right of action, whether presently
known or unknown, developed or undeveloped, discovered or undiscovered, foreseen
or unforeseen, matured or unmatured, accrued or not accrued, or now recognized
by law or that may be created or recognized in the future by statute,
regulation, judicial decision or in any other manner Relating to the Affected
Products.


1.2.12    “Claims Administrator” means the Person from time to time appointed to
fulfill the functions of the “Claims Administrator” under, and in accordance
with the terms of, this Agreement (so long as such Person continues to serve in
such capacity).


1.2.13    “Claim Form” means a claim form in the form to be agreed upon by the
Parties. If there is a dispute between the Parties over the form of the Claim
Form, the dispute will be resolved by the Claims Administrator whose decision
will be final, binding and Non-Appealable.


1.2.14    “Claims Processor” means the Person or Persons from time to time
appointed to fulfill the functions of the “Claims Processor” under, and in
accordance with the terms of, this Agreement (so long as such Person or Persons
continues to serve in such capacity).


1.2.15    “Counsel” means, with respect to any particular Person, a lawyer
and/or law firm who represents such Person pursuant to a written agreement,
including the Primary Law Firm or Principal Responsible Attorney, or who has an
interest in such Person’s Claim.


1.2.16    “Covered Unrevised, Infirm Claimant” means an Enrolled Claimant who
has demonstrated by way of his/her Required Submissions (pursuant to Section
4.2) that he/she meets the eligibility requirements of the Covered Unrevised,
Infirm Claimant Program and the Claims Processor has made a determination of
eligibility for such Enrolled Claimant or the Enrolled Claimant has been deemed
to be a Settlement Program Claimant pursuant to Section 5.1.5.


1.2.17    “Covered Unrevised, Infirm Claimant Program” means the benefits
program available to Covered Unrevised, Infirm Claimants pursuant to Article 8
of this Agreement, if applicable.


1.2.18    “Derivative Claimant” means, in relation to any particular Enrolled
Claimant, any Person having or asserting the right, either statutory or under
applicable common law (including the laws of descent and distribution) or
otherwise, to sue HOC or any other Released Party, independently, derivatively
or otherwise.

4

--------------------------------------------------------------------------------






1.2.19    “Dismissal with Prejudice Stipulation” means a “Dismissal with
Prejudice Stipulation” in the form contained in, or attached to, the Enrollment
Form or in such other form as mandated by the Enrollment Form.


1.2.20    “Eligible Claimant” means a Person who, as of the Execution Date: 1)
has an Unfiled Claim or filed lawsuit; 2) is a United States Patient who was
implanted with the Affected Product in the United States as defined in Section
1.2.74; and 3) underwent a Qualified Revision Surgery of the Affected Product
prior to November 3, 2014.


1.2.21    “Enhancement” means the specific benefit that may be available to
Qualified Claimants under the Enhancements Benefit Program.


1.2.22    “Enhancements Benefit Program” (“EBP”) means the supplemental benefits
program available to Qualified Claimants pursuant to Section 7.2 of this
Agreement, if applicable.


1.2.23    “Enhancements Benefit Program (“EBP”) Application Deadline Date” means
the date(s) by which a Qualified Claimant must enroll in the Enhancements
Benefit Program, if applicable, as set forth in Section 4.1.4.


1.2.24    “Enhancements Benefit Program (“EBP”) Award Schedule” means the
schedule of Enhancements that may be available to Qualified Claimants pursuant
to the Enhancements Benefit Program as set forth on Schedule 1 hereto.


1.2.25    “Enhancements Benefit Program (“EBP”) Claim Form” means a claim form
for the Enhancements Benefit Program in the form to be agreed upon by the
Parties. If there is a dispute between the Parties over the form of the EBP
Claim Form, the dispute will be resolved by the Claims Administrator whose
decision will be final, binding and Non-Appealable.


1.2.26    “Enrolled Claimant” means a person who has enrolled in the Settlement
Program but has not yet been deemed a Qualified Claimant or Covered Unrevised,
Infirm Claimant.


1.2.26.1    For the avoidance of doubt, it is understood and agreed that (i)
subject to clause (ii), the Legal Representative (or, if more than one, the
Legal Representatives collectively), of a particular natural person (including a
deceased natural person), in such capacity, has the same status hereunder as
such particular natural person, and (ii) a natural person (including a deceased
natural person) and his or her Legal Representative(s) shall constitute a single
Enrolled Claimant.


1.2.26.2    Notwithstanding the foregoing provisions of this Section 1.2.26, no
Person (or their respective Legal Representatives) who prior to Execution Date
had an action against HOC Related to the Affected Products (a) dismissed with
prejudice, which dismissal is not as of the Execution Date under appeal, (b)
tried to verdict against HOC and is on appeal, or (c) was resolved pursuant to
mediation and/or

5

--------------------------------------------------------------------------------




separate settlement agreement, shall constitute “Enrolled Claimants” and
accordingly no such Persons (or their respective Legal Representatives) may
participate in the Settlement Program.


1.2.27    “Enrollment Deadline Date” means the March 2, 2015 date by which a
Claimant must enroll in the Settlement Program, including, for the avoidance of
doubt, the Covered Unrevised, Infirm Claimant Program, unless extended by
written agreement of the Parties. The date that a Claimant enrolls in the
Settlement Program will be referred to as the “Enrollment Date.”


1.2.28    “Enrollment Form” means an enrollment form in the form to be agreed
upon by the Parties. If there is a dispute between the Parties over the form of
the Enrollment Form, the dispute will be resolved by the Claims Administrator
whose decision will be final, binding and Non-Appealable.


1.2.29    “Escrow Account” means the escrow account established pursuant to the
Escrow Agreement.


1.2.30    “Escrow Agent” means The Garden City Group, Inc., or such other Person
or Persons from time to time appointed to fulfill the functions of “Escrow
Agent” under the Escrow Agreement (so long as such Person or Persons continues
to serve in such capacity).


1.2.31    “Escrow Agreement” means an escrow agreement in the form agreed upon
by the Escrow Agent, HOC and the SOC, as the same may be amended from time to
time in accordance with the terms thereof.


1.2.32    “Excluded Revision Surgery” means a revision surgery that resulted in
the removal of the stem and neck of the Affected Product, the cause of which was
related to the following:


1.2.32.1    An “Excluded Infection-Related Revision Surgery,” which is a surgery
to remove both the femoral stem and neck component of the Affected Product that
is necessitated by Infection. If the contemporaneous Medical Records (e.g.
admission history and physical, operative report, discharge summary or pathology
report) from a revision surgery taking place at least 181 days after an Index
Surgery states that the cause of the revision surgery was an Infection, and the
contemporaneous Medical Records show either (i) a sinus tract communicating with
the affected prosthetic joint, or (ii) a pathogen isolated by culture from at
least two (2) separate tissue or fluid samples obtained from the affected
prosthetic joint prior to or during the revision surgery hospitalization (where
at least one of the samples is obtained prior to or during the revision
surgery), and there is no indication in the contemporaneous Medical Records of
(i) an elevated cobalt level, (ii) an abnormal diagnostic scan associated with
the tissue around the femoral implant related to the reasons underlying the
Voluntary Recall, or (iii) intra-operative or pathologic confirmation of ALTR,
ALVAL or tissue damage related to the reasons underlying the Voluntary Recall,
then

6

--------------------------------------------------------------------------------




the revision was caused by Infection and is not a Qualified Revision Surgery. A
Claimant excluded under this sub-paragraph shall have a right to request a
review of this determination as set forth in Section 5.1.


1.2.32.2    An “Excluded Trauma-Related Revision Surgery,” which is a surgery to
remove both the femoral stem and neck component of the Affected Product that is
caused by “Trauma.” For purposes of this provision, the term “trauma” is defined
as a change in the alignment or fixation of the Affected Product caused by the
application of an external force in a sudden or unexpected manner. Trauma
affecting an Affected Product will be deemed to have occurred if a fracture or
change in the position of the Affected Product, or in its alignment or fixation,
is verified by radiological studies, or such change is described in
contemporaneous Medical Records by the treating physician who attributes the
cause for revision to be due to that traumatic event.


If Trauma is deemed to have occurred (as set forth above) and Trauma is
identified in the contemporaneous Medical Records (e.g. admission history and
physical, operative report and discharge summary) as the cause for revision,
then the revision is not a Qualified Revision Surgery and the claimant shall be
deemed unable to participate unless Medical Records show, more likely than not,
the claimant would have required revision in the near term regardless of the
Trauma. A Claimant excluded under this sub-paragraph shall have a right to
request a review of this determination as set forth in Section 5.1.
1.2.32.3    An “Excluded Dislocation, Disassociation or Subluxation-Related
Revision Surgery,” which is a surgery to remove both the femoral stem and neck
component of the Affected Product that is caused by a dislocation,
disassociation or subluxation. If the contemporaneous Medical Records (e.g.
admission history and physical, operative report and discharge summary) from a
revision surgery taking place at least 181 days after an Index Surgery states
that the cause of the revision surgery was a dislocation, disassociation or
subluxation, and there is no confirmation of one or more of the following: (i)
an elevated cobalt level, (ii) an abnormal diagnostic scan associated with the
tissue around the femoral implant related to the reasons underlying the
Voluntary Recall, or (iii) intra-operative or pathologic confirmation of ALTR,
ALVAL or tissue damage related to the reasons underlying the Voluntary Recall,
then the revision was caused by a dislocation, disassociation or subluxation and
is not a Qualified Revision Surgery. A Claimant excluded under this
sub-paragraph shall have a right to request a review of this determination as
set forth in Section 5.1.


1.2.32.4    An “Excluded Implant Fracture-Related Revision Surgery,” which is a
surgery to remove both the femoral stem and neck component of the Affected
Product that is caused by an implant fracture. A Claimant excluded under this
sub-paragraph shall have a right to request a review of this determination as
set forth in Section 5.1.

7

--------------------------------------------------------------------------------




1.2.32.5    An “Excluded Revision Surgery due to Off Label Neck and Stem Size
Combination,” which is a surgery to remove both the femoral stem and neck
component of the Affected Product that is caused by the use of an off label neck
and stem combination, specifically comprised of either a size 1 or size 2 ABG II
Modular stem used in combination with a long neck (i.e. a 36mm neck). A Claimant
excluded under this sub-paragraph shall have a right to request a review of this
determination as set forth in Section 5.1.


1.2.33    “Executing Derivative Claimant” means, in relation to any particular
Enrolled Claimant, any Derivative Claimant in relation to such Enrolled Claimant
that has executed such Enrolled Claimant’s Release.


1.2.34    “Federal Health Care Program” means the program insurers such as the
Medicare and Medicaid programs, the CHAMPVA Program, the TRICARE Program and any
other federal, state or local reimbursement program involving payment of
governmental funds (including “Federal health care programs” as defined in 42
U.S.C. §1320a-7b(f)) or other payer program administered by any Governmental
Authority);


1.2.35    “Future Matrix” means the Enhancements available to Qualified
Claimants for specific post-Enrollment Date events during the time period and
pursuant to the restrictions and limitations set forth in the Enhancements
Benefit Program Award Schedule.


1.2.36    “Governmental Authority” means any government or political
subdivision, department, commission, board, bureau, agency, or other
governmental authority, whether United States federal, state, District of
Columbia, city, county, municipal, territorial, or foreign, or any agency or
instrumentality whether domestic or foreign, or any United States federal,
state, District of Columbia, city, county, municipal, territorial or foreign
court.


1.2.37    “Healthcare Provider” means any person or entity including a hospital,
physician or a network of providers that provided healthcare services and/or
treatments to or on behalf of a Settlement Program Claimant.


1.2.38    “Index Surgery” means the implantation of an Affected Product in a
surgery occurring in the United States as defined in Section 1.2.74.


1.2.39    “Legal Representative” means, as to any particular natural person
(including a deceased natural person), the estate, executor, administrator,
guardian, conservator or other legal representative thereof.


1.2.40    “Liabilities” means any and all debts, liabilities, covenants,
promises, contacts, agreements and/or obligations of whatever kind, nature,
description or basis, whether fixed, contingent or otherwise, whether presently
known or unknown, developed or undeveloped, discovered or undiscovered, foreseen
or unforeseen, matured or unmetered, or accrued or not accrued.

8

--------------------------------------------------------------------------------




1.2.41    “Lien” means any mortgage, lien, pledge, charge, security interest,
encumbrance, assignment, subrogation right, third-party interest or adverse
claim of any nature whatsoever, in each case whether statutory or otherwise.


1.2.42    “Lien Resolution Administrator” (“LRA”) means Providio MediSolutions,
LLC.


1.2.43    “Medical Records” means the entire record maintained by an individual
Healthcare Provider or facility relating to the medical history, care,
diagnosis, surgery, and treatment of an Eligible Claimant including new patient
intake forms completed by or on behalf of an Eligible Claimant, doctors’ notes,
operative reports, hospital charts, nurses’ notes, physicians’ orders,
consultation reports, laboratory test results, EEGs, EKGs, x-ray reports, CT
scan reports, MRI scan reports, reports of any diagnostic procedures, tests or
imaging studies, operative reports, history and physicals, pathology reports,
anesthesia records, admission summaries, discharge summaries, photographs, video
recordings, consent forms, prescription records, and medication records.


1.2.44    “Net Base Award” means the Base Award for a given Qualified Claimant
following the application of any reductions or limitations applicable to such
Base Award.


1.2.45    “Net Enhancements Benefit” means the aggregate amount of all
Enhancements for a given Qualified Claimant under the Enhancements Benefit
Program following the application of any and all applicable reductions or
limitations to such Enhancements.


1.2.46    “Non-Appealable” means not subject to (i) any further right of appeal
to any Administrator or otherwise within the Settlement Program, or (ii) any
right of judicial appeal.


1.2.47    “Past Matrix” means the Enhancements available to Qualified Claimants
for specific pre-Enrollment Date events during the time period and pursuant to
the restrictions and limitations set forth in the Enhancements Benefit Program
Award Schedule.


1.2.48    “Person” means an individual, general partnership, limited
partnership, limited liability company, corporation, trust, estate, real estate
investment trust association or any other entity.


1.2.49    “Personal Signature” means the actual handwritten signature by the
person whose signature is required on the document. Unless otherwise specified
in this Agreement, a document requiring a Personal Signature may be submitted
by: (a) an actual original handwritten “wet ink” signature on hard copy; or (b)
a PDF or other electronic image of an actual handwritten signature, but cannot
be submitted by an electronic signature within the meaning of the Electronic
Records and

9

--------------------------------------------------------------------------------




Signatures in Commerce Act, 15 U.S.C. §§ 7001, et seq., or the Uniform
Electronic Transaction Act, or their successors.


1.2.50    “Primary Law Firm” means the Counsel, including the Principal
Responsible Attorney, responsible for the client and the client’s Claim,
identified in connection with Article 3 of this Agreement, that shall fulfill
the responsibilities for the Primary Law Firm identified under this Agreement.
If two or more lawyers or law firms are designated as the Primary Law Firm, any
dispute that cannot be resolved by the Counsel may be submitted to the Special
Masters for review and resolution at the expense of the disputing plaintiffs’
counsel.


1.2.51    “Principal Responsible Attorney” means the single attorney identified
by the Primary Law Firm by name, state bar number, business address, phone
number and email address who will be primarily responsible to provide notice to
the applicable court for obligations of the Primary Law Firm relating to this
Agreement and for compliance with any court orders entered in the jurisdiction
in which the cause or claim is pending and shall fulfill the other
responsibilities described in this Agreement.


1.2.52    “Product User” means the natural person (including the deceased
natural person) who was implanted with an Affected Product during an Index
Surgery (as opposed to any Legal Representative in respect of such natural
person).


1.2.53    “Program Claim” means all Required Submissions and Additional Claim
Information submitted by or on behalf of a Person (and/or his/her Counsel) to
attempt to enroll in, and qualify to receive a Settlement Award Payment under,
the Settlement Program.


1.2.54    “Qualified Claimant” means each Enrolled Claimant who has demonstrated
by the submission of his/her Required Submissions to meet the eligibility
requirements of the Qualified Revision Surgery Program and the Claims Processor
has made a determination of eligibility for such Enrolled Claimant or the
Enrolled Claimant has been deemed to be a Settlement Program Claimant pursuant
to Section 5.1.5.


1.2.55    “Qualified Revision Surgery” means (i) the Product User underwent a
revision surgery of an Affected Product, which is defined as the explantation of
both the femoral stem and neck components of the Affected Product, (ii) the
revision surgery occurred at least 181 days after the Index Surgery, but before
November 3, 2014, (iii) the revision surgery occurred in the United States as
defined in 1.2.69, and (iv) the revision surgery involved one (1) or more of the
following: (a) an elevated cobalt level, (b) an abnormal diagnostic scan
associated with the tissue around the femoral implant related to the reasons
underlying the Voluntary Recall, or (c) intra-operative or pathologic
confirmation of ALTR, ALVAL or tissue damage related to the reasons underlying
the Voluntary Recall.

10

--------------------------------------------------------------------------------




1.2.56    “Qualified Settlement Fund Administrator” means Providio
MediSolutions, LLC.


1.2.57    “Registration Date Deadline” means December 14, 2014, unless extended
by agreement of the Parties. The date that a Claimant registers pursuant to the
Registration Order issued by the MCL Court, MDL Court or any other participating
court will be referred to as the “Registration Date.”


1.2.58    “Registration Declaration” has the meaning ascribed to such term in
the form of Registration Order to be agreed upon by the parties.


1.2.59    “Registration Order” means an order issued by the MCL Court, MDL Court
or any other participating court in a form to be agreed upon by the Parties,
directing all attorneys with claims and filed lawsuits, pro se plaintiffs, and
Unrepresented Claimants to register their claims, whether revised or unrevised.


1.2.60    “Relating to the Affected Products” means to any extent, or in any
way, arising out of, relating to, resulting from and/or connected with the
implantation, use, and/or removal of Rejuvenate or ABG II Modular and/or any
bodily, physical or personal injury, losses or damages caused or claimed to have
been caused, in whole or in part, by any such Affected Products and/or revision
to remove the stem and neck components of such Affected Products.


1.2.61    “Released Claims and Liabilities” has the meaning ascribed to such
term in the Release.


1.2.62    “Released Party” and “Released Parties” means (i) HOC, (ii) Stryker
Corporation, (iii) any other defendants currently or formerly named in any
litigation a claimant has brought Relating to an Affected Product, (iv) any past
or present distributors, distributor representatives, sales representatives,
manufacturers, suppliers, suppliers of materials or components, distributors,
wholesalers, or other Person involved in the design, research, development,
manufacture, testing, sale, marketing, labeling, promotion, advertising, or
distribution of the Affected Products implanted at any time, including but not
limited to designers, design surgeons and consultants, as well as any
physicians, healthcare professionals, or hospitals connected with the
prescription, implantation, use or removal of the Affected Products that a
Settlement Program Claimant allegedly used or uses, and Broadspire Services,
Inc., (v) for each Person referred to in clauses (i), (ii), (iii), and (iv) of
this paragraph, its respective past, present, and/or future parents,
subsidiaries, divisions, affiliates, joint ventures, predecessors, successors,
assigns, and transferees and its respective past, present and/or future
shareholders (or the equivalent thereto), directors (or equivalent thereto),
officers (or the equivalent thereto), owners, managers, principals, employees,
consultants, advisors, attorneys, agents, servants, representatives, heirs,
trustees, executors, estate administrators, and the personal representatives (or
the equivalent thereto), and (vi) the respective insurers of all such Persons

11

--------------------------------------------------------------------------------




referred to in clauses (i), (ii), (iii), (iv) and (v) to the extent of their
capacity as the insurer of such Persons.


1.2.63    “Required Submissions” has the meaning ascribed to it in Section
4.1.2.


1.2.64    “Settlement Award Payment” means any payment pursuant to the
Settlement Program.


1.2.65    “Settlement Oversight Committee” (“SOC”) means the plaintiffs’
settlement oversight committee that includes one (1) designated representative
from the MDL and one (1) designated representative from the MCL.


1.2.66    “Settlement Program Claimant” means an Enrolled Claimant who the
Claims Processor has determined to be a Qualified Claimant or a Covered
Unrevised, Infirm Claimant.


1.2.67    “Settlement Program Award” means any Settlement Award Payment made to
a Settlement Program Claimant pursuant to Section 7.1 and Article 8.


1.2.68    “Special Master” means the Person or Persons from time to time
appointed by HOC and the SOC to fulfill the functions of the “Special Master”
under this Agreement (so long as such Person or Persons continues to serve in
such capacity). If, at any time, three (3) or more Persons constitute the
“Special Master,” then any determination of any Special Master shall be the
decision of the Special Master. Under this Agreement, there will three (3)
appointed Special Masters. All matters will be referred to a Special Master who
will be chosen randomly or pursuant to a rotating selection process among
Special Masters to be determined by the Claims Administrator and effectuated by
the Claims Processor.


1.2.69    “Spouse” means a person legally married to a Settlement Program
Claimant at the time of the Index Surgery and continues to be married at the
Enrollment Date who has an active, filed lawsuit as of the Execution Date.


1.2.70    “Supplementary Claim Form” means a claim form for the submission of
requested Additional Claim Information in the form to be determined by the
Claims Processor.


1.2.71    “Team” means the Claims Administrator, Claims Processor and Special
Masters who shall cooperate and work together with the Parties in the
implementation of this Agreement.


1.2.72    “Third Party Payor” means any private and commercial payors or
insurers, including but not limited to managed care organizations, self-funded
health insurance plans; any insurer serving as a third-party administrator on
behalf of a self-funded employer-sponsored health plan; a self-funded
employer-sponsored health plan; or a worker’s compensation plan.


1.2.73    “Unfiled Claim” means a Claim not yet filed as a lawsuit (a claimant
who has an Unfiled Claim will be known as an “Unfiled Claimant”).

12

--------------------------------------------------------------------------------




1.2.74    “United States” means the United States of America, its 50 states, the
District of Columbia, any Commonwealth or Territory of the United States, and
any United States Military Hospital wherever located.


1.2.75    “United States Patient” means, for purposes of eligibility, a United
States citizen or legal resident who underwent an Index Surgery.


1.2.76    “Unrepresented Claimant” means an Enrolled Claimant who is not
represented by counsel as of the Execution Date.


1.2.76.1    For the avoidance of doubt, if an Enrolled Claimant who was
represented by Counsel earlier than the Execution Date, but prior to the
Execution Date had terminated the representation and was unrepresented by
Counsel on the Execution Date, the Enrolled Claimant is an Unrepresented
Claimant. Unrepresented Claimants who obtain assistance from the SOC or other
Counsel who then retained Counsel after the Execution Date remain Unrepresented
Claimants for purposes of the Settlement Program and are subject to the
Unrepresented Claimant reductions applicable in the Settlement Program.


1.2.77    “Walk Away Deadline Date” is the date by which HOC may timely exercise
its Walk Away Rights under Section 16.1. The initial Walk Away Deadline Date is
June 15, 2015.


Article 2


Claimant Eligibility


Section 2.1    Eligibility Requirements


2.1.1    This Agreement applies only to United States Citizens or legal
residents who were implanted with an Affected Product in the United States as
defined in Section 1.2.74.


2.1.2    For the avoidance of doubt, except for Persons who qualify as Covered
Unrevised, Infirm Claimants, Persons must have a Qualified Revision Surgery as
defined above in order to participate in the Settlement Program.


2.1.3    Any Eligible Claimant who qualifies as a Qualified Claimant is entitled
to only one (1) Net Base Award for each revised hip that underwent a Qualified
Revision Surgery under the Base Award Program.


2.1.4    If the Claims Processor determines that an Enrolled Claimant is not
eligible for the Settlement Program, the Enrolled Claimant shall then have the
right to request a review of this determination pursuant to Section 5.1.4.


Article 3


Registration of All Filed and Unfiled Affected Product-Related Claims



13

--------------------------------------------------------------------------------




Section 3.1    Registration


3.1.1    The purposes of the registration requirements set forth below are to
allow the Parties, the MCL Court, the MDL Court and Other Courts to identify the
filed and unfiled cases and Unfiled Claims Relating to the Affected Products, to
create a joint database of such cases and Claims which will help the MCL Court,
the MDL Court and Other Courts cooperatively manage the litigation and assist
the Parties with effectuating the provisions of this Agreement.


Section 3.2    Plaintiff-Attorney Requirements


3.2.1    The Parties agree to apply jointly in each of the Coordinated
Proceedings and Other Courts for a Registration Order, within seven (7) days
following the Execution Date, requiring any Plaintiffs’ Counsel representing
clients with Affected Product-related claims pending in court to identify to
HOC, the SOC, and the Claims Processor all clients with Claims Relating to the
Affected Product, whether or not the claimant is revised or unrevised, whether
their claims are filed or unfiled, and regardless if that Plaintiffs’ Counsel
agrees to enroll clients under this Settlement Program. Plaintiffs’ Counsel must
also identify the Primary Law Firm responsible for the claim, together with the
Principal Responsible Attorney and legal assistant for that claim, and all
Counsel with an interest in that claim, and to provide certain information about
each claim. The Registration Orders also shall apply to Pro Se Plaintiffs and
Unrepresented Claimants with Unfiled Claims Relating to the Affected Products.
The Registration Order shall direct Counsel, Pro Se Plaintiffs and Unrepresented
Claimants to use a standard template without deviating from its format for the
accurate and efficient transfer of the required information about each claimant
and claim to the Claims Processor and the Parties.


3.2.2    The Claims Processor will maintain a joint database of all cases filed
in any court and all claims identified pursuant to the Registration Orders,
which registration database shall be made available to the MCL Court, the MDL
Court, any Other Courts that have entered a Registration Order, HOC, and the
SOC. The registration database shall include for every registered Claim Relating
to the Affected Products, inter alia, the current venue, case number, the
identity of the Primary Law Firm responsible for the claim, together with the
Principal Responsible Attorney for that claim and all other Counsel for that
claim as well as other claim-specific information. Nothing herein prevents
either HOC or the SOC from maintaining its own separate database of all
registered Plaintiffs and claimants.


3.2.3    The obligations of all Counsel related to filed cases and claims, as
well as Pro Se Plaintiffs and unfiled cases of Unrepresented Claimants, are set
forth in the Registration Order and Registration Form to be agreed upon by the
parties.


3.2.4    For sake of clarity, according to the terms of the Registration Order,
all other Counsel must take such steps as are necessary to ensure that all
Claims asserted on behalf of a Person asserting a personal injury or wrongful
death Claim (whether or not in a

14

--------------------------------------------------------------------------------




pending action or currently unfiled), and all Claims derivative thereof,
Relating to the Affected Products (or in any way involving an Affected Product,
including those not involving a Qualified Revision Surgery) are registered and
all other Counsel are identified. Such registration requirement will apply
regardless of (i) whether such Claims are the claims of Eligible Claimants, (ii)
whether such Counsel intended to enroll any such Claims in the Settlement
Program, (iii) whether such Claims are filed in any court or are Unfiled Claims,
and (iv) whether such Claims involve a Qualified Revision Surgery or not.


Section 3.3    Registration Declaration


The Primary Law Firm, all other Counsel, Pro Se Plaintiffs and Unrepresented
Claimants shall, in accordance with the Registration Order, register their
Claims by serving on the Claims Processor a Registration Declaration under oath
no later than December 14, 2014, covering each Plaintiff and Unfiled Claimant
asserting such Claims, and, if applicable, the date Counsel was retained by the
Plaintiff or Unfiled Claimant, and the Primary Counsel and all other Counsel of
such Plaintiff or Unfiled Claimant, if another counsel.
Article 4


Enrollment into the Settlement Program


The purpose of the enrollment and documentation requirements with respect to a
Claimant’s entry into the Settlement Program is to establish eligibility and to
determine whether the Enrolled Claimant qualifies as a Settlement Program
Claimant for a Settlement Award Payment. Additional documentation relating to
any Claim may be required.
Section 4.1    Enrollment in the Qualified Revision Surgery Program


4.1.1    Only Eligible Claimants (and, to the extent required, Legal
Representatives and Derivative Claimants) may enroll in the Qualified Revision
Surgery Program, which includes the Base Award Program and Enhancements Benefit
Program.


4.1.1.1    A Qualified Claimant who receives an award under the Base Award
Program does not automatically receive any Enhancements under the Enhancements
Benefit Program. Rather, a Qualified Claimant must apply separately for the
Enhancements Benefit Program by the EBP Application Deadline Date and meet the
eligibility requirements for each Enhancement as set forth in the EBP Award
Schedule before receiving any Enhancements.


4.1.2    In order for an Eligible Claimant to participate in the Base Award
Program, such Eligible Claimant must deliver to the Claims Processor the
following materials no later than March 2, 2015, which materials must be
properly and fully completed, and properly and fully executed, by the various
Persons specified therein:

15

--------------------------------------------------------------------------------






4.1.2.1    A Claim Form bearing the Personal Signatures of the Eligible Claimant
and his/her Principal Responsible Attorney;


4.1.2.2    A full valid Release in a form to be agreed upon by the parties, to
(without limitation) release, indemnify and hold harmless all Released Parties
and any Released Party, according to the terms set forth in the Release, and
which shall release all Derivative Claimants from all current and potential
future claims (a “Release”). The Release must bear the Personal Signature of the
Eligible Claimant, and any Spouse, Derivative Claimant or Legal Representative,
if applicable.


4.1.2.2.1    In the case of Spouses who are now divorced, separated or
estranged, the Enrolled Claimant may provide an indemnity to HOC and other
Released Parties in a form agreed to by the Parties in lieu of execution of the
Release by such divorced, separated or estranged Spouse.


4.1.2.3    Dismissal with Prejudice Stipulations, in a form to be agreed upon by
the parties, signed by the Principal Responsible Attorney, or Unrepresented
Claimants with filed lawsuits, for any lawsuit Relating to the Affected Products
of an enrolling Eligible Claimant that is pending in any court, including
lawsuits involving derivative claims, with each party to bear its own costs;


4.1.2.4    The product code and lot number for each Affected Product implanted
into the Eligible Claimant (or Product User if the Eligible Claimant is the
Legal Representative of a Product User) and all contemporaneous Medical Records
showing the implantation of each Affected Product in the Eligible Claimant (or
Product User) in an Index Surgery, including but not limited to a true and
correct copy of the Medical Records with manufacturer/product stickers or, in
the event the manufacturer/product stickers are not available, a hospital’s
electronic implant log from all Index Surgeries and Qualified Revision Surgeries
showing the device identifications, in accordance with the following:


4.1.2.4.1    The Eligible Claimant has the burden of proof and burden of
producing what records the Eligible Claimant or his/her Counsel already possess
and ordering, obtaining and submitting at the Eligible Claimant’s own expense
what additional records are needed to prove identification of the device. The
Eligible Claimant or his/her Counsel may not intentionally withhold records from
the Claims Processor already in their possession or obtained as a result of
ordering the records.


4.1.2.4.2    The Claims Processor will review the totality of the evidence on
device identification. Product stickers or, in the event the

16

--------------------------------------------------------------------------------




manufacturer/product stickers are not available, a hospital’s electronic implant
log are dispositive of the device identification issue.


4.1.2.4.3    Notwithstanding anything to the contrary, if the Claims Processor
accepts proof of an Affected Product’s identification based on evidence other
than product stickers or, in the event the manufacturer/product stickers are not
available, a hospital’s electronic implant log (e.g. operative report or
discharge summary) the Claims Processor will notify HOC and HOC has the right to
appeal that decision to a Special Master.


4.1.2.5    A true and correct copy of the following contemporaneous Medical
Records: admission, including history and physical examination records;
discharge summaries; anesthesia records; laboratory testing reports, including
those relating to metal ion levels; diagnostic scan reports, including CT, MARS
MRI, MRI, and ultrasound; pathology reports and operative reports pertaining to
any Index Surgery and Qualified Revision Surgery the Eligible Claimant
underwent.


4.1.2.6    The Eligible Claimant has the burden of proof and burden of producing
what Medical Records the Eligible Claimant or his/her Counsel already possess
and ordering, obtaining, and submitting at the Eligible Claimant’s own expense
what additional Medical Records are required under this Agreement. To the extent
any specified Medical Record is not obtainable (e.g., an anesthesia record), but
the evidence required under this Agreement is contained in another
contemporaneous Medical Record, the Claims Processor may accept that evidence,
provided notice is given to HOC and HOC may appeal the acceptance of such
evidence to a Special Master.


4.1.3    The materials set forth in Sections 4.1.2.1 through 4.1.2.6, inclusive,
constitute the “Required Submissions” and may also be referred to as the “Claim
Package.”


4.1.4    In order for an Eligible Claimant to participate in the EBP such
Eligible Claimant must have previously delivered to the Claims Processor the
Required Submissions, no later than the Enrollment Deadline Date, and must
complete an EBP Claim Form which materials must be properly and fully compiled
and completed, and properly and fully executed by the various Persons specified
therein by the EBP Enrollment Application Deadline Dates as set forth below.


4.1.4.1    Application for the EBP will open on June 16, 2015, unless extended
by written agreement of the Parties. An EBP Claim Form, along with all required
documentation, must be submitted on or before September 30, 2015 to receive Past
Matrix benefits.

17

--------------------------------------------------------------------------------




4.1.4.2    For Future Matrix benefits, EBP Claim Forms and all required
documentation must be submitted on or before September 30, 2015 or within 90
days of a respective claim’s accrual (e.g. date of the Re-Revision, Myocardial
Infarction, etc.), whichever is later; however, by no means shall a Qualified
Claimant submit an EBP Claim Form for an Enhancement under the Future Matrix
before September 30, 2015. Claimants may submit more than one EBP Claim Form for
claims under the Future Matrix that accrue at different times.


4.1.5    The materials set forth in Section 4.1.4 constitute the “EBP Claim
Package.”


Section 4.2    Enrollment in the Covered Unrevised, Infirm Claimant Program


4.2.1    Only those claimants who meet the eligibility requirements set forth in
Article 8 may enroll in the Covered Unrevised, Infirm Claimant Program.


4.2.2    In order for an Enrolled Claimant to participate in the Covered
Unrevised, Infirm Claimant Program, such Enrolled Claimant must deliver to the
Claims Processor all Required Submissions no later than March 2, 2015, which
materials must be properly and fully completed, and properly and fully executed,
by the various Persons specified therein, with the exception of proof of a
Qualified Revision Surgery. Rather, the Claimant must deliver to the Claims
Processor contemporaneous Medical Records that were 1) created prior to the
Execution Date, and 2) support the Claimant’s claim that a Qualified Revision
Surgery is indicated by the treating orthopaedic surgeon for the reasons
underlying the Voluntary Recall but that s/he has been determined to be too
infirm to undergo the procedure. The determination of infirmity shall be made by
the physician who is treating the Claimant for the condition(s) that forms the
basis for the infirmity or a medical specialist consulted by the treating
physician.


Section 4.3    General Enrollment Requirements


4.3.1    Evidence of any Index Surgery, Qualified Revision Surgery (if
applicable), and any of the other medical conditions described herein must be
demonstrated solely by the Enrolled Claimant’s Medical Records that are
contemporaneous to the Index Surgery, Qualified Revision Surgery (if
applicable), or the initial onset, diagnosis, treatment and/or occurrence of the
medical condition at issue or any other compensable medical condition described
herein. Except for the limited purpose of proving lost wages or loss of earnings
under the Enhancements Benefit Program, evidence that is not a Medical Record
and/or is prepared for the purpose of establishing a claim in the Settlement
Program (e.g., a medical report or affidavit) and/or is not contemporaneous to
the Index Surgery, Qualified Revision Surgery, or medical condition at issue is
not acceptable as evidence of, or to establish, a Claim or award under the
Settlement Program. No affidavits, expert reports, depositions, transcripts or
medical articles may be submitted as part of the Claim Package, or otherwise in
connection with a Claim to the Settlement Program.

18

--------------------------------------------------------------------------------




4.3.2    The submission of the Claim Package to the Claims Processor constitutes
an Enrolled Claimant’s (and any Derivative Claimant’s) irrevocable election to
enroll and participate in the Settlement Program and abide by any court orders
entered in the jurisdiction in which the case is currently venued in furtherance
of this Agreement. As such, the Enrolled Claimant agrees to participate
regardless of the final award amount issued and may not unilaterally exit the
Settlement Program unless and until (i) the Enrolled Claimant does not qualify
for compensation as a Settlement Program Claimant as set forth in Section
4.3.2.2, or (ii) HOC revokes the Enrolled Claimant’s participation in the
Settlement Program pursuant to Section 16.2, if applicable. Except as provided
below, no Eligible Claimant (or related Derivative Claimant) may under any
circumstances for any reason withdraw an Enrollment Form or request the return
of his/her Release or Dismissal with Prejudice Stipulation.


4.3.2.1    Termination of the Settlement Program. If the Settlement Program is
terminated under Article 16, the documents executed as part of the enrollment
are null and void. The Releases will be rescinded and will have no effect, and
the Dismissal with Prejudice Stipulations will not be filed with the Court and
will be destroyed. Plaintiffs’ claims in litigation will not be prejudiced by
entering and exiting the Settlement Program under these conditions.


4.3.2.2    Failure to Qualify as a Settlement Program Claimant. If an Enrolled
Claimant does not qualify for compensation as a Settlement Program Claimant, the
documents executed as part of the enrollment are null and void and the Enrolled
Claimant’s Release will be rescinded and will have no effect, and the Enrolled
Claimant’s Dismissal with Prejudice Stipulations will not be filed with the
applicable court and will be destroyed. Failure to qualify as a Settlement
Program Claimant is confidential and shall not be disclosed outside of the
Settlement Program, nor be admissible in any proceeding or at trial. The case
will proceed in the same jurisdiction in which it was filed without prejudice.


4.3.2.3    Qualification as a Settlement Program and Filing of Dismissal with
Prejudice Stipulations. HOC shall not file the Dismissal with Prejudice
Stipulation with the applicable court until the Enrolled Claimant has been
qualified and accepted in the Settlement Program as a Settlement Program
Claimant and HOC has funded that Claimant’s award.


4.3.3    The claims administration process shall effectuate the terms of any
common benefit order entered in MDL 13-2441 or cost assessment order to be
entered in the MCL Court. Regardless of whether a claimant is subject to either
of the above orders, by enrolling in the Settlement, Claimants agree to a 1%
cost and 3% fee assessment unless their claims were filed in the MCL Court prior
to the Execution Date or they are represented by attorneys who have only filed
claims in the MCL Court. By enrolling in the Settlement, individuals whose
claims were filed in the MCL Court prior to the Execution Date and individuals
who are represented by attorneys who have only filed claims in the MCL Court
agree to a ½ % cost assessment. Enrolling Claimants agree that the cost and fee

19

--------------------------------------------------------------------------------




assessments, whichever applicable, shall be used to pay for portions of the lien
administration expenses, costs associated with the Special Masters and Claims
Administrator, portions of the cost for establishment of a Qualified Settlement
Fund and to reimburse counsel for costs and fees incurred and/or earned in
litigating or resolving the case.


4.3.4    The Enrollment Form for a Claimant who is represented by Counsel must
be submitted to the Claims Processor on his/her behalf by his/her Primary Law
Firm. Claimants not represented by Counsel may submit a Claim Package without
the assistance of Counsel. However, in any event, all Claim Forms and Releases
must be properly and fully executed by the Claimants themselves and Derivative
Claimants, if applicable (in addition to being executed by Counsel, if any, as
specified therein).


4.3.4.1    All current Derivative Claimants and Spouses with filed lawsuits as
of the Execution Date also must execute by Personal Signature and deliver to the
Claims Processor their respective Enrolled Claimant’s Release and a Dismissal
with Prejudice Stipulation in order to be considered eligible for an award under
the Enhancements Benefit Program. Current Spouses and Derivative Claimants have
no direct rights or standing under the Settlement Program, and their status
under the Settlement Program is totally derivative of that of their related
Enrolled Claimant. Only Spouses with filed lawsuits may recover any benefit
pursuant to Section 7.2.3 of this Agreement. Accordingly, if an individual who
underwent a Qualified Revision Surgery does not enroll, then his or her Spouse
cannot enroll in the Settlement Program.


4.3.5    Claimants who have not enrolled by the Enrollment Deadline Date shall
not be eligible to participate in the Settlement Program except with the consent
of HOC in its sole discretion.


4.3.6    The Principal Responsible Attorney may submit Enrollment Forms for
Enrolled Claimants on a rolling basis. However, without limitation, HOC, at any
time on or prior to the seventy-fifth (75th) day after the Enrollment Deadline
Date, and in its sole and absolute discretion, may exercise any right existing
under Section 16.2 to cause the Claims Processor to reject any or all Enrollment
Forms submitted by a Principal Responsible Attorney in relation to any or all of
the Claimants enrolled by that Counsel with which that Counsel has an Interest.


4.3.7    Any portion of or all of the Claim Package may be required to be filed
electronically. All Claim Packages shall be filed under penalty of perjury.


4.3.8    The Claims Administrator, Claims Processor, Special Masters, HOC and
SOC, and their respective representatives and others deemed necessary by each to
assist them and/or their representatives, will have reasonable access to
submitted Claim Packages to the extent necessary. While HOC and the SOC have the
right to access this data, neither shall have a role in the day-to-day operation
of the claims administration process, nor shall their rights in this regard
permit the interference with the operations of the claims administration
process.

20

--------------------------------------------------------------------------------




Section 4.4    Additional Claim Information


4.4.1    The Claims Processor may require Enrolled Claimants to submit such
additional Medical Records and other records determined to be material and
necessary (i) to determine whether a particular Enrolled Claimant meets the
eligibility requirements to qualify for an award, or (ii) for purposes of the
Claims valuation process (any such further required records or other
documentation, the “Additional Claim Information”), including in connection with
any audits of the Settlement Program. In such cases, the Claims Processor shall
issue a written request to the Enrolled Claimant’s Counsel, or if without
counsel, to the Enrolled Claimant.


4.4.2    An Enrolled Claimant must produce Additional Claim Information either
within thirty (30) days of service of a written request by the Claims Processor
or by the deadline set forth in such request, whichever is later. An Enrolled
Claimant who fails to timely produce the Additional Claim Information may appeal
to a Special Master who, for good cause, may afford the Enrolled Claimant
additional time.


4.4.3    Additional Claim Information shall be submitted by means of a
Supplementary Claims Form or other means to be determined by the Claims
Processor.


Section 4.5    Submissions Review


4.5.1    To the extent a Claim Package is incomplete, the Claims Processor will
inform the appropriate Enrolled Claimant’s Principal Responsible Attorney, or if
not represented by Counsel, the Enrolled Claimant, of the deficiency in a
written notice and provide the opportunity to correct the deficiency. Failure to
respond to and correct the deficiency by the deadline date that is specified in
the notice of deficiency (which shall be at least thirty (30) days from the
sending of the notice of deficiency by the Claims Processor) will result in a
determination that the Enrolled Claimant has not met the eligibility
requirements and thus is not entitled to a Settlement Award Payment. Such a
determination is final, binding and Non-Appealable.


4.5.2    Without limitation of Section 4.3 or Section 16.2, the Claims Processor
(with HOC’s sole and necessary consent) may accept or reject an Enrollment Form
in relation to any particular Enrolled Claimant at any time on or prior to the
seventy-fifth (75th) day after the Enrollment Deadline Date if (i) the Claim
Package received is not properly completed and executed by each Person required
to execute such documents, or (ii) such Claim Package (a) fails to provide the
information required therein to be provided in relation to such Enrolled
Claimant, (b) fails to include the other Required Submissions, or (c) fails to
include a Dismissal with Prejudice Stipulation executed on behalf of such
Enrolled Claimant, and all related Executing Derivative Claimants, by their
Counsel or if not represented by a Principal Responsible Attorney, on their own
behalf.

21

--------------------------------------------------------------------------------




4.5.3    The Claims Processor, with the consent of HOC and the SOC, shall
establish deadlines and other procedures not inconsistent with this Agreement
that are necessary for the timely, accurate, and efficient submission, review,
and evaluation of Program Claims in order to keep the administrative costs of
the Settlement Program to a minimum and to allow for the responsible, accurate
and fair issuance of Settlement Award Payments. However, in no event shall any
Settlement Award Payments be due or paid by HOC until all of HOC’s Walk Away
Rights, including the right described in Section 16.2, have expired without any
of them being exercised.


Article 5


Qualifying for the Settlement Program


Section 5.1    Qualifying for the Settlement Program


5.1.1    The Claims Processor will review all Required Submissions of all
Enrolled Claimants to determine whether each Claimant (1) has submitted a
properly completed Claim Package (including with respect to any Derivative
Claimants), and (2) meets the Settlement Program’s eligibility requirements.
Each Enrolled Claimant that the Claims Processor determines meets the
requirements of Section 5.1 becomes a Qualified Claimant or a Covered Unrevised,
Infirm Claimant.


5.1.1.1    An Enrolled Claimant has the burden of proof and burden of production
that the Claim Package submitted by such Enrolled Claimant (and any Additional
Claim Information that may be requested) establishes that the Enrolled Claimant
has met the Settlement Program’s eligibility requirements.
5.1.1.2    Any Enrolled Claimant determined by the Claims Processor to be
qualified for the Qualified Revision Surgery Program will first have his/her
Claim evaluated for the appropriate Net Base Award and subsequently, and to the
extent applicable, any Net Enhancements Benefit(s) subject to the reductions and
limitations on such awards as set forth in this Agreement, and all the other
terms of this Agreement.
5.1.1.3    Any Enrolled Claimant determined by the Claims Processor to be
qualified for the Covered Unrevised, Infirm Claimant Program will receive a
benefit as set forth in Article 8.


5.1.2    The Claims Processor may, to verify completeness of the Claim Package;
or to verify the presence or absence of a fact material to determining that the
eligibility requirements have been met; or the validity and amount of the
Program Claim; or in cases of inconsistency, suspicion of irregularity, for
audit purposes and/or similarly appropriate circumstances, review and analyze
other documents or materials that the Claims Processor has access to pursuant to
this Agreement or which is requested and submitted as Additional Claims
Information.

22

--------------------------------------------------------------------------------




5.1.2.1    The Claims Processor may, in its discretion, seek information in
addition to the Claim Package and any Additional Claim Information to assist in
its administration of the Settlement Program. If necessary, the Claims Processor
shall have access to all documents produced by the Settlement Program Claimants
in any pending litigation (e.g., fact sheets, documents, interrogatory answers),
or for Settlement Program Claimants without a pending lawsuit, other
contemporaneous documents to support their claim under the Settlement Program.
Nothing in this paragraph in any way relieves an Enrolled Claimant of his/her
obligations regarding enrollment in or qualification for the Settlement Program
as set forth in Article 4 and Article 5.


5.1.3    The Claims Processor promptly shall notify the Claims Administrator,
HOC, the SOC and the respective Enrolled Claimant, or his/her Principal
Responsible Attorney, in writing of a determination that the Enrolled Claimant
is not a Settlement Program Claimant because the eligibility requirements have
not been met.


5.1.4    Within thirty (30) days following service of any notice of the Claims
Processor under Section 5.1.3 regarding a Claimant’s eligibility determination,
an Enrolled Claimant or his/her Principal Responsible Attorney may appeal the
determination to one (1) of the Special Masters by serving on the Claims
Processor a form of appeal (to be agreed upon by the Parties). Upon receipt of
the notice of appeal, the Claims Processor will review the claim before sending
it to one (1) of the Special Masters to determine if the Claims Processor agrees
with the appeal. If the Claims Processor agrees with the Settlement Program
Claimant’s position, the Claims Processor will issue an amended determination
notice, which will then provide the Settlement Program Claimant a new period to
consider an appeal. If the Claims Processor does not agree with the Settlement
Program Claimant’s position on appeal, such appeal shall be directed to one (1)
of the Special Masters. If an Enrolled Claimant or his/her Principal Responsible
Attorney does not timely serve an appeal pursuant to this Section 5.1.4, the
Claims Processor’s determination is final, binding, and Non-Appealable, and
absent a decision by HOC to the contrary pursuant to Section 5.1.5, the Enrolled
Claimant shall cease to have any further rights under the Settlement Program,
and the Claims Processor shall return to the Enrolled Claimant any Dismissal
with Prejudice Stipulation and Release previously submitted by that Enrolled
Claimant.


5.1.4.1    With respect to any timely appeal under Section 5.1.4, the Special
Master will review, for an abuse of discretion, whether the Enrolled Claimant
meets the eligibility requirements for status as a Settlement Program Claimant
based solely on (1) the Claim Package before the Claims Processor when it issued
the award determination, (2) any Additional Claim Information provided by that
Claimant to the Claims Processor prior to the issuance of the Claims Processor’s
award determination, and (3) the terms of this Agreement. No new or additional
evidence may be submitted in connection with any appeal.

23

--------------------------------------------------------------------------------




5.1.4.2    The Special Master’s determination of such appeal promptly will be
communicated to the Claims Administrator, HOC, the SOC and the Enrolled
Claimant, or his/her Principal Responsible Attorney. Within seven (7) days
following service of the Special Master’s determination, an Enrolled Claimant or
his/her Principal Responsible Attorney may appeal such determination to the
Claims Administrator by serving a form of appeal (to be agreed upon by the
Parties) to the Claims Processor who shall direct such appeal to the Claims
Administrator. If an Enrolled Claimant or his/her Principal Responsible Attorney
does not timely serve an appeal pursuant to this Section 5.1.4.2, the Special
Master’s determination is final, binding, and Non-Appealable, and absent a
decision by HOC to the contrary pursuant to Section 5.1.5, the Enrolled Claimant
shall cease to have any further rights under the Settlement Program, and the
Claims Processor shall return to the Enrolled Claimant any Dismissal with
Prejudice Stipulation and Release previously submitted by that Enrolled
Claimant.


5.1.4.2.1    With respect to any timely appeal under Section 5.1.4.2, the Claims
Administrator will review, for an abuse of discretion, whether the Enrolled
Claimant meets the eligibility requirements for status as a Settlement Program
Claimant based solely on (1) the Claim Package before the Claims Processor when
it issued the award determination, (2) any Additional Claim Information provided
by that Claimant to the Claims Processor prior to the issuance of the Claims
Processor’s award determination, and (3) the terms of this Agreement. No new or
additional evidence may be submitted in connection with any appeal.


5.1.4.3    The Special Master and/or the Claims Administrator, in his or her
sole discretion, may assess costs of up to One Thousand Five Hundred and 00/100
Dollars ($1,500.00) (to be collected by the Claims Processor and credited to an
Administrative Expenses account or other sub-account of the Escrow Account as
determined by the Parties) to an Enrolled Claimant or his/her Principal
Responsible Attorney upon a finding of no legitimate grounds for the appeal.


5.1.4.4    If the Special Master’s or Claims Administrator’s decision on this
matter results in the Enrolled Claimant becoming a Settlement Program Claimant
the Claims Processor will process the Program Claim pursuant to Section 5.2.


5.1.4.5    If the Special Master’s or Claims Administrator’s decision on this
matter results in the determination that the Enrolled Claimant does not meet the
Settlement Program’s eligibility requirements, and absent a decision by HOC to
the contrary pursuant to Section 5.1.5, the Enrolled Claimant shall cease to
have any further rights under the Settlement Program, and the Claims Processor
shall return to the Enrolled Claimant any Dismissal with Prejudice Stipulation
and Release previously submitted by that Enrolled Claimant. Upon release from
the Settlement Program, the Claimant may pursue any legal rights, if any.


5.1.5    Regardless of any contrary decision of the Claims Processor, Special
Master and/or Claims Administrator, an Enrolled Claimant also will be deemed

24

--------------------------------------------------------------------------------




to be a Settlement Program Claimant if HOC’s representatives, in their sole and
absolute discretion, deem (by written notice to such effect to the Claims
Processor, the SOC and the Enrolled Claimant, or his/her Principal Responsible
Attorney) such Enrolled Claimant to constitute a Settlement Program Claimant
(for the avoidance of doubt, with or without regard to the eligibility
requirements).


5.1.6    HOC further reserves the right to challenge the inclusion of any
Enrolled Claimants in the Settlement Program whose claims may be barred under
the applicable statute of limitations. Such challenge shall be made to the
Claims Administrator, who will determine whether the applicable statute of
limitations has expired based solely on (i) the Claim Package before the Claims
Processor when it issued the award determination, (ii) any Additional Claim
Information provided by that Settlement Program Claimant to the Claims Processor
prior to the issuance of the award determination, (iii) the terms of this
Agreement, (iv) briefs by the parties, and (v) sworn statements relevant to the
inquiry. The burden of proof shall be on HOC and all disputed issues of fact
shall be resolved in favor of the Enrolled Claimant. If the Claims Administrator
determines that a claim is not barred under the applicable statute of
limitation, the Enrolled Claimant‘s Claim Package will be processed pursuant to
the terms of the Settlement Agreement. A determination that a claim is time
barred will disqualify the Enrolled Claimant for compensation as a Settlement
Program Claimant pursuant to Section 4.3.2.2. For the avoidance of doubt, any
determinations made by the Claims Administrator under Section 5.1.6 that result
in the Enrolled Claimant exiting the Settlement Program are inadmissible in a
court of law.


Section 5.2    Determination and Appeal of Program Awards


5.2.1    Pursuant to Section 7.1, the Claims Processor will make a determination
for each Qualified Claimant of any applicable reductions to any Base Award in
order to arrive at Net Base Award(s).


5.2.2    Pursuant to Section 7.2, and subsequent to the Claims Processor’s
determination under the Base Award Program, any claim for an Enhancement
submitted by a Qualified Claimant will be reviewed by the Claims Processor who
will determine if the Qualified Claimant is eligible for the Enhancement and the
Net Enhancements Benefit after any applicable reductions.


5.2.3    Pursuant to Article 8, the Claims Processor will make an initial
determination for each Claimant who claims a benefit under the Covered
Unrevised, Infirm Claimant Program as to whether such Claimant is eligible for a
benefit thereunder, and, if so, the Claims Processor will issue the benefit in
accordance with the terms of this Agreement


5.2.4    The determinations by the Claims Processor of any Net Base Award and
Net Enhancements Benefit for a given Qualified Claimant will be issued
separately and at different time intervals that, consistent with the other terms
of this Agreement, would permit the payment of any Net Base Award prior to the
determination and payment of

25

--------------------------------------------------------------------------------




any Net Enhancements Benefit. If an Enrolled Claimant qualifies as a Covered
Unrevised, Infirm Claimant, s/he will not also receive a Net Base Award or any
Net Enhancements Benefit and the award for the Covered Unrevised, Infirm
Claimant will be issued as soon as practicable in accordance with the terms of
this Agreement.


5.25    The Claims Processor promptly shall notify the Claims Administrator,
HOC, the SOC and the respective Claimant, or his/her Principal Responsible
Attorney, in writing, of any of the award determinations made under Section
5.2.1, Section 5.2.2 or Section 5.2.3.


5.26    Within thirty (30) days following service of any notice of the Claims
Processor under Section 5.2.5 regarding a Claimant’s award determination, a
Settlement Program Claimant or his/her Principal Responsible Attorney may appeal
the determination to one (1) of the Special Masters by serving on the Claims
Processor a form of appeal (to be agreed upon by the Parties). Upon receipt of
the notice of appeal, the Claims Processor will review the claim before sending
it to one (1) of the Special Masters to determine if the Claims Processor agrees
with the appeal. If the Claims Processor agrees with the Settlement Program
Claimant’s position, the Claims Processor will issue an amended determination
notice, which will then provide the Settlement Program Claimant a new period to
consider an appeal. If the Claims Processor does not agree with the Settlement
Program Claimant’s position on appeal, such appeal shall be directed to one (1)
of the Special Masters. If a Settlement Program Claimant or his/her Principal
Responsible Attorney does not timely serve an appeal pursuant to this Section
5.2.6, the Claims Processor’s award determination set forth in the notice
provided will be final, binding, and Non-Appealable.




5.2.6.1    With respect to any timely appeal under Section 5.2.6, the Special
Master will review, for an abuse of discretion, whether the award determination
by the Claims Processor was correct based solely on (i) the Claim Package before
the Claims Processor when it issued the award determination, (ii) any Additional
Claim Information provided by that Settlement Program Claimant to the Claims
Processor prior to the issuance of the Claims Processor’s award determination,
and (iii) the terms of this Agreement. No new or additional evidence may be
submitted in connection with any appeal. The Special Master shall determine
whether the Claims Processor’s award determination should be affirmed or revised
in any way.


5.2.6.2    The Special Master’s determination of such appeal promptly will be
communicated to the Claims Administrator, HOC, the SOC, and the Settlement
Program Claimant or his/her Primary Responsible Attorney.


5.2.6.3    The Special Master’s determination of an appeal will be final,
binding and Non-Appealable. The Claims Processor shall process the subject award
as determined by the Special Master.



26

--------------------------------------------------------------------------------




5.2.6.4    The Special Master, in his or her sole discretion, may assess costs
of up to One Thousand Five Hundred and 00/100 Dollars ($1,500.00) (to be
collected by the Claims Processor and credited to an Administrative Expenses
account or other sub-account of the Escrow Account as determined by the Parties)
to a Settlement Program Claimant or his/her Principal Responsible Attorney upon
a finding of no legitimate grounds for the appeal.


5.2.7    Nothing in this Article 5 or in any other terms of the Agreement limits
HOC’s rights and remedies in the event of fraud or other intentional misconduct.


Section 5.3    For the avoidance of doubt, there is no discovery process
involved in the evaluation or determination of eligibility for the Settlement
Program or the determination of Settlement Program Awards. There are no
depositions, written discovery, expert reports, affidavits, hearings or trials
in connection with the filing of a claim for a Settlement Program Award or the
evaluation or determination of any Settlement Program Award. Settlement Program
Claimants have the burden of proof and burden of production with respect to the
contemporaneous Medical Records submitted in the Claims Package and any
additional contemporaneous Medical Records of such Settlement Program Claimants
submitted for establishing that the criteria for a Settlement Program Award have
been met.


Article 6
Settlement Program: General Terms


Section 6.1    General Provision


6.1.1    No Settlement Award Payments will be made to Settlement Program
Claimants until all of HOC’s Walk Away Rights, including the right set forth in
Section 16.2, have expired without being exercised.


6.1.2    The Broadspire Program is a voluntary program that was created by HOC
and it is HOC’s unilateral right to determine when the Broadspire Program ends.
HOC has determined that once a Claimant enrolls in the Settlement Program, any
benefits issued to such Claimant by Broadspire shall be terminated or otherwise
no longer available.


6.1.2.1    A Qualified Claimant who receives any reimbursement from the
Broadspire Program in connection with claims for lost wages will receive a
dollar-for-dollar offset against any Enhancements issued to the Qualified
Claimant for lost wages pursuant to the Enhancements Benefit Program, if
applicable.


6.1.2.2    A Qualified Claimant who files a Broadspire Claim for a specific
reimbursement after November 3, 2014 and before his/her Enrollment Date will
have each such claim reviewed and processed by Broadspire; however, with the

27

--------------------------------------------------------------------------------




exception of any such claims paid directly by Broadspire to a surgeon performing
a Qualified Revision Surgery or the hospital where the Qualified Revision
Surgery took place, a credit against any Net Base Award the Qualified Claimant
receives will be issued to HOC for any such claim paid to or on behalf of the
Qualified Claimant between November 3, 2014, and his/her Enrollment Date. Any
Broadspire Claim for specific reimbursement that was in process before November
3, 2014 will not be subject to a credit against any Base Award received by the
Qualified Claimant for such claim, except with regard to reimbursement for lost
wages as referenced in Section 6.1.2.1.


6.1.2.3    The Broadspire Program will terminate for a litigant who meets the
eligibility requirements set forth by this Settlement Agreement but chooses not
to enroll in the Settlement Program by the Enrollment Deadline Date.


6.1.3    All awards issued pursuant to the Settlement Program are subject to the
provisions on Liens in Article 17.


6.1.4    The consideration for the Releases and Dismissal with Prejudice
Stipulations, if applicable, provided by Settlement Program Claimants is the
establishment of the Settlement Program.


Section 6.2    No Punitive Damages


By enrolling in the Settlement Program, each Claimant (i) acknowledges that all
Settlement Award Payments constitute damages on account of personal injuries or
physical injuries or physical sickness within the meaning of Section 104 of the
Internal Revenue Code of 1986, as amended, arising from the physical injuries
alleged to have resulted from the implantation, use, and/or removal of the
Affected Products and/or Qualified Revision Surgery, and no portion of
Settlement Award Payments represent punitive or exemplary damages, nor
prejudgment or post judgment interest, nor non-physical injuries, and (ii)
waives any and all claims for punitive or exemplary damages, interest and
non-physical injuries.





28

--------------------------------------------------------------------------------




Article 7


Qualified Revision Surgery Program


The Qualified Revision Surgery Program is established as a means to provide Base
Awards to Qualified Claimants who underwent Qualified Revision Surgeries through
the Base Award Program as set forth in Section 7.1, as well as Enhancements for
certain agreed-upon events and conditions through the Enhancements Benefit
Program as set forth in Section 7.2 (together, the “Qualified Revision Surgery
Program”). Qualified Claimants bear the burden of proof in establishing that
they qualify for any awards under the Qualified Revision Surgery Program. All
awards pursuant to the Qualified Revision Surgery Program are subject to
reductions and limitations as set forth in this Agreement, including, without
limitation, Section 7.1, Section 7.2 and the EBP Award Schedule.
Section 7.1    Base Award Program


With the exception of a Qualified Claimant who had bilateral Affected Products
revised, a Qualified Claimant is eligible for exactly one (1) Base Award of
Three Hundred Thousand and 00/100 Dollars ($300,000) for each revised hip,
subject to any applicable reductions or limitations.
7.1.1    All Base Awards are subject to the reductions and limitations as set
forth herein, the provisions on liens (Article 17), and the other terms of this
Agreement.


7.1.2    The timing and amounts of HOC’s payments to fund the Base Award Program
are set forth in Article 9.


7.1.3    Revised Bilateral Affected Products


7.1.3.1    If a Qualified Claimant had bilateral Affected Products revised
(either in a single Qualified Revision Surgery or two Qualified Revision
Surgeries) and the evidentiary requirements set forth herein are satisfied for
each Affected Product, the Qualified Claimant will receive one Base Award for
each hip that underwent a Qualified Revision Surgery, subject to any reductions
or other limitations for each such hip as set forth herein.


7.1.3.2    If a Qualified Claimant has bilateral Affected Products but only one
was revised in a Qualified Revision Surgery, the Qualified Claimant will receive
only one (1) Net Base Award. The Qualified Claimant will reserve all rights with
respect to the unrevised Affected Product outside of the Settlement Program, and
will not be entitled to any awards with respect to the unrevised Affected
Product as part of this Settlement Program (even to the extent that it is
subsequently revised after the Enrollment Date).

29

--------------------------------------------------------------------------------






7.1.4    Base Award Reduction for Unrepresented Claimants


7.1.4.1    In addition to any other applicable reductions or limitations, any
Base Award to an Unrepresented Claimant shall be reduced by twenty-nine percent
(29%). Accordingly, an Unrepresented Claimant is eligible for an amount equal to
seventy-one percent (71%) of the Base Award for each revised hip, being Two
Hundred Thirteen Thousand and 00/100 Dollars ($213,000), subject to any other
applicable reductions or limitations.


7.1.5    Reductions to Base Award


7.1.5.1    Obesity and Smoking. There will be no reductions to a Base Award
relating to obesity and smoking. Reductions for obesity and smoking will apply
only to certain Enhancements.


7.1.5.2    Unrelated Death. Any Base Award and each applicable Enhancement, as
well as the applicable Enhancements Benefit Cap, shall be reduced by thirty
percent (30%) if the Product User died prior to the Enrollment Date for reasons
unrelated to the Qualified Revision Surgery. Any Product User who qualifies for
a reduction to the Base Award for an Unrelated Death will not be entitled to an
Enhancement for a Related Death as set forth in the EBP Award Schedule.


7.1.5.3    Age at Time of Implantation of the Affected Products. Any Base Award
shall be reduced by the percentages shown below based upon the Qualified
Claimant’s age at the time any Affected Product that is the subject of the
Qualified Revision Surgery was implanted:


Age at Index Surgery
Percent Reduction
Age ≥ 70
5%
Age ≥ 75
10%
Age ≥ 80
15%
Age ≥ 85
20%



7.1.5.4    The Affected Product is Implanted as a Revision Device. Where any
Affected Product that was part of a Qualified Revision Surgery was implanted
during a femoral stem revision, the Base Award will be reduced by fifteen
percent (15%).


7.1.5.5    Multiple Reductions. The reductions to any Base Award and
Enhancements shall be calculated separately. If multiple reductions apply to an
award, the percentages of all reductions applicable to such award (other than
the reduction for Unrepresented Claimants) shall be added together and the sum
total

30

--------------------------------------------------------------------------------




shall be the percentage that such award of the Qualified Claimant will be
reduced. However, if any Base Award received by a Qualified Claimant is subject
to the Unrepresented Claimant reduction, the reduction shall be taken first and
all other reductions will be calculated on the remaining amount.


Section 7.2    Enhancements Benefit Program


The Enhancements Benefit Program is established as a means to provide benefits
to Qualified Claimants in addition to the award available pursuant to the Base
Award Program for certain agreed-upon events and conditions. Enhancements may be
available as set forth in the EBP Award Schedule to a Qualified Claimant who
claims such Enhancements and whose EBP Claim Form, Claim Package, EBP Claim
Package and Additional Claim Information, if any, demonstrate entitlement.
Qualifying for a Base Award does not automatically entitle a Qualified Claimant
to any Enhancements. Qualified Claimants bear the burden of proof in
establishing that they qualify for the Enhancements Benefit Program.
Enhancements pursuant to the Enhancements Benefit Program are subject to
reductions and limitations as set forth in this Agreement and the EBP Award
Schedule.
7.2.1    Determinations of Enhancements


7.2.1.1    Claims for Enhancements will be evaluated by the Claims Processor
based on their merits, the EBP Claim Form, Claim Package, EBP Claim Package, the
contemporaneous Medical Records provided by Qualified Claimants and any other
terms of this Agreement.


7.2.1.2    The Claims Processor may demand, at its sole discretion and at the
Qualified Claimant’s expense, that the Qualified Claimant provides additional
Medical Records necessary to properly evaluate a claim for Enhancements. The
Claims Processor has the right to obtain from each Qualified Claimant
authorizations for the release of Medical Records, to be obtained at the
Qualified Claimant’s expense, if necessary, to evaluate his/her claim.


7.2.1.3    The initial determination of eligibility for, and the amount of, each
Net Enhancements Benefit will be made by the Claims Processor pursuant to
Sections 5.1 and 5.2 and based on the EBP Claim Form, Claim Package, EBP Claim
Package, any Additional Claim Information, and the terms of this Agreement.
Appeal rights relating to such determinations are set forth in Section 5.2.


7.2.1.4    The categories, criteria, and amount of Enhancements are set forth in
the EBP Award Schedule.


7.2.2    In no instance will a Qualified Claimant’s Net Enhancements Benefit
exceed Four Hundred Fifty Thousand and 0/100 Dollars ($450,000) for each hip
that underwent a Qualified Revision Surgery, including those Enhancements issued
under the Future Matrix (as defined in the EBP Award Schedule), unless s/he
qualifies for an Enhancement for an Infection, in which case the Qualified

31

--------------------------------------------------------------------------------




Claimant’s Net Enhancements Benefit will not exceed Five Hundred Fifty Thousand
and 0/100 Dollars ($550,000) for each hip that underwent a Qualified Revision
Surgery, including Enhancements issued under the Future Matrix (together, the
“Enhancements Benefit Cap”). Notwithstanding the foregoing, Enhancements
associated with myocardial infarction, stroke, death and lost wages are not
subject to the Enhancements Benefit Cap if the underlying covered events
occurred prior to the Enrollment Date; however, such Enhancements are subject to
the $450,000 Enhancements Benefit Cap if the underlying covered events occurred
after the Enrollment Date.


7.2.3    A current Spouse of a Qualified Claimant with an active, filed lawsuit
as of the Execution Date who executes a Release of his/her Spouse that is
submitted to the Claims Processor at the time of enrollment in the Settlement
Program shall receive a maximum one-time award of One Thousand Five Hundred and
00/100 Dollars ($1,500.00), regardless of whether that Qualified Claimant
qualifies for any Enhancements. This payment is (i) subject to the Enhancements
Benefit Cap and (ii) shall be made at the time the Spouse’s Qualified Claimant
receives any Net Base Award.


Article 8


Covered Unrevised, Infirm Claimants Program


Section 8.1    Benefits for Covered Unrevised, Infirm Claimants


The Covered Unrevised, Infirm Claimants Program is established as a means to
provide an award to Enrolled Claimants who otherwise qualify for this award,
despite not having been revised at the time of enrollment. The Enrolled Claimant
bears the burden of proof in establishing that s/he qualifies for any award
under Article 8.
Section 8.2    Determinations of Covered Unrevised, Infirm Claimants Benefits


8.2.1    Claims under the Covered Unrevised, Infirm Claimants Program will be
evaluated by the Claims Processor based on their merits, the Claim Package, the
contemporaneous Medical Records provided by the Enrolled Claimant, and any other
terms of this Agreement.


8.2.2    The Claims Processor may demand, at its sole discretion and at the
Enrolled Claimant’s expense, that the Covered Unrevised, Infirm Claimant provide
additional Medical Records necessary to properly evaluate a claim under the
Covered Unrevised, Infirm Claimants Program. The Claims Processor has the right
to obtain from each Covered Unrevised, Infirm Claimant authorizations for the
release of Medical Records, to be obtained at the Enrolled Claimant’s expense,
if necessary, to evaluate his/her claim.

32

--------------------------------------------------------------------------------




8.2.3    The initial determination of eligibility for, and amount of, an award
under the Covered Unrevised, Infirm Claimants Program will be made by the Claims
Processor pursuant to Sections 5.1 and 5.2 and based on the Claim Package, any
Additional Claim Information, and the terms of this Agreement. Appeal rights are
set forth in Section 5.2.


Section 8.3    Covered Unrevised, Infirm Claimants Benefits


8.3.1    Eligibility: A Product User who, on the Execution Date, (i) has a claim
or filed lawsuit, (ii) is a United States Patient who was implanted with the
Affected Product in the United States as defined in Section 1.2.74, and (iii)
provides contemporaneous medical records created prior to the Execution Date
that support the Product User’s claim that a Qualified Revision Surgery is
indicated by the treating orthopaedic surgeon for the reasons underlying the
Voluntary Recall, but s/he has been determined to be too infirm to undergo the
procedure. The determination of infirmity shall be made by the physician who is
treating the Claimant for the condition(s) that forms the basis for the
infirmity or a medical specialist consulted by the treating physician.


8.3.2    Benefits:     If the foregoing eligibly requirements are met, a Covered
Unrevised, Infirm Claimant will receive a flat award Seventy-Five Thousand and
00/100 Dollars ($75,000), not subject to any enhancements or reductions for any
reason whatsoever, for each unrevised hip that was implanted with an Affected
Product and, to the extent the subject hip is subsequently revised, will not be
entitled to any additional awards as part of this Settlement Program.


Article 9


Timing of HOC’s Payment Obligations


Section 9.1    Timing of Settlement Program Award and Payments


9.1.1    HOC agrees, subject to the terms and conditions hereof (including in
particular Sections 9.1, 10.2 and Article 17), and in consultation with the
Claims Processor, to make the necessary payments that are required to fund the
Settlement Program Awards.


9.1.2    Settlement Program Status Reports: The Claims Processor shall promptly
review Claim Packages upon receipt to determine completeness, eligibility and
Settlement Program Awards. Promptly after the end of each calendar week
beginning fourteen (14) Business Days after enrollment in the Settlement Program
opens, the Claims Processor shall provide to HOC and the SOC a weekly status
report, in such form and in such detail as HOC reasonably from time to time may
specify, identifying those Enrolled Claimants who have qualified as Settlement
Program Claimants together with the amount of each Net Base Award or Covered
Unrevised, Infirm Claimant award.

33

--------------------------------------------------------------------------------




9.1.3    Initial Settlement Program Award Report: Commencing within three (3)
Business Days after HOC’s Walk Away Rights have expired, including the right
under Section 16.2, the Claims Processor shall provide notice to Settlement
Program Claimants, in a form to be determined by the Parties, setting forth the
amount of their Net Base Awards or Covered Unrevised, Infirm Claimant awards.
Within seven (7) Business Days of such notices, the Claims Processor shall
provide to HOC, the SOC and the Escrow Agent a report, in such form and in such
detail as HOC reasonably from time to time may specify, identifying those
Settlement Program Claimants who have accepted their Settlement Program Awards
together with the amount of each Net Base Award or Covered Unrevised, Infirm
Claimant award and setting forth the assessment amounts for each Settlement
Program Claimant, and certifying those Settlement Program Awards in accordance
with this Agreement (the “Initial Settlement Program Award Report”).


9.1.3.1    Within seven (7) Business Days following the receipt of the Initial
Settlement Program Award Report, and assuming HOC has not previously objected to
its accuracy based upon the weekly status reports, HOC will deposit, or cause to
be deposited into the Escrow Account, an amount sufficient to pay the aggregate
amount set forth in the Initial Settlement Program Award Report (with any
applicable holdback to be held pursuant to the terms of the Escrow Agreement).


9.1.4    Following the delivery of the Initial Settlement Program Award Report
to HOC, the Claims Processor shall deliver to HOC and the SOC supplemental
Settlement Program Award reports on both the 15th and last day of each month,
identifying those Settlement Program Claimants who, subsequent to the Initial
Settlement Program Award Report, have accepted their Settlement Program Award,
together with the amount of each Net Base Award or Covered Unrevised, Infirm
Claimant award, setting forth the same information required in the Initial Base
Award Report (each a “Supplemental Settlement Program Award Report” and,
collectively with the Initial Base Award Report, each a “Settlement Program
Award Report”).


9.1.4.1    Within seven (7) Business Days following the receipt of a
Supplemental Settlement Program Award Report, and assuming HOC has not
previously objected to its accuracy based upon the weekly status reports, HOC
will deposit, or cause to be deposited into the Escrow Account, an amount
sufficient to pay the aggregate amount set forth in the Supplemental Settlement
Program Award Report (with any applicable holdback to be held pursuant to the
terms of the Escrow Agreement).


9.1.4.2    With regard to deficient Claim Packages, upon the deficiency being
cured, the Claims Processor shall process the Claim Package and include any
Settlement Program Claimant in the weekly status report as set forth above.
Thereafter, HOC shall fund the additional Settlement Program Awards as set forth
in Section 9.1.4.1 provided that HOC is afforded at least forty-five (45) days
to fund from notice by way of the status report as set forth in Section 9.1.2.

34

--------------------------------------------------------------------------------




9.1.5    Within five (5) Business Days following the electronic transfer of
funds into the Escrow Account in response to any Settlement Program Award
Report, the Claims Processor, in a manner to be set forth in the Escrow
Agreement, shall begin the process of disbursing the funds in short order to
Settlement Program Claimants and their respective Primary Law Firm or to the
Settlement Program Claimant’s Primary Law Firm in trust for the respective
Settlement Program Claimants.


Section 9.2    Timing of Enhancements Benefits Payments


9.2.1    HOC agrees, subject to the terms and conditions hereof (including in
particular Sections 9.2, Section 10.2, and Article 17), and in consultation with
the Claims Processor, to make the necessary payments that are required to fund
the Net Enhancements Benefits.


9.2.2    EBP Status Reports: The Claims Processor shall promptly review EBP
Claim Packages upon receipt to determine completeness, eligibility and
Enhancements Benefits. Promptly after the end of each calendar week beginning
fourteen (14) Business Days after the EBP application process opens, the Claims
Processor shall provide to HOC and the SOC a weekly status report, in such form
and in such detail as HOC reasonably from time to time may specify, identifying
those Settlement Program Claimants who have qualified for Enhancements together
with the amount of each Net Enhancements Benefit. The Claims Processor shall
issue award notices to Settlement Program Claimants setting forth the Net
Enhancements Benefit within thirty (30) Business Days of the status report
identifying the Settlement Program Claimant’s Net Enhancements Benefit.


9.2.3    Initial EBP Award Report: Within sixty (60) Business Days after the
first EBP Status Report, the Claims Processor shall provide to HOC, the SOC and
the Escrow Agent a report, in such form and in such detail as HOC reasonably
from time to time may specify, identifying those Settlement Program Claimants
who have accepted their Enhancement together with the amount of each Net
Enhancements Benefit and setting forth the assessment amount for each Settlement
Program Claimant, and certifying those Net Enhancements Benefits in accordance
with this Agreement (the “Initial EBP Award Report”).


9.2.3.1    Within seven (7) Business Days following the receipt of the Initial
EBP Award Report, and assuming HOC has not previously objected to its accuracy
based upon the weekly status reports, HOC will deposit, or cause to be
deposited, an amount sufficient to pay the aggregate amount set forth in the
Initial EBP Award Report (with any applicable holdback to be held pursuant to
the terms of the Escrow Agreement).


9.2.4    Following the delivery of the Initial EBP Award Report to HOC, the
Claims Processor shall deliver to HOC and the SOC supplemental EBP Award reports
on both the 15th and last day of each month, identifying those Settlement
Program Claimants who, subsequent to the Initial EBP Award Report, have accepted
their Enhancement, together with the amount of each Net Enhancements Benefit,
setting

35

--------------------------------------------------------------------------------




forth the same information required in the Initial EBP Report (each a
“Supplemental EBP Report” and, collectively with the Initial EBP Report, each an
“EBP Award Report”).


9.2.4.1    Within seven (7) Business Days following the receipt of a
Supplemental EBP Award Report, and assuming HOC has not previously objected to
its accuracy based upon the weekly status reports, HOC will deposit, or cause to
be deposited, an amount sufficient to pay the aggregate amount set forth in the
Supplemental EBP Award Report (with any applicable holdback to be held pursuant
to the terms of the Escrow Agreement).


9.2.4.2    With regard to deficient EBP Claim Packages, upon the deficiency
being cured, the Claims Processor shall process the EBP Claim Package and
include any Settlement Program Claimant in the weekly status report as set forth
above. Thereafter, HOC shall fund the additional Enhancements Benefits as set
forth in Section 9.2.4.1 provided that HOC is afforded at least forty-five (45)
days to fund from notice by way of the status report.


9.2.5    Within five (5) Business Days following the electronic transfer of
funds into the Escrow Account in response to any EBP Award Report, the Claims
Processor, in a manner to be set forth in the Escrow Agreement, shall begin the
process of disbursing the funds in short order to Settlement Program Claimants
and their respective Primary Law Firm or to the Settlement Program Claimant’s
Primary Law Firm in trust for the respective Settlement Program Claimants.


Section 9.3    Limit on Award Payments


9.3.1    Any term of this Agreement (or any escrow agreement referenced herein)
to the contrary notwithstanding, HOC shall have no financial obligation under
this Agreement other than its express obligations to make payments as described
in Section 9.1, Section 9.2, Section 10.2, and Article 17. HOC shall have no
obligation to pay (or to make any payment on account of), or reimburse any
Enrolled Claimant, Settlement Program Claimant or Principal Responsible Attorney
for, any costs or expenses incurred by such Enrolled Claimant, Settlement
Program Claimant or Principal Responsible Attorney in connection with the
Settlement Program. Neither HOC nor any of the other Released Parties shall have
any responsibility for the management of any of the escrow funds referenced
herein or any Liability to any Enrolled Claimant arising from the handling of
Program Claims by the Claims Administrator, Claims Processor, Special Masters or
Escrow Agent.


Section 9.4    Form of Notices to Escrow Agent
Notices to the Escrow Agent shall be in such form as the Escrow Agent reasonably
may specify from time to time.

36

--------------------------------------------------------------------------------








Settlement Program Administration and Expenses


Section 10.1        Administrative Costs


10.1.1    The reasonable and necessary administrative costs and expenses for the
operation of the Settlement Program, including the fees, costs, and expenses of
the Claims Processor and any physician consultants or other administrators to
the extent necessary, and the fees of the Escrow Agent, shall be the sole
responsibility of HOC.


10.1.2    The reasonable and necessary administrative costs and expenses for the
Special Masters and Claims Administrator shall be split equally (50%/50%)
between the Parties.


10.1.3    he Escrow Agreement shall also establish other escrow accounts or
sub-accounts to hold funds pertaining to the reasonable and necessary
administrative costs and expenses set forth in this Article 10, to the extent
necessary.


10.1.4    The Parties, Claims Administrator, Claims Processor and the Escrow
Agent shall agree to a written procedure for the invoicing of the reasonable and
necessary administrative costs and expenses of the Settlement Program, the
review and approval of such invoices and the payment of such invoices.


Section 10.2        Funding of Administrative Expenses Escrow Account


The claims administration process shall effectuate the terms of any common
benefit order entered in MDL 13-2441 or cost assessment order to be entered in
the MCL Court. Regardless of whether a claimant is subject to either of the
above orders, by enrolling in the Settlement, Claimants agree to a 1% cost and
3% fee assessment unless their claims were filed in the MCL Court prior to the
Execution Date or they are represented by attorneys who have only filed claims
in the MCL Court. By enrolling in the Settlement, individuals whose claims were
filed in the MCL Court prior to the Execution Date and individuals who are
represented by attorneys who have only filed claims in the MCL Court agree to a
½ % cost assessment. Enrolling Claimants agree that the cost and fee
assessments, whichever applicable, shall be used to pay for portions of the lien
administration expenses, costs associated with the Special Masters and Claims
Administrator, portions of the cost for establishment of a Qualified Settlement
Fund and to reimburse counsel for costs and fees incurred and/or earned in
litigating or resolving the case.
Section 10.3        Audits of Administrative Expenses and Payments


The Claims Processor and the Escrow Agent shall agree to a written procedure for
the auditing of the reasonable and necessary administrative costs and expenses
of the Settlement Program and for the receipt and review of such audit reports.

37

--------------------------------------------------------------------------------




Article 11


Administrators


Section 11.1        Appointment and Replacement of Administrative Personnel


11.1.1    This Settlement Agreement is a private agreement and not subject to
court approval.


11.1.2    In the event that HOC, on the one hand, and the SOC, on the other
hand, at any time cannot agree on (i) the identity of any replacement
Administrator, (ii) whether a particular Administrator should be removed (or any
other exercise of rights under any Administrative Agreement that requires for
such exercise joint action of HOC and the SOC), or (iii) the terms and
conditions of a proposed Administrative Agreement, HOC or the SOC may, by notice
to such effect to the other and to the Claims Administrator, refer the matter to
the Claims Administrator. If the Claims Administrator, or the proposed
Administrative Agreement of the Claims Administrator, is the subject of the
dispute, then the references in the preceding sentence, and in Sections 11.1.3
and 11.1.4 to the “Claims Administrator” shall be to one (1) of the Special
Masters, who is not involved and who has not rendered a decision in connection
with the matter at issue, and who will be randomly selected.


11.1.3    In the event of a dispute described in clause (iii) of Section 11.1.2,
HOC, on the one hand, and the SOC, on the other, shall, within five (5) Business
Days of referral of such matter to the Claims Administrator, submit to each
other and the Claims Administrator, its proposed form of Administrative
Agreement. Either HOC or the SOC may, in its discretion, within a further five
(5) Business Days, submit to each other and the Claims Administrator a
memorandum supporting its position. If two (2) proposed forms of Administrative
Agreements are submitted, the Claims Administrator shall select between the two
(2) proposed forms of agreement on the basis of which proposed agreement in its
opinion more closely reflects what is customary and “market” for agreements of
the nature contemplated by the relevant Administrative Agreement (entered into
in the context of programs of the nature of the Settlement Program) and such
other matters as the Claims Administrator shall consider appropriate under the
circumstances.


11.1.4    Any decision of the Claims Administrator pursuant to this Section 11.1
shall be final and Non-Appealable and binding on the Parties and (without
limitation of the foregoing) the Parties shall take all actions required in
order to implement such decision.


Section 11.2        Claims Administrator


11.2.1    The Claims Administrator will oversee the Settlement Program and will
work with the Claims Processor, the Special Masters, the SOC and HOC, and others
to ensure that the express terms and intent of this Agreement are properly and
fairly applied in the Settlement Program and that clear errors are avoided.

38

--------------------------------------------------------------------------------




The Claims Administrator shall be authorized to make final and binding
determinations under this Agreement with the authority of an Arbitrator under
the Federal Arbitration Act.


11.2.2    The SOC and HOC agree that the Claims Administrator is Hon. Diane M.
Welsh (Ret.), and/or her agents, or upon her resignation or removal, any
Person(s) to be appointed by the Parties.


Section 11.3        Claims Processor


The Claims Processor is The Garden City Group, Inc., or upon its resignation or
removal, any Person(s) to be appointed to oversee the administration of claims
for benefits. The Claims Processor shall be authorized to make final and binding
determinations under this Agreement with the authority of an Arbitrator under
the Federal Arbitration Act.
Section 11.4        Special Masters


11.4.1    The Special Masters will be selected by the agreement of HOC and the
SOC. There will be three (3) Special Masters retained to perform the Special
Master tasks set forth in this Agreement.


11.4.2    The three (3) Special Masters chosen by the Parties to fill these
positions are: Hon. Arthur J. Boylan (Ret.), Hon. C. Judson Hamlin (Ret.), and
Mr. Edgar C. Gentle, III, Esq., or upon the resignation or removal of any one
Special Master, any Person(s) to be appointed by the Parties to oversee the
administration of claims for benefits. The Special Masters shall be authorized
to make final and binding determinations under this Agreement with the authority
of an Arbitrator under the Federal Arbitration Act.


Section 11.5        Certain General Authority of the Claims Processor


11.5.1    The Claims Processor shall have the authority to perform all actions,
to the extent not expressly prohibited by, or otherwise inconsistent with, any
provision of this Agreement, deemed by the Claims Processor to be reasonably
necessary for the efficient and timely administration of this Agreement;
provided, however, that such actions are agreed to by the Parties or otherwise
ordered by the Claims Administrator.


11.5.2    The Claims Processor may create administrative procedures,
supplementary to (and not inconsistent with) those specified herein that provide
further specific details about how Program Claims are administered, and/or other
aspects of the Settlement Program; provided, however that such procedures comply
with the terms of this Agreement and are agreed to by the Parties or otherwise
ordered by the Claims Administrator.

39

--------------------------------------------------------------------------------




11.5.3    Without limitation of the foregoing, the Claims Processor shall, with
the concurrence of the Claims Administrator, have the authority to modify and/or
supplement the form of Enrollment Form, Claims Form and/or Supplementary Claims
Form provided for herein to provide for more efficient administration of the
Settlement Program, provided that (i) such changes may not materially alter the
substance of such form without the written consent of both HOC and the SOC, (ii)
such changes in any event must be approved by the Liaison committee described in
Section 11.5.4 below, and (iii) no change shall be made in the form of Release
or form of Dismissal with Prejudice Stipulation without prior written consent of
HOC and the SOC.


11.5.4    Each of HOC and the SOC shall appoint two (2) individuals (such number
to be determined in each of their respective discretion) to act as a liaison
(“Liaison”) with the Claims Administrator, Claims Processor or any Special
Master, including answering any questions that the Claims Administrator, Claims
Processor or a Special Master may have with respect to the interpretation of any
provision of this Agreement. Appointments under this Section 11.5.4 shall be in
writing in a notice to the other Party and to the Claims Administrator, Claims
Processor and the Special Masters.


Section 11.6        Liability of Administrative Personnel
Without limitation of Section 21.9.2, no Administrator, or employee or agent of
any Administrator, shall be liable to any Eligible Claimant, Enrolled Claimant,
Settlement Program Claimant or Principal Responsible Attorney for his/her acts
or omissions, or those of any agent or employee of any Administrator, in
connection with the Settlement Program except, with respect to each such Person,
for such Person’s own willful misconduct. Nothing in this Section 11.6 confers
on any Enrolled Claimant or Principal Responsible Attorney any privity of
contract with, or other right to institute any action against, any Administrator
or Liaison.
Article 12


Certain Litigation Matters


Section 12.1        HOC Defenses


HOC agrees that, except as reflected in (i) the requirements for constituting an
Eligible Claimant, (ii) the eligibility requirements of Section 2.1, (iii)
Section 5.1.6 or (iv) the requirements for constituting an Enrolled Claimant or
Settlement Program Claimant, and without limitation of, and subject to, all of
the other express terms of this Agreement, any defenses of liability that HOC
might otherwise have as against the Program Claims of any particular Settlement
Program Claimant, such as statutes of limitation and repose, jurisdiction,
venue, mitigation, comparative/contributory negligence, assumption of risk,
independent intervening cause and products’ liability, specific defenses such as
state of the art, no safe alternative design, preemption, FDA and other
regulatory approval, learned intermediary, etc.,

40

--------------------------------------------------------------------------------




shall not (for purposes of, and solely for purposes of, this Agreement) apply to
such Program Claim of such Settlement Program Claimant. For the avoidance of
doubt, it is understood and agreed that any and all such defenses (and any and
all other available defenses) shall be available to HOC with respect to any
litigation outside of this Agreement with such Enrolled Claimant or Settlement
Program Claimant (including in the event the Release is returned as set forth
herein).
Section 12.2        Tolling


Without limitation of Section 12.1, in order to avoid the necessity of filing or
pursuing a Claim Relating to the Affected Products, HOC hereby agrees, with
respect to any particular Enrolled Claimant who has an Unfiled Claim and his/her
Release is returned because of a termination of this Agreement and the
Settlement Program or because they are determined to be ineligible for any
reason pursuant to Section 4.3.2.2, to toll from the Enrollment Date until 60
days following such exit, the running of any applicable statute of limitations
that otherwise may apply to the Claim Relating to the Affected Products of such
Enrolled Claimant. All other tolling agreements heretofore entered into between
an Enrolled Claimant and HOC, if any, are otherwise terminated and superseded by
this Agreement, except as provided above.
Section 12.3        Use of Dismissal with Prejudice Stipulations and Releases


The Claims Processor shall retain control of the Release and Dismissal with
Prejudice Stipulation of each Enrolled Claimant until such time as (a) HOC’s
Walk Away Rights shall have expired without HOC exercising any such Walk Away
Rights, including the right described in Section 16.2, and (b) any such Net Base
Award or Article 8 award has been funded to the Escrow Account pursuant to the
Escrow Agreement, at which time such Dismissal with Prejudice Stipulation and
such Enrolled Claimant’s Release shall be delivered to HOC (and, without
limitation, HOC shall be free to file or cause to be filed such Dismissal with
Prejudice Stipulation and/or Release in any relevant action or proceeding).


Section 12.4        Pursuit of Certain Claims


12.4.1    From and after the date on which an Enrollment Form is submitted in
relation to a particular Enrolled Claimant until the earlier of (i) the date on
which such Enrolled Claimant’s Dismissal with Prejudice Stipulation is delivered
to HOC pursuant hereto, or (ii) if applicable, the date such Enrollment Form is
rejected by the Claims Administrator or HOC in relation to such Enrolled
Claimant pursuant to Section 16.2 or such that his/her Release is returned to
him because this Agreement is terminated, such Enrolled Claimant, and all
related Executing Derivative Claimants, shall:


12.4.1.1    be prohibited from, and refrain from, taking any action (including
any legal action) to initiate, pursue or maintain, or otherwise attempt to
execute upon, collect or otherwise enforce, any actual or alleged Released
Claims and Liabilities of or against

41

--------------------------------------------------------------------------------




HOC or any other Released Party (other than to the extent inherent in making and
pursuing a Program Claim in accordance with the terms of this Agreement);


12.4.1.2    without limitation of Section 12.4.1.1, (i) cooperate in all
reasonable respects with HOC to seek to stay, and to continue in effect any then
outstanding stay with respect to, any pending legal proceedings instituted by
such Eligible Claimant and/or Derivative Claimants against HOC or any other
Released Party Relating to the Affected Products, and (ii) refrain from
instituting any new legal action against any Released Party Relating to the
Affected Products; and


12.4.1.3    without limitation of Section 12.4.1.1 or 12.4.1.2, be prohibited
from, and refrain from, attempting to execute or collect on, or otherwise
enforce, any judgment that may be entered against HOC or any other Released
Party in any legal action described in Section 12.4.1.2.


12.4.2    Further, if such Enrolled Claimant is determined or deemed to be a
Settlement Program Claimant, in furtherance and not in limitation of such
Release, any judgment referred to in Section 12.4.1.3 automatically shall be
deemed to have been Released (as such term is defined in such Release) by such
Enrolled Claimant and all such Derivative Claimants, and such Enrolled Claimant
and Derivative Claimants shall execute such instruments, and take such other
actions, as HOC reasonably may request in order to further evidence or implement
the same.


12.4.3    Without limitation of Section 12.4.1 (and in addition to and without
limitation of the terms of his/her Release), each Enrolled Claimant, and all
related Executing Derivative Claimants, jointly and severally, shall indemnify
and hold harmless HOC and each other Released Party from and against (i) any and
all Claims made or asserted (prior to, on or after the date of such Enrolled
Claimant’s Program Claim) against HOC or any Released Party by any other person
or entity for contribution, indemnity (contractual or non-contractual or
otherwise) arising out of any Claim Relating to the Affected Products made or
asserted at any time by such Enrolled Claimant, and/or any Derivative Claimant
and/or Product User with respect to such Enrolled Claimant, against any such
Released Party and (ii) any and all damages, losses, costs, expenses (including
legal fees and expenses) and/or Liabilities incurred or suffered by, or imposed
on, any Released Party in connection with, arising out of or resulting from (a)
any Claim described in clause (i) (including any amount paid or required to be
paid in satisfaction of any such Claim), (b) any judgment suffered by any
Released Party in any legal action described in Section 12.4.1.2 (including any
amount paid or required to be paid in satisfaction of any such judgment), and/or
(c) any violation by such Enrolled Claimant, and/or any related Executing
Derivative Claimant, of Section 12.4.1. This Section 12.4.3 shall become null
and void in the event that such Enrolled Claimant exits the Settlement Program
under circumstances such that his/her Release is returned to him. HOC may set
off all or any portion of any amount payable to any Released Party pursuant to
this Section 12.4.3 by an Enrolled Claimant against an equal amount of any
payment obligation hereunder in respect of any Settlement Award

42

--------------------------------------------------------------------------------




Payment from time to time payable under this Agreement to such Enrolled Claimant
(and such setoff shall be deemed to satisfy, to the extent of the amount of such
setoff, both such payment obligation and the relevant Settlement Award Payment
obligation to such Enrolled Claimant).


Section 12.5        Unrevised Claimants with Filed Lawsuits


12.5.1    With the exception of those Settlement Program Claimants who qualify
as Covered Unrevised, Infirm Claimants, Product Users who are unrevised as of
the Enrollment Deadline Date are excluded from the Settlement Program.
12.5.2    In order to properly effectuate the Settlement Agreement, the parties
will agree to file motions in the MCL, the MDL or Other Courts requesting a stay
of all non-revision cases for one (1) year from the Execution Date with the
exception of any plaintiffs who are in extremis and seek to have their de bene
esse depositions taken pursuant to MCL CMO No. 15 and the MCL Order in re
Deposition Guidelines for Plaintiffs Who Are In Extremis. All plaintiffs with
filed lawsuits who remain unrevised at the expiration of the stay will have
their cases dismissed without prejudice. Upon dismissal without prejudice, the
running of any applicable statute of limitations will be tolled until five (5)
years from the date of the Index Surgery or June 30, 2017, whichever is sooner.
In the event that the applicable statute of limitations for any unrevised
plaintiffs has expired as of the expiration of the stay, such statute of
limitations shall be tolled for one year from the expiration of the stay. For
Persons who are revised during that period, tolling terminates upon revision and
those revised plaintiffs will be subject to a conference before the court in
which their respective lawsuits are filed.


Article 13


Submission to Authority


Section 13.1        Submission to Authority of Claims Administrator and Special
Masters


13.1.1    Each Party and, by submitting an Enrollment Form and Release, each
Enrolled Claimant and Principal Responsible Attorney, agree that authority over
the process contemplated by the Settlement Program, including any Claims
submitted under the Settlement Program, resides with those Persons appointed
pursuant to this Agreement to exercise that authority, as such authority is
specified in this Agreement, and that the Claims Administrator, Claims Processor
and Special Masters in making the determinations with respect to claims
submitted to the Settlement Program do so with the authority of Arbitrators
under the Federal Arbitration Act and their decisions, except as subject to
review under the Agreement, are final, binding, and Non-Appealable, including to
any court of law. Nothing in Article 13 shall be interpreted to provide an
Enrolled Claimant with any rights outside of the Settlement Agreement unless
specifically set forth in this document.

43

--------------------------------------------------------------------------------




13.1.2    Except as specifically provided in this Agreement, any dispute that
arises under or otherwise in connection with (i) this Agreement and/or any
Program Claim, or (ii) any other Administrative Agreement under which disputes
are agreed to be handled in the manner set forth in this Article 13, shall be
submitted to the Claims Administrator who shall sit as a binding arbitration
panel and whose decision shall be final, binding and Non-Appealable. If any such
dispute is brought to the Claims Administrator, each party who has a stake shall
have fifteen (15) days (or such other amount of time as the Claims Administrator
shall otherwise order) to submit papers and supporting evidence and to be heard
on oral argument if the Claims Administrator desires oral argument.


13.1.3    If the Claims Administrator concludes, for whatever reason, that s/he
should not determine an issue arising under this Agreement or otherwise in
connection with this Agreement and/or any Program Claim, then one (1) of the
Special Masters who has not rendered any decision with regard to the matter at
issue will be randomly chosen and shall sit as a binding arbitration panel to
decide the issue.


13.1.3.1    In such instances, any party may serve a demand for arbitration on
the Special Master and all parties who have a stake in the issue disputed.
Service shall be effected by regular and certified mail. Service shall be
complete upon mailing.


13.1.3.2    The parties who have a stake in the issue disputed and who
participate in the arbitration shall agree upon appropriate rules to govern the
arbitration. If the parties cannot agree on appropriate rules within ten (10)
Business Days of the service of the notice of demand, the applicable rules shall
be the American Arbitration Association’s Commercial Arbitration Rules that are
effective on the date of the notice of demand, exclusive of the requirement that
the American Arbitration Association administer the arbitration.


13.1.3.3    In deciding the issue disputed, prior decisions by the Claims
Administrator or other Special Master on analogous matters under the Settlement
Program shall bind the other Special Master. Where an analogous matter has not
been decided previously, the Special Master shall apply the substantive law
specified in Section 21.3, without regard to that jurisdiction’s choice-of-law
rules.


13.1.4    The Parties agree that if any Special Master is, under applicable law,
precluded from determining an issue otherwise to be determined by a Special
Master pursuant to Section 13.1.3, then another Special Master will be chosen.


13.1.5    Notwithstanding provisions to the contrary, to the extent any suit,
action or proceeding by either Party or any Person with respect to such matter
under this Section 13.1 may be instituted, it must be instituted in (and only
in) the MCL Court (and appellate courts for the foregoing). Each Party or person
hereby:


13.1.5.1    consents and submits, for itself and its property, to the
jurisdiction of the MCL Court and such appellate courts for the purpose of any
suit, action or proceeding

44

--------------------------------------------------------------------------------




instituted against it pursuant to this Section 13.1.5, and (ii) agrees that a
final judgment in any suit, action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law;


13.1.5.2    agrees that service of all writs, process and summonses in any suit,
action or proceeding pursuant to this Section 13.1.5 may be effected by the
mailing of copies thereof by registered or certified mail, postage prepaid, to
it at its address for notices pursuant to Section 21.1, such service to become
effective thirty (30) days after such mailing, provided that nothing contained
in this Section 13.1.5.2 shall affect the right of any party to serve process in
any other manner permitted by law;


13.1.5.3    waives any objection which it or s/he may now or hereafter have to
the laying of venue of any suit, action or proceeding pursuant to this Section
13.1.5 brought in any court specified above in this Section 13.1.5, waives any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum, and agrees not to plead or claim either
of the foregoing; and


13.1.5.4    To the extent a lawsuit is commenced despite the fact the Settlement
Program Claimant, under the Settlement Agreement, consented to the
Administrators acting with the authority of arbitrators under Federal
Arbitration Act, the Settlement Program Claimant waives any right it may have to
a trial by jury of any action, suit, action or proceeding pursuant to this
Section 13.1.5 and agrees that any such dispute shall be tried before a judge
sitting without a jury.


Article 14


Attorneys’ Fees


Section 14.4        Individual Counsel Attorneys’ Fees
Neither HOC nor any other Released Party shall have any responsibility
whatsoever for the payment of Settlement Program Claimants’ (and/or related
Executing Derivative Claimant’s) attorneys’ fees or costs. The Claims Processor
shall endeavor to make all Settlement Payments owed in relation to any
particular Program Claim pursuant to this Agreement payable in the name of the
relevant Settlement Program Claimant, his/her Counsel (if any) and each related
Executing Derivative Claimant, subject to a reduction pursuant to common benefit
fees and reimbursement of costs as set forth in Section 4.3.3 (for the avoidance
of doubt, any such reduction nonetheless shall constitute a Settlement Award
Payment). Provision, however, can be made for the Claims Processor to cause a
Settlement Award Payment to be issued electronically to the Primary Law Firm of
each Settlement Program Claimant in trust for such Settlement Program Claimants.
However, none of the Released Parties or the Claims Processor shall have any
Liability for any failure to do so. No notice of representation or change in
representation by any Enrolled Claimant (and/or any Executing Derivative
Claimant with respect to such Enrolled Claimant), other than that which is made
in such Enrolled

45

--------------------------------------------------------------------------------




Claimant’s Enrollment Form, shall change the application of this Section 14.1.
Any division of any Settlement Award Payment with respect to, and as between,
any Settlement Program Claimants, any related Executing Derivative Claimants
and/or his/her or their respective counsel is to be determined by such Persons
and any such division, or any dispute in relation to such division, shall in no
way affect the validity of this Agreement or the Release or Dismissal with
Prejudice Stipulation executed by such Enrolled Claimant (and any related
Executing Derivative Claimants) or his/her Counsel, as applicable. Nothing in
this Section 14.1 limits or qualifies Article 16 or Article 17.
Article 15


Quality Control and Audit Procedures


Section 15.1        Prevention and Detection of Fraud - General


15.1.1    The Claims Administrator and Claims Processor shall have the authority
and obligation to institute claim-auditing procedures and other procedures
designed to detect and prevent the payment of fraudulent or deceitful Program
Claims.


15.1.2    The submission of fraudulent or deceitful Program Claims will violate
the criminal laws of the United States, subject those responsible to criminal
prosecution in the federal courts, and render those responsible ineligible to
participate in the Settlement Program or receive any Settlement Award Payments.
Notwithstanding anything to the contrary, any Enrolled Claimant who improperly,
fraudulently or deceitfully obtained a recovery from the Broadspire Program or
other sources for Claims allegedly Relating to the Affected Products may not
become an Eligible Claimant or Settlement Program Claimant under the terms of
this Agreement, unless HOC in its sole discretion permits the person to be
deemed a Settlement Program Claimant pursuant to Section 5.1.5.


15.1.3    The Claims Processor shall notify the Claims Administrator, Special
Masters, HOC and the SOC, as well as any implicated Enrolled Claimant and
his/her Counsel, of any preliminary determination that deception, dishonesty or
fraud may be present in connection with or relating to any Program Claim or in
any way to the Settlement Program. The Enrolled Claimant and/or his/her Counsel
shall have the right to contest such preliminary determination to the Claims
Administrator by requesting a hearing within ten (10) days of receiving such
notice. The Claims Administrator may promulgate and revise rules for reviewing
and resolving allegations of deception, dishonesty or fraud.


15.1.4    No Settlement Award may be paid in respect of a Program Claim while
that Program Claim (i) is the subject of an audit by the Claims Processor (and
to that end, the Claims Processor shall notify HOC and the SOC from time to time
of which Program Claims are then subject to audit), or (ii) is the subject of an
audit by HOC or the SOC for good cause.

46

--------------------------------------------------------------------------------




15.1.5    Nothing herein prevents the Claims Processor, Claims Administrator,
Special Masters, the SOC or HOC from reporting any indicia of deception,
dishonesty, or fraud to the proper law enforcement authorities.


Section 15.2    Mandatory Periodic Audits


15.2.1    Base Award Mandatory Audits: Without limitation of Section 15.1, the
Claims Processor shall conduct an audit of a sampling of at least five percent
(5%) of the Base Award Claims whose enrollment forms were submitted prior to
February 2, 2015. Thereafter, the Claims Processor shall audit an additional
five percent (5%) of the Base Award Claims whose enrollment forms were submitted
on or after February 2, 2015, unless the Claims Processor finds that two (2%) or
more of the first audited claims were fraudulent or improperly processed (or the
claimant fails to provide information requested to allow an audit to be
conducted) in which case the Claims Processor shall conduct audits of at least
an additional ten percent (10%) of Base Award Claims.


15.2.2    Enhancements Mandatory Audits: Without limitation of Section 15.1, the
Claims Processor shall conduct an audit of eight percent (8%) of Enhancements
Claims, unless the Claims Processor finds that two percent (2%) or more of the
audited Enhancements Claims were fraudulent or improperly processed (or the
claimant fails to provide information requested to allow an audit to be
conducted) in which case the Claims Processor shall conduct additional audits of
Enhancements Claims in his/her discretion in consultation with the SOC and HOC.


15.2.3    The Claims Processor, in its discretion, also shall conduct audits of
a sampling of Base Award Claims, which audits shall include (i) obtaining
confirmation of the authenticity of the medical and product identification
evidence provided by the Eligible Claimants; and/or (ii) verifying that Medical
Records not submitted by the Eligible Claimants are actually not available from
the medical providers or other healthcare institutions involved in that Eligible
Claimant’s Index Surgery or Qualified Revision Surgery. The Claims Processor may
require any Eligible Claimant whose claim is selected for an audit to provide
medical and other record authorizations to permit the Claims Processor to obtain
such records directly.


15.2.4    Notwithstanding anything to the contrary, the Claims Processor
otherwise may audit such other Program Claims as the Claims Processor shall
determine is warranted.


15.2.5    Program Claims shall be selected for audit on such basis as the Claims
Processor may determine from time to time (taking into account, without
limitation, any suspicions of, or past preliminary determinations of fraud,
deception or dishonesty in connection with the Settlement Program). Those
Program Claims selected for audit will not be placed on any award report,
disbursement list, or settlement awards report or have their awards funded or
paid until the audit for such Program Claim is

47

--------------------------------------------------------------------------------




satisfactorily completed and the award determination is confirmed by the Claims
Processor and placed on the next following award report and disbursement list.


15.2.6    If following completion of its audit of a Program Claim (or upon
referral of a matter to the Claims Processor by HOC or by the SOC pursuant to
Section 15.3.3), the Claims Processor determines that Section 15.1.3 is
applicable, then the Claims Processor shall proceed as specified in Sections
15.1 and 15.4.


Section 15.3    HOC Audit Right


15.3.1    HOC shall have the absolute right and discretion at any time, or from
time to time, to conduct, or have conducted by an independent auditor, audits to
verify Program Claims submitted by Enrolled Claimants or any aspect thereof
(including any Required Submissions or Medical Records); such audits may include
individual Program Claims or groups of Program Claims. The Claims Processor
shall fully cooperate with any such audit. Section 15.2.3 shall apply to any
Program Claims selected for audit by HOC (with all references in said Section to
the “Claims Processor” being deemed to constitute references to “HOC” for such
purpose).


15.3.2    HOC shall notify SOC, the Claims Processor and the Claims
Administrator of any audit that it is conducting or having conducted pursuant to
Section 15.3.1 and which Program Claims are to be audited.


15.3.3    If following completion of its audit of a Program Claim, HOC is of the
view that any indicia of deception, dishonesty or fraud relating to any Program
Claim or in any way to the Settlement Program exist, HOC may bring such matter
to the attention of the Claims Administrator for possible action pursuant to
Section 15.4.4 and/or may proceed directly to make a motion to the court before
which the Enrolled Claimant’s case is pending or, in the event of an
Unrepresented Claimant with an Unfiled Claim, the MDL Court, for action pursuant
to Section 15.4.2.


Section 15.4    Relief


15.4.1    Each of the Claims Processor, Claims Administrator, HOC and the SOC
shall have the right to petition the court before which the Enrolled Claimant’s
case is pending or, in the event of an Unrepresented Claimant with an Unfiled
Claim, the MDL Court, for appropriate review and relief in the event of the
detection of any indicia of deception, dishonesty or fraud relating to any
Program Claim or in any way to the Settlement Program.


15.4.2    Without limitation of Section 15.4.1 and any term in this Agreement to
the contrary notwithstanding, in the event that the court before which the
Enrolled Claimant’s case is pending or, in the event of an Unrepresented
Claimant with an Unfiled Claim, the MDL Court, upon motion by the Claims
Administrator, HOC or the SOC, determines that an Enrolled Claimant (and/or any
related Executing Derivative Claimant), or Counsel for such Enrolled Claimant,
has used, or that there is substantial

48

--------------------------------------------------------------------------------




evidence that an Enrolled Claimant (and/or any related Executing Derivative
Claimant), or Counsel for such Enrolled Claimant, has used, deception,
dishonesty or fraud in connection with the Program Claim of such Enrolled
Claimant:


15.4.2.1    such Enrolled Claimant’s Claim shall be denied and such Enrolled
Claimant immediately shall cease to have any further rights under the Settlement
Program, but such Enrolled Claimant’s Dismissal with Prejudice Stipulation and
Release shall be delivered to HOC (and, without limitation, HOC shall be free to
file or cause to be filed such Dismissal with Prejudice Stipulation and/or
Release in any relevant action or proceeding);


15.4.2.2    each of such Enrolled Claimant (if the court before which the
Enrolled Claimant’s case is pending or, in the event of an Unrepresented
Claimant with an Unfiled Claim, the MDL Court, makes such determination in
respect of such Enrolled Claimant) and such Counsel (if the MCL Court makes such
determination in respect of such Counsel) shall fully be liable (i) for the
costs and expenses (including legal costs and expenses) incurred by any
Administrator, HOC and/or the SOC in connection with any related audit and/or
any related proceedings (including the MDL Court, MCL Court, or other court,
proceedings) under this Section 15.4, and (ii) if applicable, to repay to HOC
any Settlement Award Payment previously paid to or with respect to such Enrolled
Claimant; and


15.4.2.3    such Enrolled Claimant (and/or any related Executing Derivative
Claimant), such Counsel and/or such Counsel’s other Enrolled Claimants shall be
subject to such further sanctions or other penalties as the Claims Administrator
may impose, including (i) in the case of such Counsel (and/or such Counsel’s
other Enrolled Claimants), raising the level of scrutiny of (including
conducting audits, incremental to those conducted pursuant to Section 15.2, of),
modifying the timing of the review of, and/or requiring such Counsel to pay the
costs and expenses associated with any future audits (including any such
incremental audits) of, any other Program Claim of any or all of the other
Enrolled Claimants for which it is Counsel, (ii) suspension of Settlement Award
Payments to all other Enrolled Claimants of such Counsel; and/or (iii) referral
of the matter to the United States Attorney or other appropriate law enforcement
officials for possible criminal prosecution, provided that no such further
sanctions or other penalties shall affect the status of any other Qualified
Claimant or its Program Claim unless such sanction or other penalty is consented
to by HOC.


15.4.3    In the event that the Claims Processor determines that any Person
(other than a Enrolled Claimant or Counsel) has engaged or participated in, or
that there is substantial evidence that such Person has engaged or participated
in, deception, dishonesty or fraud in relation to any Program Claim, then,
without limitation of Section 15.4.2:


15.4.3.1    the Claims Processor shall refer such matter for possible action by
the court before which the Enrolled Claimant’s case is pending or, in the event
of an

49

--------------------------------------------------------------------------------




Unrepresented Claimant with an Unfiled Claim, the MDL Court, pursuant to Section
15.4.2;


15.4.3.2    pending resolution by the court before which the Enrolled Claimant’s
case is pending or, in the event of an Unrepresented Claimant with an Unfiled
Claim, the MDL Court, of such matter pursuant to Section 15.4.2, the Claims
Processor shall suspend further consideration of any documentation from such
Person; and
15.4.3.3    the Claims Processor may raise the level of scrutiny of (including
conducting audits, incremental to those conducted pursuant to Section 15.2, of),
and/or modify the timing of the review of, any other Program Claim that includes
documentation from such Person.


15.4.4    In connection with the exercise by each of the Claims Administrator,
Claims Processor, HOC and the SOC of its rights under this Article 15, each of
the Claims Administrator, HOC and the SOC, as applicable, may request an
Enrolled Claimant whose Program Claims are subject to an audit hereunder to
deliver to it: (i) such authorization(s) as may reasonably be requested by the
Claims Administrator, Claims Processor, HOC or the SOC, as applicable, in order
to permit the Claims Administrator, Claims Processor, HOC or the SOC, as
applicable, to request and obtain such additional records as the Claims
Administrator, Claims Processor, HOC or the SOC, as applicable, may determine,
and/or (ii) such other relevant records or other documentation (in addition to
the Required Submissions and Additional Claim Information submitted as part of
the Program Claim) within the Enrolled Claimant’s custody, possession, or
control as may reasonably be requested by the Claims Administrator, Claims
Processor, HOC or the SOC. Any such authorization shall be in a form prepared by
the Claims Administrator, Claims Processor, HOC or the SOC, as applicable. If
the Enrolled Claimant fails or refuses to execute and deliver to the Claims
Administrator or HOC, as applicable, any such authorizations or refuses to
provide any material records or other documentation requested, within thirty
(30) days after service of such form or request, then, without limitation of the
possible application of the remainder of Section 15.4, Section 15.4.2.1 and
Section 15.4.2.2 shall be applied to such Enrolled Claimant and his/her Program
Claim.


Section 15.5        Quality Control


If, at any time, the Claims Processor or Claims Administrator learns or
determines that all or any part of a Settlement Award Payment or determination
of ineligibility or denial of a Settlement Award Payment was incorrect or any
settlement awards report was incorrect, the Claims Processor may issue a revised
Settlement Award Payment, determination or report to reflect the correct
Settlement Award Payment, determination or report.





50

--------------------------------------------------------------------------------




Section 15.6    


Inaccuracy of Representations, Warranties or Certifications
Without limitation of the foregoing provisions of this Article 15, in the event
that any representation, warranty, certification or covenant made in any
Enrollment Form, Release or Dismissal with Prejudice Stipulation is inaccurate
or breached in any material respect (and such inaccuracy or breach is not cured
within ten (10) days of notice thereof by the Claims Administrator or HOC to the
relevant Enrolled Claimant (or his/her Counsel, if any)), HOC in its sole and
absolute discretion (and without limitation of any other remedy that HOC may
have in respect of such matter, whether at law or in equity) at any time prior
to any filing by HOC of such Enrolled Claimant’s Dismissal with Prejudice
Stipulation, may (any other term of this Agreement to the contrary
notwithstanding) reject the Program Claims of, and (if applicable) rescind all
Settlement Award Payments made to or with respect to, such Enrolled Claimant. In
such case, (i) the affected Enrolled Claimant immediately shall cease to have
any further rights under the Settlement Program, (ii) the affected Enrolled
Claimant’s Release and Dismissal with Prejudice Stipulation shall, subject to
Section 12.3, be returned to such Enrolled Claimant (unless Section 15.4.2.1 is
applicable to such Enrolled Claimant, in which case this clause (ii) shall not
apply to such Enrolled Claimant), and (iii) such affected Enrolled Claimant, and
his/her Counsel, shall be jointly and severally liable to repay to HOC any
Settlement Award Payment previously paid to or with respect to, such Enrolled
Claimant.
Section 15.7    


No Misrepresentation of Settlement Program
Each Principal Responsible Attorney hereby covenants not to make any
misrepresentation with respect to the Settlement Program or the terms and
conditions of this Agreement to any Person, for example by leading Persons who
are not Eligible Claimants to believe that they are, or may become, eligible to
receive any Settlement Award Payment under the Settlement Program. The Parties
agree that the provisions of this Section 15.7 are an essential element of this
Agreement and that a breach of any such provision shall constitute a material
breach of this Agreement entitling HOC to an immediate remedy against any
Principal Responsible Attorney who breached such provision, including injunctive
relief and attorneys’ fees as determined by the MCL Court.


Article 16


Walk Away Rights and Participation Requirements


Section 16.1        Walk Away Rights and Termination of the Agreement


16.1.1    HOC shall have the option, in its sole discretion, to terminate the
Settlement Program and this Agreement under any of the following circumstances,
or pursuant to Section 16.2 (such options, HOC’s “Walk Away Rights”), if:


16.1.1.1    the enrollment in the Settlement Program of Eligible Claimants who
become Qualified Claimants (without regard to whether the claimant underwent an

51

--------------------------------------------------------------------------------




Excluded Revision Surgery) is less than ninety-five (95%) of those Persons
identified in response to the Registration Orders requiring the registration of
all settlement claimants and claims Relating to the Affected Products who on the
basis of information provided in response to the Registration Orders are
Eligible Claimants without regard to whether the claimant underwent an Excluded
Revision Surgery;


16.1.1.2    the MCL Court, MDL Court, or any other state court in a Coordinated
Proceeding fails for any reason to enter the Registration Order by the tenth
(10th) day after the Execution Date; or


16.1.1.2.1    If any Primary Law Firm fails to file a registration declaration
complying in all respects with the Registration Order by the deadline of such
Registration Order, HOC may seek relief from the MCL Court, MDL Court or other
participating court before which the matter(s) at issue is filed with respect to
the Walk Away Deadline Date.


16.1.1.3    The SOC is unable to reach a Settlement Agreement with the Centers
for Medicare and Medicaid Services (“CMS”) by the Walk Away Deadline Date
pursuant to Article 17.


16.1.2    The formula for calculating HOC’s rights under Section 16.1.1 may be
expressed as follows:


# of Eligible Claimants who enroll
in the Settlement Program who are
Qualified Claimants without regard
to Excluded Revision Surgeries


______________________________ = < 95%


# of Eligible Claimants identified in
response to Registration Orders without regard
to Excluded Revision Surgeries


16.1.2.1    Upon audit by the Claims Processor, Registration Declarations that
are incorrect or fraudulent will not be considered in the participation rate
calculation.


16.1.3    A termination by HOC shall be exercised by written notice to the SOC,
the Claims Administrator, the MDL Court and the MCL Court served on or before
the Walk Away Deadline Date.


16.1.4    The exercise by HOC of a Walk Away Right shall terminate the
Settlement Program and this Agreement and will return the Parties and Enrolled
Claimants to their respective positions prior to the settlement with all
releases and dismissal stipulations being voided and returned or destroyed.



52

--------------------------------------------------------------------------------




16.1.5    No Dismissal with Prejudice Stipulation will be filed until after (i)
HOC's termination or Walk-Away Rights shall have expired without being
exercised, and (ii) the depositing into the Escrow Account of any Base Award
provided to the Settlement Program Claimant supplying such Dismissal with
Prejudice Stipulation has occurred.


Section 16.2    Good Faith Participation


16.2.1    The Parties to this Agreement believe that this Agreement represents a
fair, just and efficient method for resolving Settlement Program Claims.


16.2.2    All parties, including HOC, the SOC, each Primary Law Firm, Principal
Responsible Attorney, and all other Counsel shall act in good faith in the
implementation of this Agreement.


16.2.3    The Parties recognize that this is a nationwide settlement offer
extended to all Claimants who are eligible for the Settlement Program. Further,
the Parties recognize that HOC’s key objective in entering into this Agreement
and agreeing to establish the Settlement Program is that all Claimants who are
eligible for the Settlement Program accept this Agreement and enroll in the
Settlement Program in full and final resolution of their Settlement Program
Claims. The Parties also recognize that the SOC’s key objective in entering into
this Agreement is to fairly compensate any Settlement Program Claim which
qualifies under this Agreement and to work with the Claims Processor, Special
Masters and the Claims Administrator on an allocation and informed consent
process that accomplishes these goals. The SOC believes that this Agreement
accomplishes these objectives and upon the execution and the Parties’
endorsement of the Agreement, the SOC will present the Agreement to any counsel
who has Affected Product cases in either state or federal court. HOC shall work
with the SOC in good faith to attempt to identify all Counsel who represents
Claimants who are eligible for the Settlement Program.


16.2.4    It is recognized and understood that the vast majority of Claimants
who are eligible for the Settlement Program have retained counsel and have
already filed actions in either state or federal court. The Parties recognize
that each Claimant has the right to make an informed decision regarding
participation in the Settlement Program, whether or not they are accepted as a
Settlement Program Claimant, and the right to retain counsel. As such, the
Primary Law Firm and Principal Responsible Attorney are responsible for the
presentation of the Settlement Program and this Agreement to each potential
Settlement Program Claimant with whom they have an interest and shall give each
client the opportunity to provide informed consent regarding participation in
the Settlement Program.


16.2.5    The Primary Law Firm, including the Principal Responsible Attorney, is
the one primarily responsible for obtaining informed consent regarding
participation in the Settlement Program from each Eligible Claimant and
potential Settlement Program Claimant. The Primary Law Firm is responsible for
ensuring the informed consent

53

--------------------------------------------------------------------------------




documentation is complete. However, any Counsel of a client is to ensure that
the Primary Law Firm, including Principal Responsible Attorney, in good faith
fulfills this informed consent responsibility and with respect to participation
in the Settlement Program. The Parties recognize, however, that the decision
whether to enroll in the Settlement Program rests with each individual Claimant.
1  


16.2.6    At the SOC’s expense and on notice to HOC, the Special Masters will be
available to assist the Primary Law Firms, Principal Responsible Attorneys and
all other Counsel with the informed consent process, including answering both
general and specific questions with respect to the Settlement Program. Any
questions relating to the general terms of this Agreement or the informed
consent documentations should be presented to the SOC and/or Special Masters as
set forth in Section 16.2.10. The purpose of this provision is to ensure that
each Claimant who is eligible for the Settlement Program has the opportunity to
make an informed decision regarding participation in the Settlement Program.


16.2.7    At the time of enrollment, each Primary Law Firm will serve on the
Claims Processor and HOC a document which (a) identifies each Claimant who is
eligible for the Settlement Program from which the Primary Law Firm has obtained
informed consent, (b) represents that they have presented the terms of the
Settlement Program to each of their respective clients for whom they are the
Primary Law Firm who would be eligible to enroll in the Settlement Program, and
(c) identifies each of their respective clients who has consented to be enrolled
in the Settlement Program, without waiving any attorney client privileged
communications.


16.2.8    With the objectives of the Agreement in mind, each Primary Law Firm,
Principal Responsible Attorney and all other Counsel must act in good faith with
respect to the informed consent process and with respect to participation in the
Settlement Program by their clients with whom they have an interest. At the time
of enrollment, each Primary Law Firm and Principal Responsible Attorney shall
represent and warrant that they each will use their best efforts to secure all
documentation required for timely enrollment and compliance with this Agreement,
including Releases and, where applicable, Stipulations of Dismissal with
Prejudice, from all of their clients who elect to enroll in the Settlement
Program and to otherwise effectuate the terms of this Agreement and, subject to
the exercise of their independent professional judgment as to the circumstances
of individual clients, they will endorse enrollment in the Settlement Program to
clients covered by this Agreement.








1 The Team and SOC, and their designees, are entirely responsible for the
creation of the informed consent documentation about the Settlement Program to
be used to assist the Primary Law Firm and Counsel with their clients. Neither
HOC nor any Released Parties have any responsibility or involvement in
connection with informing potentially eligible Claimants about the terms of the
Settlement Program or in obtaining informed consent from potentially eligible
Claimants to be enrolled in the Settlement Program.

54

--------------------------------------------------------------------------------








16.2.9    HOC may also seek from the Special Masters a report with respect to
any Primary Law Firm, Principal Responsible Attorney or all other Counsel’s good
faith participation in the Agreement and Settlement Program. In the event there
is evidence that any such law firm or counsel has not acted in good faith with
respect to the informed consent process and with respect to participating in the
Settlement Program, HOC may request a meet and confer with that law firm or
Counsel and the Special Masters.


16.2.10    Because the settlement involves thousands of patients represented by
many law firms, the Special Masters shall in their discretion determine the
procedure for the meet and confer process and whether the meet and confer needs
to be in person or over the phone. However, nothing in this Agreement shall
constitute a general waiver of attorney-client privileged communications. The
Special Masters shall work with the SOC at the SOC’s expense and on notice to
HOC to answer questions from any Claimants who are eligible for the Settlement
Program or Party or their Counsel relating to participation in the settlement,
including any Claimant who is eligible for the Settlement Program, along with
their Counsel, who may be considering whether or not to participate based upon
his or her particular facts or circumstances. Upon the conclusion of the meet
and confer process, the Special Masters will report to the Claims Administrator
on the status.


16.2.11    Anyone who participates in a meet and confer under Section 16.2.9 may
request at their sole discretion a meet and confer that further involves the
Claims Administrator and all interested Claimants who are eligible for the
Settlement Program, Parties and counsel. The Claims Administrator shall work
with the Special Masters and the SOC to answer questions from any Party or their
counsel relating to participation in the settlement including any Claimant who
is eligible for the Settlement Program, along with their counsel, who may be
considering whether or not to participate based upon his or her particular facts
or circumstances.


16.2.12 Upon the conclusion of the meet and confer process set forth in Sections
16.2.9 to 16.2.11, and after a hearing and opportunity to be heard, a Special
Master may determine that any Primary Law Firm, Primary Responsible Attorney or
all other Counsel did not act in good faith in connection with the informed
consent process and participation in the Settlement Program. If such a
determination is made, and affirmed by the Claims Administrator, then HOC, at
its sole option, may revoke the participation in the Settlement Program of all
or some of the clients with whom that law firm and/or counsel has an interest.


Section 16.3        Calculation of Claimants for Walk Away Rights


For the avoidance of doubt, for the purpose of HOC’s Walk Away Rights and
termination of this Agreement under this Article 16, all Legal Representatives
of a decedent, which decedent and/or any of whose Legal Representatives is an
“Eligible Claimant”, are counted as a (single)

55

--------------------------------------------------------------------------------




registered “Eligible Claimant” (so long as data for such decedent is provided in
a properly completed, and submitted, Registration Declaration). (For the purpose
of Settlement Award Payments, a Legal Representative of a decedent is entitled
to no payment before a court of competent jurisdiction approves the
distribution.)
Section 16.4        Time to Exercise Walk Away Right


16.4.1    HOC may exercise its Walk Away Rights at any time until June 15, 2015,
unless otherwise agreed to by the Parties.


16.4.2    HOC, in its sole and absolute discretion, may irrevocably waive its
Walk Away Rights by a written notice to such effect and expressly captioned
“Section 16.4.2 Waiver Notice” delivered to the SOC and the Claims
Administrator.


16.4.3    HOC may exercise its right under Section 16.2.12, at any time until
seventy-five days (75) after the Enrollment Deadline Date or fifteen (15)
Business Days after a determination under Section 16.2.12, whichever resulting
date is later.


Section 16.5        Notice of Exercise


HOC shall exercise its Walk Away Right by giving written notice to the SOC, the
Claims Administrator, Claims Processor, the Escrow Agent and to each of the
Judges overseeing the Coordinated Proceedings.
Section 16.6        Effects of Termination


16.6.1    Upon exercising a Walk Away Right, any term of this Agreement or the
Escrow Agreement to the contrary notwithstanding:


16.6.1.1    this Agreement immediately shall terminate and (without limitation
of the foregoing) HOC immediately shall cease to have any further financial
obligations under this Agreement or to any Enrolled Claimant or Counsel; and


16.6.1.2    The Escrow Account shall continue to be used for any payment of
Administrative Expenses that are authorized under the Administrative Agreements
and that (i) had already accrued at the time HOC exercised a Walk Away Right, or
(ii) accrued thereafter as legitimate expenses related to winding up the
Settlement Program. HOC shall execute and deliver any direction to the Escrow
Agent necessary to effect the foregoing. If following the winding up of the
Settlement Program, any funds remain that were part of the Escrow Account shall
be returned to HOC.


16.6.2    In the case of any exercise by HOC of a Walk Away Right, all Releases
and Dismissal with Prejudice Stipulations shall, subject to Section 12.3, be
returned to the applicable Enrolled Claimant or destroyed.

56

--------------------------------------------------------------------------------










Article 17


Liens


Section 17.1        General Assumption of Lien Obligations: Settlement Program
Claimants agree to assume and resolve all Liens, claims or interests held or
asserted by third parties. Liens shall include, but are not limited to, attorney
liens, medical or healthcare liens, alimony liens, disability or lost wage
liens, or other interests or Liens claimed by a Third Party. Liens in this
context shall include, without limitation, all liens, actions or notices
asserted against a Settlement Program Claimant, a Released Parties, or others.
Settlement Program Claimants shall indemnify and hold harmless Released Parties
from Liabilities incurred in connection with Liens asserted by third parties in
accordance with the indemnification terms and conditions set forth in Section
4.1.2.2. Nothing herein shall be interpreted to create or expand Lien recovery
rights held by third parties pursuant to applicable law.


Section 17.2        Healthcare Related Liens. Liens to be assumed by Settlement
Program Claimants shall include, but are not limited to, any Liens that may be
asserted by any Federal Health Care Program or any instrumentality thereof; any
commercial Third-Party Payor, and any Healthcare Provider (collectively
“Healthcare Liens”). The SOC has appointed the Lien Resolution Administrator to
resolve all Federal Health Care Program Liens obligations and any Lien
obligations under Medicare Part C, also known as Medicare Advantage; and as
otherwise specified in this Agreement. The terms and conditions of the
Healthcare Lien assumption obligations are set forth below.


17.2.1    Medicare Parts A & B. Settlement Program Claimants specifically assume
any and all Liens arising under the Medicare Secondary Payor Act and its
associated regulations (42 U.S.C. §1395y(b); 42 C.F.R. Part 411) and/or any
statutory or common law reimbursement provisions (“Covered Laws”) for items and
services furnished to Medicare Part A and Part B beneficiaries. Any release or
settlement agreement with the Centers for Medicare and Medicaid Services (“CMS”)
addressing the Covered Laws shall specifically include a release of CMS’
recovery rights, interests and/or Liens associated with items and services
covered and otherwise reimbursable by Medicare relating to the Affected
Products, as against any Medicare beneficiary; any Released Party; any
Healthcare Provider; or any other party. Any such release or settlement with CMS
shall further include a release of all reporting obligations pursuant to 42
U.S.C. Section 1395y(b)(8), and all penalties for non-compliance with same, for
Settlement Program Claimants.


17.2.1.1    Within two (2) business days following the Execution Date, a
representative of the SOC, along with the LRA, shall, in connection with a
representative of HOC,

57

--------------------------------------------------------------------------------




jointly contact CMS to inform the agency that Settlement Program Claimants have
fully assumed the Lien resolution obligations under this Agreement.


17.2.1.2    The LRA shall be authorized to engage in discussions and
negotiations with CMS to resolve and fully settle CMS’ interests relating to the
Covered Laws. In the event any obligations with regard to CMS’ interests are not
timely resolved, or to the extent a Released Party receives a government inquiry
regarding Lien resolution obligations, the LRA shall provide HOC, upon request,
with copies of all correspondence (including e-mails and other documents)
submitted to or received from CMS with respect to the Lien resolution
obligations set forth herein. Further, prior to executing any settlement or
repayment agreement with CMS (the “CMS Agreement”), the SOC shall provide HOC
with a copy of any proposed CMS Agreement. No CMS Agreement shall be executed
unless it encompasses the releases and other provisions set forth in this
Section 17.2.1. HOC shall have an opportunity to review the CMS Agreement and
may object to any settlement that fails to meet these requirements. Any change
of the Lien Resolution Administrator prior to the execution of this Agreement or
prior to the expiration of the Walk Away Deadline Date shall be subject to HOC’s
review and approval.


17.2.1.3    In the event the SOC enters into a CMS Agreement that fails to meet
the requirements of this Section 17.2.1 or in the event that no CMS Agreement is
executed on or before the Walk Away Deadline Date, HOC shall be permitted to
either (i) exercise its Walk Away Rights; or (ii) put aside an escrow of funds
otherwise required to be paid pursuant to this Agreement, including pursuant to
the Future Matrix (as defined in the EBP Award Schedule), in such amount
reasonably estimated to cover the resolution costs of Liens or interests arising
under the Covered Laws as a condition of releasing HOC’s Walk Away Rights. The
amount put aside by the Claims Processor will be released to the Settlement
Program Claimant upon entry of a CMS Agreement that meets the requirements of
this Section 17.2.1, including all applicable release requirements, or proof of
settlement with CMS on a case-by-case basis, whichever occurs first. In the
event the SOC elects to enter into a settlement with CMS in which Medicare Parts
A and Part B Liens are resolved on an individualized, case-by-case basis (as
opposed to a global basis), HOC shall be entitled to request and receive
appropriate proof of resolution of each Lien resolved.


17.2.2    Federal Health Care Program Payors (other than Medicare Parts A & B)
and Medicare Advantage/Part C Plans. Prior to the Walk Away Deadline Date, the
LRA or the SOC shall provide to a representative of HOC, a specified process for
resolution of Liens of Federal Health Care Programs (other than Medicare Parts A
& B as addressed by Section 17.2.1 above) including Medicare Advantage/Part C
Plans. For purpose of this provision, a Medicare Part C beneficiary is an
individual who is eligible for Medicare coverage and who has elected to receive
Medicare-covered health care items and services through a “Medicare Advantage”
plan. Such process shall mandate participation by Settlement Program Claimants
who are covered under a Federal Health

58

--------------------------------------------------------------------------------




Care Program and/or Medicare Advantage Plan through a centralized Lien
resolution program administered by the LRA. HOC shall have an opportunity to
review the lien resolution process established by the LRA to resolve Medicare
Advantage Liens and may object to any processes not consistent with this Section
17.2.2.


17.2.2.1    In connection with any Liens asserted by Federal Health Care
Programs (other than Medicare Parts A and Part B) and Medicare Advantage/Part C
plans with regard to a Settlement Program Claimant, the LRA shall (i) identify
all Settlement Program Claimants who are Federal Health Care Program Payors or
Medicare Part C beneficiaries; (ii) notify the Federal Health Care Programs
and/or Part C Medicare Advantage Plan in writing that the Settlement Program
Claimant has asserted a claim under the Settlement Program and that, if such
plan or payor intends to assert a Lien relating to the Settlement Program
Claimant's settlement, such Lien should be submitted directly to the LRA for
resolution (“Payor Notice”).


17.2.2.2    Any resolution of a Lien or interest held by a Federal Health Care
Program or Medicare Advantage Plan Claim shall specifically release the Released
Parties, and all applicable Healthcare Providers, under the Covered Laws or any
other state or federal law which permit(s) such plan to assert a Lien.


17.2.3    Federal Health Care Program (other than Medicare Parts A & B as
addressed by Section 17.2.1 above). In the event the LRA has failed to fully
resolve a Lien with any Federal Health Care Program (other than Medicare Parts A
& B) prior to the distribution date to such Settlement Program Claimant, an
amount reasonably estimated to resolve such Lien shall be withheld by the Claims
Processor and put aside in escrow pending the resolution of such Lien. The
amount put aside by the Claims Processor will be released to the Settlement
Program Claimant upon proof of resolution.


17.2.4    Medicare Advantage/Part C Plans. Settlement Program Claimants shall
provide at least three (3) written separate Payor Notices, separated by a
minimum of thirty (30) days between each written notice, to Medicare
Advantage/Part C Plans within ninety (90) to one hundred (100) days following a
Settlement Program Claimant's enrollment in the Settlement Program or upon a
Settlement Program Claimant's knowledge that a Medicare Part C plan may have a
reimbursement claim against it, whichever is later. To the extent the applicable
Medicare Advantage/Part C Plan does not respond in any manner within thirty (30)
days of the last Payor Notice, a Settlement Program Claimant may petition the
Special Master to instruct the Claims Processor to disburse applicable funds
comprising the Settlement Program Claimant’s Settlement Award Payment; provided
the Claims Processor shall put Twenty-Five Thousand and 00/100 Dollars ($25,000)
in escrow pending the resolution of such Lien. Such amount shall be held in
escrow for the earlier of two (2) years following the date of the last Payor
Notice or until such time as the LRA or the applicable Settlement Program
Claimant’s Counsel obtains an order from the court with jurisdiction over the
Settlement Program Claimant’s case extinguishing any Liens that may be asserted
by any Medicare

59

--------------------------------------------------------------------------------




Advantage Plan that has failed to timely assert a Lien. HOC shall have the right
to receive proof of resolution of each Lien addressed pursuant to this Section
17.2.4.
17.2.5    Commercial Third-Party Payors.


17.2.5.1    Settlement Program Claimants shall have sole responsibility for
resolution of Liens asserted by commercial Third-Party Payors. This process may
include the use of the LRA, an individual Settlement Program Claimant’s Counsel,
or by a different lien resolution company of the Settlement Program Claimant’s
or Counsel’s choosing. Unrepresented Claimants shall be required to use the LRA
for resolution of Third Party Payor Liens.


17.2.5.2    Any settlement of a Lien asserted by a Third-Party Payor shall
include appropriate releases, without regard to form, reasonably necessary to
fully and finally release Released Parties from such Liens, including to the
maximum extent possible, Liens related to the Future Matrix.


174.2.5.3    In the event the Lien for such Third-Party Payor has not been
resolved prior to the distribution of a Settlement Program Award from the Claims
Processor, Settlement Program Claimant’s Counsel (or, in the event of an
Unrepresented Claimant, the LRA) shall put in escrow an amount reasonably
estimated to resolve such Third-Party Payor Lien, pending resolution of such
Lien. Settlement Program Claimant’s Counsel (or, in the event of an
unrepresented claimant, the LRA) shall disburse such funds held in escrow only
upon a final release of such Lien otherwise consistent with this Section 17.2.5.


17.2.5.4    Any Settlement Program Claimant using an entity other than the LRA
for Lien resolution purposes shall provide proof of resolution of Liens pursuant
to this Section 17.2.5 to the Claims Processor.


17.2.6    Healthcare Providers.


17.2.6.1    Settlement Program Claimants shall have sole responsibility for
resolution of Liens asserted by Healthcare Providers. This process may include
the use of the LRA or by a different Lien resolution company of the Settlement
Program Claimant’s or Counsel’s choosing. Unrepresented Claimants shall be
required to use the LRA for resolution of Healthcare Provider Liens.


17.2.6.2    Any settlement of a Lien asserted by a Healthcare Provider shall
include appropriate releases, without regard to form, reasonably necessary to
fully and finally release Released Parties from such Lien, including to the
maximum extent possible, Liens related to the Future Matrix.


17.2.6.3    In the event the Lien for such Healthcare Provider has not been
resolved prior to the distribution of a Settlement Program Award from the Claims
Processor, the Settlement Program Claimant’s Counsel (or, in the event of an
unrepresented

60

--------------------------------------------------------------------------------




claimant, the LRA) shall put in escrow an amount reasonably estimated to resolve
such Healthcare Provider Lien, pending resolution of such Lien. Settlement
Program Claimant’s Counsel (or, in the event of an Unrepresented Claimant, the
LRA) shall disburse such funds held in escrow only upon a final release of such
Lien otherwise consistent with this Section 17.2.6.


17.2.6.4    Settlement Program Claimants shall ensure that any Healthcare
Provider Liens are resolved using relevant market data on provider charges for
the fair and reasonable resolution of such Liens. HOC shall have the right to
receive data regarding the resolution of Healthcare Provider Liens, including
reasonable audit and verification rights. Any Settlement Program Claimant using
an entity other than the LRA for Lien resolution purposes shall provide proof of
resolution of Liens pursuant to this Section 17.2.6 to the Claims Processor.


Section 17.3        Cooperation, Reports and Data Exchange Relating to Liens


17.3.1    Settlement Program Claimants, through the LRA, shall provide monthly
updates to the designated representative of HOC concerning resolution of Liens
in accordance with this Agreement. Said reports shall include status of
negotiations concerning resolution procedures contemplated by this Agreement;
lien disputes; value of individual Liens, both asserted and resolved; and
Healthcare Provider Liens as provided in this Agreement. The LRA and the
designated representative of HOC shall meet not less than once per month on the
status of Lien resolution procedures as provided in this Agreement. To the
extent a Released Party receives any direct demand or action for an asserted
Lien, a designated representative of HOC shall have access to all documents,
proposals, emails and communications exchanged with the applicable third party
concerning the claims resolution procedures outlined in this Agreement. To the
extent required to fulfill applicable reporting or other duties, Settlement
Program Claimants and the LRA shall permit HOC access, upon request, to Liens
resolution information. Settlement Program Claimants shall provide HOC with
access to proof of Lien resolution in individual cases, including but not
limited to Unrepresented Claimants. Settlement Program Claimants agree to
indemnify, defend and hold Released Parties harmless from Liabilities (including
reasonable attorney’s fees and costs) arising out of, or incurred as a result
of, Liens asserted by Third Parties; including without limitation, the
obligation to fully and finally resolve such Liens pursuant to Article 17 of
this Agreement.


17.3.2    Payment for all Liens shall be made directly by the LRA, or the
Qualified Settlement Fund Administrator, or the Settlement Program Claimant’s
legal counsel, or other designated representative of Settlement Program Claimant
(or the Settlement Program Claimant, if unrepresented). No payment or
distribution of funds shall issue from a Released Party or the Claims Processor
to any Third Party for resolution of Liens.





61

--------------------------------------------------------------------------------




Section 17.4        Settlement Program Claimants’ Holdback Associated With Lien
Administration
In the absence of a court order (including but not limited to a common benefit
order or cost assessment order) or binding agreement covering or providing the
payment of the administrative costs associated with the negotiation and
administration of Liens pursuant to the Lien resolution terms of this Section,
each Settlement Program Claimant or their Counsel (or, in the case of an
unrepresented claimant, the Settlement Program Claimant him or herself) shall be
responsible for the direct payment of any and all fees and costs of the LRA or
any other third party engaged to resolve Liens on behalf of such Settlement
Program Claimant. Neither the Released Parties nor the Claims Processor shall be
responsible for payment of fees and costs of the LRA or any other third party
engaged to resolve Liens on behalf of Settlement Program Claimants.


Article 18


No Admission of Liability or Lack of Merit


Section 18.1        No Admission of Liability or Lack of Merit


18.1.1    Neither this Agreement, nor any exhibit, document or instrument
delivered hereunder or in connection herewith, nor any statement, transaction or
proceeding in connection with the negotiation, execution or implementation of
this Agreement, is intended to be or shall be construed as or deemed to be
evidence of an admission or concession by HOC of any fault, liability,
wrongdoing or damages or of the truth of any allegations asserted by any
plaintiff or claimant against it, or as an admission by any Enrolled Claimant of
any lack of merit in their claims.


18.1.2    No Party, no Principal Responsible Attorney and no Enrolled Claimant
shall seek to introduce and/or offer the terms of this Agreement, any statement,
transaction or proceeding in connection with the negotiation, execution or
implementation of this Agreement, or any statements in the documents delivered
in connection with this Agreement, or otherwise rely on the terms of this
Agreement, in any judicial proceeding, except insofar as it is necessary to
enforce the terms of this Agreement (or in connection with the determination of
any income tax Liability of a party) or any instrument executed and delivered
pursuant to this Agreement (including any Enrollment Form and the executed
attachments thereto). If a Person seeks to introduce and/or offer any of the
matters described herein in any proceeding against HOC or any Released Party,
the restrictions of this Section 18.1.2 shall not be applicable to HOC with
respect to that Person.


18.1.3    Nothing in this Article 18 applies to (i) any action to submit into
evidence in any legal proceeding (past, present or future), or otherwise to file
or enforce in any manner, or (ii) any other action by HOC in relation to any
Release or any Dismissal with Prejudice Stipulation that is released or provided
to HOC in accordance with the terms of this Agreement.
Article 19



62

--------------------------------------------------------------------------------




Reporting Obligations; HOC and SOC Access to Data


Section 19.1        Reporting Obligations
The Claims Processor shall periodically report to the Claims Administrator, the
SOC and HOC as set forth in this Agreement and any Administrative Agreement with
the Claims Processor.
Section 19.2        HOC and the SOC Access to Data
HOC and the SOC shall be entitled to review all Enrollment Forms, all Claims
Forms, all Required Submissions, and all Registration Declarations (including
all exhibits and attachments thereto), and (in each case) all related materials.
The representatives of HOC and the SOC shall, at any time (or from time to
time), be afforded complete access to and permitted to inspect all of the
records or other documentation submitted in connection with the Claims of
Eligible Claimants. Each of HOC and the SOC and their respective representatives
(including any auditing firm(s) that HOC or the SOC may retain) shall, in
connection with any exercise by it of any of its rights under Article 15, at its
request and expense, and at any time (or from time to time), be afforded
complete access to and permitted to inspect such Program Claims of such Enrolled
Claimants as HOC or the SOC, as the case may be, shall specify. For the
avoidance of doubt and without limitation, by enrolling in the Settlement
Program, each Enrolled Claimant consents to granting access to HOC, the SOC and
all the Administrators, and each of their respective representatives to the
documents that s/he executes and submits (and/or such Enrolled Claimant’s
Product User’s) of as part of the Required Submissions, including personal
information, Medical Records and Lien information. Neither HOC nor the SOC shall
have any other right of access pursuant to the Settlement Program to such
Enrolled Claimant’s (and/or such Enrolled Claimant’s Product User’s) personal
information except as required by law. While HOC and the SOC have the right to
access this data, neither shall have a role in the day-to-day operation of the
claims administration process, nor shall their rights in this regard permit the
interference with the operations of the claims administration process.
Article 20


Public Statements; Confidentiality




Section 20.1        Enrolled Claimant Confidential Information
Any personal records or other personal information provided by or regarding an
Enrolled Claimant pursuant to this Agreement, and the amount of any payments
and/or awards made to Settlement Program Claimants under this Agreement (such
amount information, “Award Information”), shall be kept confidential by the
Parties and, in the case of Award Information, such Enrolled Claimant (and
his/her Executing Derivative Claimants) and his/her Counsel, and shall not be
disclosed except (i) to appropriate Persons to the extent necessary to process
Program Claims or provide benefits under this Agreement, including in connection
with the resolution of Assumed Liens, (ii) as otherwise expressly provided in
this Agreement, (iii) as may be required by law, ethical requirements, normal
business reporting and insurance

63

--------------------------------------------------------------------------------




purposes, or listing agreements, (iv) as may be reasonably necessary in order to
enforce, or exercise HOC’s rights under or with respect to, such Enrolled
Claimant’s Required Submissions or (with respect to such Enrolled Claimant
(and/or his/her Executing Derivative Claimants) or his/her Counsel) this
Agreement, or (v) to the immediate family members, counsel, accountants,
financial advisors, and/or Lien holders of such Enrolled Claimant, if any (each
of whom shall be instructed by such Enrolled Claimant, upon such disclosure, to
maintain and honor the confidentiality of such information). All Enrolled
Claimants shall be deemed to have consented to the disclosure of these records
and other information for these purposes.
Section 20.2        Accurate Public Statement
The Parties shall cooperate in the public description of this Agreement and the
Settlement Program established herein and shall agree upon the timing of
distribution.
Article 21


Miscellaneous


Section 21.1        Notice by Parties


21.1.1    Any notice, request, instruction or other document to be given by HOC
to the SOC, or to be given by the SOC or other Counsel to HOC, shall be in
writing and delivered by mail, by Federal Express, to the extent specified
hereunder, by electronic mail, as follows, or as otherwise instructed by a
notice delivered to the other Party pursuant to this subsection:


21.1.1.1    If to HOC (to each of the following):


Kim M. Catullo, Esq.
Gibbons P.C.
One Gateway Center
Newark, New Jersey 07102-5310
Phone: 973-596-4815
Facsimile: 973-639-6280
Email: kcatullo@gibbonslaw.com
Nora E. Wolf, Esq.
Gibbons P.C.
One Gateway Center
Newark, New Jersey 07102-5310
Phone: 212-613-2089
Facsimile: 212-554-9693
Email: nwolf@gibbonslaw.com




64

--------------------------------------------------------------------------------




21.1.1.2    If to the SOC (to each of the following):
Ellen Relkin, Esq.
Weitz & Luxenberg
700 Broadway
New York, NY 10003
Phone: 212-558-5500
Facsimile: 212-344-5461
Email: erelkin@weitzlux.com
Peter J. Flowers, Esq.
Meyers & Flowers
225 W Wacker Dr. #1515
Chicago, IL 60606
Phone: 312-214-1017
Facsimile: 630-845-8982
Email: pjf@meyers-flowers.com



21.12    Any notice to be given by any Administrator of the Settlement Program
to either HOC and/or the SOC shall be given to the liaison committee comprised
of representatives of both HOC and SOC referred to in Section 11.5.4 by a method
identified in Section 21.1.1.


21.1.3    HOC may for all purposes of this Agreement treat the Counsel specified
in accordance with Section 1.2.15 as such Enrolled Claimant’s Counsel, unless
and until otherwise advised by both such Enrolled Claimant and such counsel.


21.1.4    Any notice, request, instruction or other document to be given by any
Party or any Administrator to any Enrolled Claimant or his/her Counsel
hereunder, shall be in writing and delivered by mail, by Federal Express, by
electronic mail, or by posting on the electronic web portal created by the
Claims Processor, and such Party or Administrator may rely on the mailing,
and/or email addresses and/or numbers that were last provided by the Enrolled
Claimant or his/her Counsel to the Claims Processor, and shall have no
obligation to (but in its sole and absolute discretion may) take other steps to
locate Enrolled Claimants or Counsel whose mail, or electronic mail has been
returned as undelivered or undeliverable. Each Enrolled Claimant and (if
applicable) his/her Counsel shall have the responsibility to keep the Claims
Processor informed of the correct mailing, and email addresses and numbers for
both such Enrolled Claimant and such Counsel.


21.1.5    Any such notice, request, instruction or other document shall be
deemed to have been given as of the date so transmitted by electronic mail, the
date posted on the electronic web portal created by the Claims Processor, on the
next Business Day when sent by Federal Express or five (5) Business Days after
the date so mailed, provided that if any such date on which any such notice or
other communication shall be deemed to have been given is not a Business Day,
then such notice or other communication shall be deemed to have been given as of
the next following Business Day.


Section 21.2        Receipt of Documentation
Any form or other documentation required to be served or submitted under this
Agreement shall be deemed timely (i) if delivered by mail (and not required to
be delivered in some other fashion), if postmarked (or, in the absence of a
postmark or if such postmark is illegible, if received) on or before the date by
which it is required to be submitted under this Agreement or (ii) if delivered
(and expressly permitted or required to be delivered) by electronic mail, when
it is capable of being accessed from such electronic mail address; or (iii) when
uploaded on the electronic web portal created by the Claims Processor.

65

--------------------------------------------------------------------------------




Section 21.3        Governing Law


This Agreement shall be governed by and construed in accordance with the law of
New Jersey without regard to any choice-of-law rules that would require the
application of the law of another jurisdiction.
Section 21.4        Waiver of Inconsistent Provisions of Law; Severability


21.4.1    To the fullest extent permitted by applicable law, each Party, each
Enrolled Claimant and each Principal Responsible Attorney waives any provision
of law (including the common law), which renders any provision of this Agreement
invalid, illegal or unenforceable in any respect.


21.4.2    Any provision of this Agreement which is prohibited or unenforceable
to any extent or in any particular context shall be ineffective, but such
ineffectiveness shall be limited as follows: (i) if such provision is prohibited
or unenforceable only in or as it relates to a particular jurisdiction, such
provision shall be ineffective only in or as it relates to (as the case may be)
such jurisdiction and only to the extent of such prohibition or
unenforceability, and such prohibition or unenforceability in or as it relates
to (as the case may be) such jurisdiction shall not otherwise invalidate or
render unenforceable such provision (in such or any other jurisdiction); (ii) if
(without limitation of, and after giving effect to, clause (i)) such provision
is prohibited or unenforceable only in a particular context (including only as
to a particular Person or Persons or under any particular circumstance or
circumstances), such provision shall be ineffective, but only in such particular
context; and (iii) without limitation of clauses (i) or (ii), such
ineffectiveness shall not invalidate any other provision of this Agreement.


Section 21.5        Facsimile Signatures


This Agreement and any amendments thereto, to the extent signed and delivered by
means of a facsimile machine or electronic scan (including in the form of an
Adobe Acrobat PDF file format), shall be treated in all manner and respects as
an original agreement and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person.
Section 21.6        Construction
With regard to each and every term and condition of this Agreement, the parties
thereto understand and agree that the same have or has been mutually negotiated,
prepared and drafted, and if at any time the parties thereto desire or are
required to interpret or construe any such term or condition or any agreement or
instrument subject hereto, no consideration shall be given to the issue of which
party thereto actually prepared, drafted or requested any term or condition
thereof.
Section 21.7        Entire Agreement

66

--------------------------------------------------------------------------------




This Agreement contains the entire agreement between the Parties with respect to
the subject matter hereof and supersedes and cancels all previous agreements,
negotiations, and commitments in writings between the Parties hereto with
respect to the subject matter hereof.
Section 21.8        Headings; References


The headings of the Table of Contents, Articles and Sections herein are inserted
for convenience of reference only and are not intended to be a part of or to
affect the meaning or interpretation of this Agreement. Any reference to an
Exhibit, Annex, or Schedule shall be deemed to refer to the applicable Exhibit,
Annex, or Schedule attached hereto. The words “include” and “including” and
words of similar import when used in this Agreement or any Exhibit hereto are
not limiting and shall be construed to be followed by the words “without
limitation,” whether or not they are in fact followed by such words. The
definitions contained in this Agreement or any Exhibit hereto are applicable to
the singular as well as the plural forms of such terms. Words of any gender
(masculine, feminine, neuter) mean and include correlative words of the other
genders. As used herein or in any Exhibit hereto, the term “dollars” and the
symbol “$”, shall mean United States dollars. References herein to instruments
or documents being submitted “by” any Person include (whether or not so
specified) submission of the same on behalf of such Person by his/her Counsel
whether or not so specified, provided that if any particular instrument or
document is required herein to be executed by a particular Person, it must
(unless otherwise expressly specified herein) be so executed by such Person.
References herein to any particular Section (such as, for example, Section 5.2)
shall be deemed to refer to all sub-Sections of such Section (such, as for
example, Section 5.2.1, 5.2.2, etc.), all sub-sub- Sections of such
sub-Sections, and so on; the corresponding principle applies to all references
herein to any particular sub-Section, sub-sub-Section and so on.
Section 21.9        No Third Party Beneficiaries; Assignment


21.9.1    No provision of this Agreement or any Exhibit thereto is intended to
create any third-party beneficiary to this Agreement. For the avoidance of
doubt, nothing in this Section 21.9 limits or modifies the third-party
beneficiary provisions of any Enrollment Form, Release or Dismissal with
Prejudice Stipulation. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the Parties hereto and their respective
successors and permitted assigns; provided, however, that neither this Agreement
nor any of the rights, interests, or obligations hereunder may be assigned - at
any time, including but not limited to prior to the Execution Date -- by the any
Eligible Claimant or Counsel, without the prior written consent of HOC. No right
to receive a Settlement Award Payment pursuant to the Settlement Program may be
assigned - at any time, including but not limited to prior to the Execution Date
-- by any Eligible Claimant, Settlement Program Claimant and/or any Principal
Responsible Attorney without the prior written consent of HOC. Any assignment in
violation of this Section 21.9.1 shall be null and void ab initio, and if such
assignment is not null and void ab initio for any reason, payment of any

67

--------------------------------------------------------------------------------




Settlement Payment Awards under the Settlement Program to such Settlement
Program Claimants shall be precluded until such time as assignments in violation
of this Section 21.9 have been nullified and voided and the Claims Administrator
has been provided proof of such nullification.


21.9.2    Without limitation of Section 21.9.1 but also without limitation of
the SOC’s right to enforce this Agreement, no Enrolled Claimant (including any
Enrolled Claimant or Settlement Program Claimant) shall have any right to
institute any proceeding, judicial or otherwise, against HOC, the SOC or any
Administrator to enforce, or otherwise with respect to, this Agreement.


Section 21.10    Amendments; No Implied Waiver


This Agreement may be amended by (and only by) an instrument signed by HOC, on
the one hand, the SOC, on the other hand. Except where a specific period for
action or inaction is provided herein, no failure on the part of a Party to
exercise, and no delay on the part of either Party in exercising, any right,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
waiver on the part of either Party of any such right, power or privilege, or any
single or partial exercise of any such right, power or privilege, preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege; nor shall any waiver on the part of a Party, on any particular
occasion or in any particular instance, of any particular right, power or
privilege operate as a waiver of such right, power or privilege on any other
occasion or in any other instance.
Section 21.11    Counterparts


This Agreement may be executed in any number of counterparts, each of which
shall be an original and all of which shall together constitute one and the same
instrument. It shall not be necessary for any counterpart to bear the Personal
Signature of all Parties hereto.
Section 21.12    Tax Matters


The Parties agree to characterize the Escrow Account for federal, state and
local income tax purposes in such manner as is reasonably determined by HOC,
including without limitation as a “qualified settlement fund” within the meaning
of Treasury Regulation Section 1.468B-1. The Escrow Agent, the SOC, and HOC
shall timely provide each other with such material and relevant information as
and to the extent reasonably requested by the other party in connection with any
tax filing or the payment of any taxes or any private letter ruling regarding
the tax status of these escrow funds. Within a reasonable time after the
execution of this Agreement, the SOC will seek an order from the MCL Court and
MDL Court indicating that such escrow accounts established pursuant to this
Agreement are qualified settlement funds within the meaning of Treasury
Regulation Section 1.468B-1. To the extent any settlement award constitutes a
tax liability of the Settlement Program Claimant, it is the Settlement Program
Claimant’s responsibility to pay such tax.
Section 21.13    Further Assurances

68

--------------------------------------------------------------------------------




From time to time following the Execution Date, (1) each Party shall take such
reasonable actions consistent with the terms of this Agreement as may reasonably
be requested by the other Party, and otherwise reasonably cooperate with the
other Party in a manner consistent with the terms of this Agreement as
reasonably requested by such other Party, and (ii) each Enrolled Claimant (and
his/her related Executing Derivative Claimants) and their Counsel shall take
such reasonable actions consistent with the terms of this Agreement as may
reasonably be requested by HOC or the SOC, and otherwise reasonably cooperate
with HOC and the SOC in a manner consistent with the terms of this Agreement as
reasonably requested by HOC or the SOC, in the case of each of (i) and (ii) as
may be reasonably necessary in order further to effectuate the intent and
purposes of this Agreement and to carry out the terms hereof.

69

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Agreement as of the last date
set forth below.
PLAINTIFFS’ SETTLEMENT COMMITTEE
NEW JERSEY
MDL








______________________________
Ellen Relkin
Weitz & Luxenberg


Dated: ______________________








______________________________
Peter J. Flowers
Meyers & Flowers


Dated: ______________________






______________________________
Thomas R. Anapol
Anapol Schwartz


Dated: ______________________






______________________________
Annesley H. DeGaris
Cory Watson Crowder & DeGaris


Dated: ______________________






______________________________
Tara Sutton
Robins Kaplan Miller & Ciresi LLP


Dated: ______________________






______________________________
R. Eric Kennedy
Weisman, Kennedy & Berris Co., L.P.A.


Dated: ______________________






______________________________
C. Calvin Warriner III
Searcy Denney Scarola Barnhart & Shipley


Dated: ______________________






______________________________
Genevieve M. Zimmerman
Meshbesher & Spence


Dated: ______________________




70

--------------------------------------------------------------------------------






NEW JERSEY PLAINTIFFS’ STEERING COMMITTEE






______________________________
David R. Buchanan
Seeger Weiss LLP


Dated: ______________________






______________________________
Tobias L. Millrood
Pogust Braslow & Millrood, LLC


Dated: ______________________



MDL PLAINTIFFS’ LEAD COUNSEL COMMITTEE






______________________________
Wendy R. Fleishman
Lieff Cabraser Heimann & Bernstein, LLP


Dated: ______________________






______________________________
Ben W. Gordon, Jr.
Levin Papantonio Thomas Mitchell Rafferty & Proctor, P.A.


Dated: ______________________






______________________________
Charles S. Zimmerman
Zimmerman Reed, PLLP


Dated: ______________________
 




71

--------------------------------------------------------------------------------






DEFENDANT
 
Howmedica Osteonics Corp.


By: ______________________________


Dated: ______________________
 


72

--------------------------------------------------------------------------------






SCHEDULE 1
ENHANCEMENTS BENEFIT PROGRAM AWARD SCHEDULE
For purposes of providing Enhancements Benefits to Qualified Claimants, the
following matrices are established in accordance with the terms of the
Settlement Agreement and the Qualified Revision Surgery Program therein. Each
Matrix is divided into levels (the “Matrix Levels”) that describe the
Enhancement that a Qualified Claimant may be entitled to recover based on (1)
the complications that s/he has experienced, (2) the severity of those
complications, and (3) certain other objective factors.
If a Qualified Claimant is eligible for an Enhancement, such Qualified Claimant
shall receive the amounts stated in the applicable Matrix Level, subject to any
applicable Matrix Level-specific reductions and limitations and the Enhancements
Benefit Cap.
For purposes of determining the amount of an Enhancement with respect to a given
Matrix Level pursuant to this Enhancements Benefit Program Award Schedule, the
terms defined in the Settlement Agreement are incorporated by reference. In
addition, the below-listed terms shall have the following meanings:
1)
“Additional Surgery” means specific procedures set forth in Enhancements Past
Matrix Level II(a).

2)
“Covered Open Surgical Procedure Under General Anesthesia” means a Re-Revision
Surgery, Additional Surgery, open reduction, open reduction with conversion to
constrained component, or open Infection-related surgical procedure as set forth
in each procedure’s respective Past Matrix Level.

3)
“Infection” for purposes of determining qualification for an Enhancement, means
any Infection that does not form the basis for an Excluded Infection-Related
Revision Surgery and also satisfies the eligibility requirements set forth in
Past Matrix II(c).

4)
“Intra-Operative Fracture” means the unintentional fracturing of the femur bone
during the course of an operation.

5)
“Osteotomy” means a surgical procedure in which the surgeon intentionally cuts
or saws the femur bone in order to facilitate removal of a femoral stem
component.


73

--------------------------------------------------------------------------------






PAST MATRIX
This matrix (the “Past Matrix”) is separated into levels that are based upon the
varying complications that may entitle a Qualified Claimant to an Enhancement.
These levels are as follows:
I.
PAST MATRIX LEVEL I (RE-REVISION)



a.
Re-Revision Surgery



i.
Eligibility. Qualified Claimants who have undergone a Re-Revision Surgery and
meet the following criteria:

1.
A Re-Revision Surgery, which occurred prior to the Enrollment Date that (i) was
determined to be medically necessary, (ii) required removal of the revision
femoral stem component, and (iii) was made necessary by the Qualified Revision
Surgery (“Re-Revision Surgery”); and

2.
Was not necessitated by a Re-Revision surgery, the underlying cause of which was
“trauma” as defined in Section 1.2.32.2 (an “Excluded Trauma-Related Re-Revision
Surgery”).



ii.
Benefits: If the foregoing eligibly requirements are met, a Qualified Claimant
may be entitled to an Enhancement as follows:

1.
$175,000 for the first Re-Revision Surgery and $100,000 for each additional
Re-Revision Surgery.

2.
A Qualified Claimant who is making a claim for a Re-Revision Surgery that was
caused by an Infection, as described in the eligibility requirements set forth
in Past Matrix Level II(c)(i), shall be governed by this Past Matrix Level.

3.
If a dislocation event was one of the causes of a Re-Revision Surgery, the
Enhancement will issue under this Past Matrix Level and not Past Matrix Level
II(b).

4.
The maximum number of compensable Re-Revision Surgeries shall be three (3) per
hip in which an Affected Product has been removed.

 
b.
Events Associated with Qualified Revision Surgery or Covered Re-Revision Surgery

i.
Eligibility: Qualified Claimants who underwent a Qualified Revision Surgery or
Re-Revision Surgery that is not an Excluded Revision Surgery or an Excluded
Trauma-Related Re-Revision Surgery, and


74

--------------------------------------------------------------------------------




experienced one of the below-listed injuries may receive an Enhancement under
this Matrix Level.


ii.
Benefits: If the foregoing eligibly requirements are met, a Qualified Claimant
may be entitled to an Enhancement as follows:

1.
Controlled Osteotomy: A Qualified Claimant who, prior to the Enrollment Date,
underwent a controlled Osteotomy during a Qualified Revision Surgery or
Re-Revision Surgery shall receive $75,000. This Enhancement is not available to
those Qualified Claimants who underwent a controlled Osteotomy during their
Index Surgery. The maximum number of Enhancements under this Past Matrix Level
shall be two (2) per hip in which an Affected Product has been removed.

2.
Intra-Operative Femur Fracture With Osteotomy: A Qualified Claimant who, prior
to the Enrollment Date, experienced an Intra-Operative Femur Fracture during a
Qualified Revision Surgery or Re-Revision Surgery that required an Osteotomy, as
well as cabling or prosthetic fixation, shall receive $100,000. The maximum
number Enhancements under this Past Matrix Level shall be two (2) per hip in
which an Affected Product has been removed.

3.
Intra-Operative Femur Fracture Without Osteotomy: A Qualified Claimant who,
prior to the Enrollment Date, experienced an intra-operative femur fracture
requiring cabling or prosthetic fixation during a Qualified Revision Surgery or
Re-Revision Surgery that did not require an Osteotomy shall receive $40,000. The
maximum number of Enhancements under this Past Matrix Level shall be two (2) per
hip in which an Affected Product has been removed.

4.
Surgical Repair/Reattachment of a Damaged Abductor Muscle Complex: A Qualified
Claimant who, prior to the Enrollment date and during a Qualified Revision
Surgery or Re-Revision Surgery, presents objective documented evidence of damage
to the abductor muscle complex related to the reasons underlying the Voluntary
Recall that is sufficient to require surgical repair of the muscles shall
receive $75,000. This Enhancement excludes mere debridement of tissue, including
necrotic tissue. The maximum number of Enhancements under this Past Matrix Level
shall be two (2) per hip in which an Affected Product has been removed.





II.
PAST MATRIX LEVEL II (MAJOR COMPLICATIONS)


75

--------------------------------------------------------------------------------






a.
Additional Surgeries



i.
Eligibility. Qualified Claimants who have undergone an Additional Surgery in the
hip in which the Affected Product was removed.



ii.
Benefits: If the foregoing eligibly requirements are met, a Qualified Claimant
may be entitled to an Enhancement as follows:

1.
Removal of Hardware: A Qualified Claimant who, prior to the Enrollment Date and
following a Qualified Revision Surgery or Re-Revision Surgery, undergoes an
additional surgery to remove hardware that was implanted during an osteotomy or
repair of an intra-operative femur fracture shall receive $35,000. The maximum
number of Enhancements under this Past Matrix Level shall be two (2) per hip in
which an Affected Product has been removed.

2.
Debridement and/or Removal of Pseudotumors: A Qualified Claimant who, prior to
the Enrollment Date and following a Qualified Revision Surgery or Re-Revision
Surgery, undergoes an additional surgery that requires debridement, and is
preceded by objective documented evidence through preoperative imaging, or
supported by intra-operative findings or pathology that demonstrates the
presence of tissue damage related to the reasons underlying the Voluntary Recall
shall receive $70,000. This Enhancement excludes exploratory surgeries. The
maximum number of Enhancements under this Past Matrix Level shall be two (2) per
hip in which an Affected Product has been removed.

3.
Reattachment/Repair of a Damaged Abductor Muscle Complex: A Qualified Claimant
who, prior to the Enrollment Date and following a Qualified Revision Surgery or
Re-Revision Surgery, undergoes an additional surgery that requires reattachment
or repair of a damaged abductor muscle complex and there exists evidence of
damage to the abductor muscle complex related to the reasons underlying the
Voluntary Recall shall receive $100,000. This Enhancement is not available for
mere debridement of tissue, including necrotic tissue, and excludes exploratory
surgeries. The maximum number of Enhancements under this Past Matrix Level shall
be two (2) per hip in which an Affected Product has been removed.

4.
Placement of Constrained Component Due to Dislocation: A Qualified Claimant who,
prior to the Enrollment Date and following a Qualified Revision Surgery or
Re-Revision Surgery, undergoes an additional surgery to place a constrained
component due to dislocation shall receive $50,000. The maximum number of


76

--------------------------------------------------------------------------------




Enhancements shall be two (2) per hip in which an Affected Product has been
removed.
a.
If a constrained component is placed during an open reduction, the Enhancement
will issue under this Past Matrix Level and not Past Matrix Level II(b).

5.
Post-Revision Femur Fracture: A Qualified Claimant who, prior to the Enrollment
Date and following a Qualified Revision Surgery or Re-Revision Surgery,
undergoes an additional surgery to repair a femur fracture that occurred within
ninety (90) days of a Qualified Revision Surgery or Re-Revision Surgery shall
receive $100,000; provided, however, that there will be a ten percent (10%)
reduction to said amount where the Qualified Claimant had a BMI2 of forty (40)
or greater at the time of the Revision Surgery and a fifteen percent (15%)
reduction of the stated award where the Qualified Claimant had a BMI of fifty
(50) or greater at the time of the Revision Surgery. The maximum number of
Enhancements under this Past Matrix Level shall be two (2) per hip in which an
Affected Product has been removed.



iii.
Notwithstanding anything to the contrary contained in Past Matrix Level II(a), a
Qualified Claimant shall receive only one (1) Enhancement under Past Matrix
Level II(a) per Additional Surgery (the greater of which applies), regardless of
the number of Enhancements under Past Matrix Level II(a) that apply to that
surgery.



b.
Dislocation



i.
Eligibility: A Qualified Claimant who, prior to the Enrollment Date and
following a Qualified Revision Surgery or Re-Revision Surgery, experiences a
dislocation of the femoral head of the hip in which the Affected Product was
removed may be entitled to an Enhancement set forth in this Past Matrix Level
II(b) provided that (i) the first dislocation occurred within nine (9) months
after a Qualified Revision Surgery or Re-Revision Surgery, whichever is later,
(ii) the dislocation event is documented by a diagnosis in contemporary medical
records, and (iii) the dislocation event necessitated (a) a closed reduction in
a hospital, or (b) an open reduction in a hospital, and subject to the following
criteria:

1.
Dislocation events that occur before the Index Surgery and/or before the
Qualified Revision Surgery do not qualify for this Enhancement.







2“Body Mass Index” or “BMI” means the number derived as follows: weight (lb) /
[height (in)]2 x 703. For example, a person who is 65 inches tall and weights
150 pounds has a BMI or 24.96.

77

--------------------------------------------------------------------------------






2.
Dislocation events after a Qualified Revision Surgery or Re-Revision Surgery
that are caused or precipitated by trauma as defined in Section 1.2.32.2 are not
entitled to an Enhancement under this Past Matrix Level.

3.
If a dislocation event was one of the causes of a Re-Revision Surgery, an
eligible Qualified Claimant’s Enhancement will issue under Past Matrix Level I
and not this Past Matrix Level II(b).



ii.
Benefits: If the foregoing eligibly requirements are met, a Qualified Claimant
may be entitled to receive an Enhancement under this Past Matrix Level as
follows:



1.
$25,000 for each dislocation managed in a closed reduction.

2.
$60,000 for each dislocation managed in an open reduction.

3.
$75,000 for each dislocation managed in an open reduction with conversion to a
constrained component due to dislocation.

4.
If a separate surgery for conversion to a constrained component is performed, an
eligible Qualified Claimant’s Enhancement will issue under Past Matrix Level
II(a) and not Past Matrix Level II(b).

5.
There will be a ten percent (10%) reduction of the stated award where the
Qualified Claimant had a BMI of forty (40) or greater at the time of the
Revision Surgery and a fifteen percent (15%) reduction of the stated award where
the Qualified Claimant had a BMI of fifty (50) or greater at the time of the
Revision Surgery.

6.
The maximum number of Enhancements under this Past Matrix Level shall be three
(3) per hip in which the Affected Product has been removed, regardless of the
method by which the dislocation events are managed.



c.
Infection



i.
Eligibility. A Qualified Claimant who (i) prior to the Enrollment Date is
diagnosed with an Infection of the hip in which the Affected Product was removed
within nine (9) months of a Qualified Revision Surgery, Re-Revision Surgery or
Additional Surgery (as set forth in Past Matrix Level II(a)), and (ii) provides
contemporaneous Medical Records of same.



ii.
Benefits: If the foregoing eligibly requirements are met, a Qualified Claimant
may be entitled to receive an Enhancement under this Past Matrix Level as
follows:


78

--------------------------------------------------------------------------------




1.
Infection-Related Open Surgical Procedures



a.
A Qualified Claimant, who undergoes surgery under general anesthesia for
irrigation and debridement of an infected surgical wound that occurs within
ninety (90) days of the diagnosis of the subject Infection, shall receive
$30,000.

b.
A Qualified Claimant whose Infection-related treatment commences within ninety
(90) days of the diagnosis of the subject Infection and who requires a two-stage
surgery under general anesthesia that requires removal of the femoral head,
acetabular shell and/or acetabular liner of the hip in which the Affected
Product was removed for treatment of the Infection and s/he subsequently returns
to surgery to replace the previously removed components shall receive $75,000.

c.
If the femoral stem of the hip in which Affected Product was removed during a
Covered Infection-related open surgical procedure, the Qualified Claimant’s
Enhancement will issue under Past Matrix Level I and not this Past Matrix Level,
provided that the eligibility requirements in Past Matrix Level II(c)(i) have
been satisfied.

d.
The Enhancements for covered Infection-related open surgical procedures under
this Past Matrix Level are only available to those Qualified Claimants who
required the above-listed procedures in the hip in which the Affected Product
was removed following a Qualified Revision Surgery, Re-Revision Surgery, or
Additional Surgery. The maximum number of Enhancements under this Past Matrix
Level shall be two (2) per Qualified Claimant. A Qualified Claimant who
undergoes a surgical procedure that would qualify as both an Additional Surgery
and an Infection-related open surgical procedure may only receive one (1)
Enhancement for that surgery, the greater of which applies.

e.
Notwithstanding anything to the contrary contained in Past Matrix Level II(c), a
Qualified Claimant shall receive only one (1) Enhancement under Past Matrix
Level II(c) per covered Infection-related open surgical procedure (the greater
of which applies), regardless of the number of Enhancements under Past Matrix
Level II(c) that apply to that surgery.



2.
Infection-Related Non-Surgical Treatment


79

--------------------------------------------------------------------------------






a.
A Qualified Claimant who undergoes intravenous antibiotic treatment lasting six
(6) weeks or longer that begins within ninety (90) days of the diagnosis of the
subject Infection shall receive $10,000.

b.
A Qualified Claimant whose Infection-related treatment commences within ninety
(90) days of the diagnosis of the subject Infection and requires placement and
continuous use of a wound vac shall receive $10,000.

c.
A Qualified Claimant whose Infection-related treatment commences within ninety
(90) days of the diagnosis of the subject Infection and requires confinement in
a skilled nursing facility, related to Infection, for rehabilitation, wound
care, and/or intravenous administration shall receive an Enhancement as follows:

i.
Greater than 15 days: $15,000.

ii.
Greater than 30 days: $30,000.

iii.
Greater than 45 days: $45,000.

iv.
Greater than 60 days: $60,000.

d.
There will be two (2) Enhancements per Qualified Claimant under this Past Matrix
Level (the greater of which applies), regardless of the number of qualifying
treatments under this Past Matrix Level that apply.



d.
Foot Drop



i.
Eligibility:    A Qualified Claimant who, prior to the Enrollment Date and
following a Qualified Revision Surgery or Re-Revision Surgery, has suffered
injury to the peroneal nerve as a result of the Qualified Revision Surgery or
Re-Revision Surgery in the hip in which the Affected Product was removed, that
resulted in the inability to lift the front part of the foot and which is
diagnosed during the hospitalization for the Qualified Revision Surgery or
Re-Revision Surgery.



ii.
Benefits:    If the foregoing eligibly requirements are met, a Qualified
Claimant may be entitled to receive an Enhancement under this Past Matrix Level
as follows:

1.
A Qualified Claimant shall receive a one-time benefit of $20,000 for a foot drop
that is documented in contemporaneous medical records as existing more than
ninety (90) days after the date of the Qualified Revision Surgery or Re-Revision
Surgery


80

--------------------------------------------------------------------------------




2.
If that Qualified Claimant’s foot drop continues to exist, as evidenced by
contemporaneous Medical Records, on the date that is 365 days after a Qualified
Revision Surgery or Re-Revision Surgery s/he shall not receive an Enhancement
under Past Matrix Level II(d)(1), but instead shall receive an Enhancement
pursuant to the following matrix based on the Qualified Claimant’s age on the
date of his/her first Qualified Revision Surgery and the defined severity level:



Age on Date of Qualified Revision Surgery
Severity Level
≤ 40
41-49
50-59
60-69
≥ 70
Moderate*
$144,000
$113,000
$83,000
$57,000
$34,000
Severe**
$288,000
$227,000
$167,000
$114,000
$68,000



*“Moderate” means the Qualified Claimant experiences a gait alteration requiring
the use of crutches, a cane or walker for a substantial portion of activities of
daily living provided that, but for the reasons necessitating the Qualified
Revision Surgery or a Re-Revision Surgery, the Qualified Claimant would not be
experiencing a gait alteration requiring the use of crutches, a cane or walker
for a substantial portion of activities of daily living. Evidence of
circumstances pre-dating the implantation of an Affected Product is relevant to
this determination.
**“Severe” means the Qualified Claimant requires use of a wheelchair for a
substantial portion of activities of daily living or underwent an amputation
provided that, but for the reasons necessitating the Qualified Revision Surgery
or a Re-Revision Surgery, the Qualified Claimant would not require the use of a
wheelchair for a substantial portion of activities of daily living or would not
have undergone an amputation. Evidence of circumstances pre-dating the
implantation of an Affected Product is relevant to this determination.


e.
Pulmonary Embolism (“PE”) or Deep Vein Thrombosis (“DVT”)



i.
Eligibility:    A Qualified Claimant who, prior to the Enrollment Date, was
either (i) diagnosed contemporaneously during the hospitalization for the
Qualified Revision Surgery or Covered Open Surgical Procedure Under General
Anesthesia; or (ii) within seventy-two (72) hours of a Qualified Revision
Surgery or Covered Open Surgical Procedure Under General Anesthesia, whichever
is later, with a PE (an


81

--------------------------------------------------------------------------------




obstruction of an artery in the lungs caused by a blood clot) or DVT (a
condition in which a blood clot forms in one or more of the veins in the legs or
pelvis) requiring further hospitalization.


ii.
Benefits:    If the foregoing eligibly requirements are met, a Qualified
Claimant may be entitled to receive an Enhancement under this Past Matrix Level
as follows:



1.
$20,000 for a DVT.

2.
$35,000 for a PE.

3.
A Qualified Claimant is entitled to only one PE or DVT Enhancement per Qualified
Revision Surgery or Covered Open Surgical Procedure Under General Anesthesia
(the greater of which applies); and

4.
The maximum number Enhancements under this Past Matrix Level shall be two (2),
regardless of the number of Qualified Revision Surgeries or Covered Open
Surgical Procedures.



III.
PAST MATRIX LEVEL III (MYOCARDIAL INFARCTION)



a.
Eligibility:    A Qualified Claimant who, prior to the Enrollment Date, has
suffered a myocardial infarction (MI) during (i) a Qualified Revision Surgery or
Covered Open Surgical Procedure Under General Anesthesia; or (ii)
hospitalization for the Qualified Revision Surgery or Covered Open Surgical
Procedure Under General Anesthesia; or (iii) within seventy-two (72) hours of a
Qualified Revision Surgery or Covered Open Surgical Procedure Under General
Anesthesia, whichever is later.



b.
Benefits:    If the foregoing eligibly requirements are met, a Qualified
Claimant may be entitled to receive an Enhancement under this Past Matrix Level
based upon (a) the pre- and post-myocardial infarction change in Functional
Classification (as defined by the New York Heart Association), and (b) the
Qualified Claimant’s age on the date of the myocardial infarction, as follows:



Age on Date of Myocardial Infarction
Complication Level
≤ 40
41-49
50-59
60-69
≥ 70
1 class change
$280,000
$221,000
$162,000
$110,000
$66,000
2 class change
$320,000
$252,000
$185,000
$126,000
$76,000
3 class change
$360,000
$284,000
$208,000
$142,000
$85,000


82

--------------------------------------------------------------------------------






i.
Only one Enhancement may be given under this Past Matrix Level, regardless of
the number, type or location of the MIs suffered.

ii.
There will be a ten (10%) reduction of the stated Enhancement where the
Qualified Claimant had a BMI of forty (40) or greater at the time of the Index
Surgery and a fifteen percent (15%) reduction of the stated award where the
Qualified Claimant had a BMI of fifty (50) or greater at the time of the Index
Surgery.

iii.
There will be a five percent (5%) reduction of the stated Enhancement where the
Qualified Claimant was a current smoker at the time of the Qualified Revision
Surgery.



IV.
PAST MATRIX LEVEL IV (STROKE)



a.
Eligibility:    A Qualified Claimant who, prior to the Enrollment Date, has
suffered a stroke (i) during a Qualified Revision Surgery or Covered Open
Surgical Procedure Under General Anesthesia; (ii) during the hospitalization for
a Covered Open Surgical Procedure Under General Anesthesia; or (iii) within
seventy-two (72) hours of a Qualified Revision Surgery or Covered Open Surgical
Procedure Under General Anesthesia, whichever is later.

b.
Benefits:    If the foregoing eligibly requirements are met, a Qualified
Claimant may be entitled to receive an Enhancement under this Past Matrix Level
based upon (a) the American Heart Association Stroke Outcome Classification, and
(b) the age of the Qualified Claimant on the date of the stroke, as follows:







Age on Date of Stroke
Stroke Outcome Classification
≤ 40
41-49
50-59
60-69
≥ 70
Level I
$360,000
$285,000
$209,000
$143,000
$85,000
Level II
$412,000
$325,000
$239,000
$163,000
$97,000
Level III
$464,000
$366,000
$268,000
$183,000
$110,000
Level IV
$516,000
$407,000
$299,000
$203,000
$123,000




83

--------------------------------------------------------------------------------




i.
A transient ischemic attack or “TIA” is not considered a stroke for purposes of
this Past Matrix Level.



ii.
Only one Enhancement may be given under this Past Matrix Level, regardless of
the number or types of strokes suffered.



iii.
There will be a ten percent (10%) reduction of the stated Enhancement where the
Qualified Claimant had a BMI of forty (40) or greater at the time of the Index
Surgery and a fifteen (15%) reduction of the stated award where the Qualified
Claimant had a BMI of fifty (50) or greater at the time of the Index Surgery.



iv.
There will be a five (5%) reduction of the stated Enhancement where the
Qualified Claimant was a current smoker at the time of the Qualified Revision
Surgery.



V.
PAST MATRIX LEVEL V (DEATH)



a.
Eligibility:    A Qualified Claimant whose Product User died (i) during the
Qualified Revision Surgery or Covered Open Surgical Procedure Under General
Anesthesia, or (ii) during the hospitalization for the Qualified Revision
Surgery or Covered Open Surgical Procedure Under General Anesthesia.



b.
Benefits:    If the foregoing eligibility requirements are met, a Qualified
Claimant may be entitled to receive an Enhancement under this Past Matrix Level
as follows:



i.
S/he will receive a minimum payment of $100,000;



ii.
S/he will receive $206,000 if the Product User was married on the date of the
Product User’s death;



iii.
S/he will receive $100,000 multiplied by the number of minor children (under the
age of 18), if any, on the date of the Product User’s death;



iv.
S/he will receive $25,000 multiplied by the number of adult children (age 18 or
older), if any, on the date of the Product User’s death;


84

--------------------------------------------------------------------------------






v.
S/he will receive $50,000 multiplied by the number of parents, if any, on the
date of the Product User’s death; and



vi.
Where applicable under state law, an award pertaining to a deceased Product
User’s lost income under this Past Matrix Level will be calculated as the sum of
the following: (i) the percentage of the “adjusted current annual income” equal
to the number of days from the date of death to the end of the year divided by
365; and (ii) the present value of the future “adjusted current annual income,”
beginning the year following the death, ending the year of the Product User’s
62nd birthday, and discounted to the Enrollment Date at a net interest rate of
1.0% (which percentage is calculated as the difference between 3.0% growth and a
4.0% discount rate), less an amount for personal consumption. If the Product
User had no such income or was age 62 or older at the time of death, then there
is no payment for lost wages under this Past Matrix Level V.



vii.
A Qualified Claimant who is eligible to receive an Enhancement under this Past
Matrix Level V will be ineligible to receive all other Enhancements provided for
in the Settlement Agreement for injuries suffered during or as a result of the
same Qualified Revision Surgery or Covered Open Surgical Procedure Under General
Anesthesia.



viii.
Under no circumstances should the total benefits recoverable under this Matrix
Level VI exceed $600,000.



ix.
There will be a ten percent (10%) reduction of the stated Enhancement where the
Qualified Claimant had a BMI of forty (40) or greater at the time of the Index
Surgery and a fifteen (15%) reduction of the stated award where the Qualified
Claimant had a BMI of fifty (50) or greater at the time of the Index Surgery.



x.
There will be a five (5%) reduction of the stated Enhancement where the
Qualified Claimant was a current smoker at the time of the Qualified Revision
Surgery.



VI.
PAST MATRIX LEVEL VI (LOST WAGES)

a.
A Qualified Claimant who lost wages in connection with a Qualified Revision
Surgery or Re-Revision Surgery may be eligible for lost wages under this Past
Matrix Level VI. The threshold for eligibility will be twenty percent (20%) of
the Qualified Claimant’s aggregate annual income for the two (2) years preceding
his/her Index Surgery, less any amount received from the Broadspire Program, to
offset economic loss. Under no circumstances will this Enhancement exceed
$200,000.


85

--------------------------------------------------------------------------------






FUTURE MATRIX


This matrix (the “Future Matrix”) is intended to compensate Qualified Claimants
who, after the Enrollment Date and within two (2) years of the Qualified
Revision Surgery or the last pre-enrollment Covered Open Surgical Procedure
Under General Anesthesia, whichever is later, experience events specifically set
forth in this Future Matrix. The categories of compensable conditions to be
provided for in the Future Matrix are the same as those provided for in the Past
Matrix.


The Future Matrix is divided into Matrix Levels that describe the amount that a
Qualified Claimant may be entitled to recover based on (1) the complications
that s/he has experienced, (2) the severity of those complications, and (3)
certain other objective factors.


If a Qualified Claimant is eligible for an Enhancement under the Future Matrix,
such Qualified Claimant shall receive the amounts stated in the applicable
Matrix Level, subject to any applicable Matrix Level-specific reductions and
limitations and the Enhancements Benefit Cap. In addition, there will be no
reduction to an Enhancement pursuant to the Future Matrix for covered events
that occur within one (1) year of the Enrollment Date. Any Enhancements issued
pursuant to the Future Matrix for covered events that occur during the second
(2nd) year following the Enrollment Date are subject to a reduction of thirty
percent (30%).


I.
FUTURE MATRIX LEVEL I (RE-REVISION)

a.
Re-Revision

i.
Eligibility: A Qualified Claimant who on or after the Enrollment Date and within
two (2) years of the Qualified Revision Surgery or the last pre-enrollment
Covered Open Surgical Procedure Under General Anesthesia on that hip, whichever
is later, underwent a Re-Revision Surgery or subsequent Re-Revision Surgery.

ii.
Benefits: If the foregoing eligibility requirements are met, a Qualified
Claimant may be entitled to receive an Enhancement under this Future Matrix
Level I(a), calculated in the same manner and subject to the same limitations as
an award under Past Matrix Level I(a) and the Enhancements Benefit Cap, except
that the Future Matrix Level I(a) Enhancement will be subject to a thirty
percent (30%) reduction for any Re-Revision or subsequent Re-Revisions that
occur during the second (2nd) year following the Enrollment Date.

b.
Events Associated with Qualified Revision Surgery or Covered Re-Revision
Surgery:

i.
Eligibility: A Qualified Claimant who on or after the Enrollment Date and within
two (2) years of the Qualified Revision Surgery or the last pre-enrollment
Covered Open Surgical Procedure Under General Anesthesia on


86

--------------------------------------------------------------------------------




that hip, whichever is later, experienced an event and meets the eligibility
requirements as set forth in Past Matrix Level I(b).
ii.
Benefits: If the foregoing eligibility requirements are met, a Qualified
Claimant may be entitled to receive an Enhancement under this Future Matrix
Level I(b), calculated in the same manner and subject to the same limitations as
an award under Past Matrix Level I(b) and the Enhancements Benefit Cap, except
that the Future Matrix Level I(b) Enhancement will be subject to a thirty
percent (30%) reduction for any covered events that occur during the second
(2nd) year following the Enrollment Date.

  
II.
FUTURE MATRIX LEVEL II (MAJOR COMPLICATIONS)



Eligibility: A Qualified Claimant who on or after the Enrollment Date and within
two (2) years of the Qualified Revision Surgery or the last pre-enrollment
Covered Open Surgical Procedure Under General Anesthesia on that hip, whichever
is later, suffers any of the following major complications as documented in
contemporaneous Medical Records, as follows:
a.
Additional Surgeries

i.
Eligibility: A Qualified Claimant who on or after the Enrollment Date and within
two (2) years of the Qualified Revision Surgery or the last pre-enrollment
Covered Open Surgical Procedure Under General Anesthesia on that hip in which
the Affected Product was removed, whichever is later, underwent an Additional
Surgery and meets the eligibility requirements as set forth in Past Matrix Level
II(a).

ii.
Benefits: If the foregoing eligibility requirements are met, a Qualified
Claimant may be entitled to receive an Enhancement under this Future Matrix
Level II(a), calculated in the same manner and subject to the same limitations
and reductions as an award under Past Matrix Level II(a) and the Enhancements
Benefit Cap, except that the Future Matrix Level II(a) Enhancement will be
subject to a thirty percent (30%) reduction for any covered events that occur
during the second (2nd) year following the Enrollment Date.



b.
Dislocation

i.
Eligibility: A Qualified Claimant who on or after the Enrollment Date and within
two (2) years of the Qualified Revision Surgery or the last pre-enrollment
Covered Open Surgical Procedure Under General Anesthesia on that hip in which
the Affected Product was removed, which ever is later, experienced a dislocation
event and meets the eligibility requirements as set forth in Past Matrix Level
II(b).




87

--------------------------------------------------------------------------------




ii.
Benefits: If the foregoing eligibility requirements are met, a Qualified
Claimant may be entitled to receive an Enhancement under this Future Matrix
Level II(b), calculated in the same manner and subject to the same limitations
and reductions as an award under Past Matrix Level II(b) and the Enhancements
Benefit Cap, except that the Future Matrix Level II(b) Enhancement will be
subject to a thirty percent (30%) reduction for any covered events that occur
during the second (2nd) year following the Enrollment Date.



c.
Infection

i.
Eligibility: A Qualified Claimant who on or after the Enrollment Date and within
two (2) years of the Qualified Revision Surgery or the last pre-enrollment
Covered Open Surgical Procedure Under General Anesthesia on that hip in which
the Affected Product was removed, which ever is later, experienced an Infection
and meets the eligibility requirements as set forth in Past Matrix Level II(c).

ii.
Benefits: If the foregoing eligibility requirements are met, a Qualified
Claimant may be entitled to receive an Enhancement under this Future Matrix
Level II(c), calculated in the same manner and subject to the same limitations
as an award under Past Matrix Level II(c) and the Enhancements Benefit Cap,
except that the Future Matrix Level II(c) Enhancement will be subject to a
thirty percent (30%) reduction for any covered events that occur during the
second (2nd) year following the Enrollment Date.



d.
Foot Drop

i.
Eligibility: A Qualified Claimant who on or after the Enrollment Date and within
two (2) years of the Qualified Revision Surgery or the last pre-enrollment
Covered Open Surgical Procedure Under General Anesthesia on that hip in which
the Affected Product was removed, which ever is later, experienced a foot drop
and meets the eligibility requirements as set forth in Past Matrix Level II(d).

ii.
Benefits: If the foregoing eligibility requirements are met, a Qualified
Claimant may be entitled to receive an Enhancement under this Future Matrix
Level II(d), calculated in the same manner and subject to the same limitations
as an award under the Past Matrix Level II(d) and the Enhancements Benefit Cap,
except that the Future Matrix Level II(d) Enhancement will be subject to a
thirty percent (30%) reduction for any covered events that occur during the
second (2nd) year following the Enrollment Date.



e.
Pulmonary Embolism and Deep Vein Thrombosis




88

--------------------------------------------------------------------------------




i.
Eligibility: A Qualified Claimant who on or after the Enrollment Date and within
two (2) years of the Qualified Revision Surgery or the last pre-enrollment
Covered Open Surgical Procedure Under General Anesthesia on that hip in which
the Affected Product was removed, which ever is later, experienced a PE or DVT
and meets the eligibility requirements as set forth in Past Matrix Level II(e).

ii.
Benefits: If the foregoing eligibility requirements are met, a Qualified
Claimant may be entitled to receive an Enhancement under this Future Matrix
Level II(e), calculated in the same manner and subject to the same limitations
as an award under Past Matrix Level II(e) and the Enhancements Benefit Cap,
except that the Future Matrix Level II(e) Enhancement will be subject to a
thirty percent (30%) reduction for any covered events that occur during the
second (2nd) year following the Enrollment Date.



III.
FUTURE MATRIX LEVEL III (MYOCARDIAL INFARCTION)

a.
Eligibility: A Qualified Claimant who on or after the Enrollment Date and within
two (2) years of the Qualified Revision Surgery or the last pre-enrollment
Covered Open Surgical Procedure Under General Anesthesia on that hip, which ever
is later, experienced a myocardial infarction and meets the eligibility
requirements as set forth in Past Matrix Level III.

b.
Benefits: If the foregoing eligibility requirements are met, a Qualified
Claimant may be entitled to receive an Enhancement under this Future Matrix
Level III, calculated in the same manner and subject to the same limitations and
reductions as an award under Past Matrix Level III and the Enhancements Benefit
Cap, except that the Future Matrix Level III Enhancement will be subject to a
thirty percent (30%) reduction for any covered events that occur during the
second (2nd) year following the Enrollment Date.



IV.
FUTURE MATRIX LEVEL IV (STROKE)

a.
Eligibility: A Qualified Claimant who on or after the Enrollment Date and within
two (2) years of the Qualified Revision Surgery or the last pre-enrollment
Covered Open Surgical Procedure Under General Anesthesia on that hip, which ever
is later, experienced a stroke and meets the eligibility requirements as set
forth in Past Matrix Level IV.

b.
Benefits: If the foregoing eligibility requirements are met, a Qualified
Claimant may be entitled to receive an Enhancement under this Future Matrix
Level IV, calculated in the same manner and subject to the same limitations and
reductions as an award under Past Matrix Level IV and the Enhancements Benefit
Cap, except that the Future Matrix Level IV Enhancement will be subject to a
thirty percent (30%) reduction for any covered events that occur during the
second (2nd) year following the Enrollment Date.




89

--------------------------------------------------------------------------------




V.
FUTURE MATRIX LEVEL V (DEATH)

a.
Eligibility: A Qualified Claimant who on or after the Enrollment Date and within
two (2) years of the Qualified Revision Surgery or the last pre-enrollment
Covered Open Surgical Procedure Under General Anesthesia on that hip, which ever
is later, died and meets the eligibility requirements as set forth in Past
Matrix Level V.

b.
Benefits: If the foregoing eligibility requirements are met, a Qualified
Claimant may be entitled to receive an Enhancement under this Future Matrix
Level V, calculated in the same manner and subject to the same limitations and
reductions as an award under Past Matrix Level V and the Enhancements Benefit
Cap, except that the Future Matrix Level V Enhancement will be subject to a
thirty percent (30%) reduction for any covered events that occur during the
second (2nd) year following the Enrollment Date.



VI.
FUTURE MATRIX LEVEL VI (LOST WAGES)

a.
Eligibility: A Qualified Claimant who on or after the Enrollment Date and within
two (2) years of the Qualified Revision Surgery or the last pre-enrollment
Covered Open Surgical Procedure Under General Anesthesia on that hip, which ever
is later, lost wages and meets the eligibility requirements as set forth in Past
Matrix Level VI.

b.
Benefits: If the foregoing eligibility requirements are met, a Qualified
Claimant may be entitled to receive an Enhancement under this Future Matrix
Level VI, calculated in the same manner and subject to the same limitations and
reductions as an award under Past Matrix Level VI and the Enhancements Benefit
Cap, except that the Future Matrix Level VI Enhancement will be subject to a
thirty percent (30%) reduction for any covered events that occur during the
second (2nd) year following the Enrollment Date.




90